EXHIBIT 10.2

DRAFT







SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION
MULTIPLE DRAW TERM LOAN AGREEMENT

 

 

 

Dated as of July [__], 2009

 

 

 

Among

 

 

RathGibson, Inc.,
as a Debtor and Debtor-in-Possession,

 

as Borrower

 

and

 

The Subsidiaries and Parent of the Borrower Party Hereto,
each a Debtor and Debtor-in-Possession,

 

as Guarantors

 

and

 

The Lenders from Time to Time Party Hereto

 

and

 

Wilmington Trust FSB,

 

as Administrative Agent

 

* * *

 

 

 

 

 

 

 

 








NY 72168370v12










TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

1

SECTION 1.1

DEFINED TERMS

1

SECTION 1.2

COMPUTATION OF TIME PERIODS

19

SECTION 1.3

ACCOUNTING TERMS AND PRINCIPLES.

19

SECTION 1.4

CERTAIN TERMS.

19

ARTICLE II

THE FACILITY

19

SECTION 2.1

THE COMMITMENTS

19

SECTION 2.2

BORROWING PROCEDURES.

19

SECTION 2.3

PROTECTIVE ADVANCES

19

SECTION 2.4

TERMINATION, REDUCTION AND INCREASE OF COMMITMENTS.

19

SECTION 2.5

REPAYMENT OF LOANS

19

SECTION 2.6

EVIDENCE OF DEBT.

19

SECTION 2.7

MANDATORY PREPAYMENTS

19

SECTION 2.8

INTEREST.

19

SECTION 2.9

CONVERSION/CONTINUATION OPTION.

19

SECTION 2.10

FEES.

19

SECTION 2.11

PAYMENTS AND COMPUTATIONS.

19

SECTION 2.12

SPECIAL PROVISIONS GOVERNING EURODOLLAR RATE LOANS.

19

SECTION 2.13

CAPITAL ADEQUACY

19

SECTION 2.14

TAXES.

19

ARTICLE III

CONDITIONS TO LOANS

19

SECTION 3.1

CONDITIONS PRECEDENT TO INITIAL LOANS

19

SECTION 3.2

CONDITIONS PRECEDENT TO EACH LOAN

19

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

19

SECTION 4.1

CORPORATE EXISTENCE; COMPLIANCE WITH LAW

19

SECTION 4.2

CORPORATE POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.

19

SECTION 4.3

OWNERSHIP OF BORROWER; SUBSIDIARIES.

19

SECTION 4.4

FINANCIAL STATEMENTS.

19

SECTION 4.5

MATERIAL ADVERSE EFFECT

19

SECTION 4.6

LITIGATION

19

SECTION 4.7

TAXES.

19

SECTION 4.8

FULL DISCLOSURE.

19

SECTION 4.9

MARGIN REGULATIONS

19

SECTION 4.10

NO BURDENSOME RESTRICTIONS; NO DEFAULTS.

19






i







SECTION 4.11

INVESTMENT COMPANY ACT; PUBLIC UTILITY HOLDING COMPANY ACT

19

SECTION 4.12

USE OF PROCEEDS

19

SECTION 4.13

INSURANCE

19

SECTION 4.14

LABOR MATTERS.

19

SECTION 4.15

ERISA.

19

SECTION 4.16

ENVIRONMENTAL MATTERS.

19

SECTION 4.17

TITLE; REAL PROPERTY.

19

SECTION 4.18

SECURED, SUPER-PRIORITY OBLIGATIONS.

19

SECTION 4.19

ACCOUNTS

19

SECTION 4.20

TITLE; NO OTHER LIENS

19

SECTION 4.21

PLEDGED COLLATERAL.

19

SECTION 4.22

INTELLECTUAL PROPERTY.

19

SECTION 4.23

WAIVER OF ANY PRIMING RIGHTS

19

ARTICLE V

FINANCIAL COVENANTS

19

SECTION 5.1

MAXIMUM CAPITAL EXPENDITURES

19

SECTION 5.2

MINIMUM LIQUIDITY

19

SECTION 5.3

MONTHLY GROSS SALES

19

ARTICLE VI

REPORTING COVENANTS

19

SECTION 6.1

FINANCIAL STATEMENTS AND OTHER INFORMATION

19

SECTION 6.2

DEFAULT NOTICES

19

SECTION 6.3

LITIGATION

19

SECTION 6.4

ASSET SALES

19

SECTION 6.5

NOTICES UNDER PREPETITION CREDIT AGREEMENT

19

SECTION 6.6

SEC FILINGS; PRESS RELEASES

19

SECTION 6.7

LABOR RELATIONS

19

SECTION 6.8

TAX RETURNS

19

SECTION 6.9

INSURANCE

19

SECTION 6.10

ERISA AND PENSION MATTERS

19

SECTION 6.11

ENVIRONMENTAL MATTERS

19

SECTION 6.12

BANKRUPTCY COURT

19

SECTION 6.13

OTHER INFORMATION

19

SECTION 6.14

PUBLIC INFORMATION

19

ARTICLE VII

AFFIRMATIVE COVENANTS

19

SECTION 7.1

PRESERVATION OF LEGAL EXISTENCE, ETC

19

SECTION 7.2

COMPLIANCE WITH LAWS, ETC

19

SECTION 7.3

CONDUCT OF BUSINESS

19

SECTION 7.4

PAYMENT OF TAXES, ETC

19

SECTION 7.5

MAINTENANCE OF INSURANCE

19

SECTION 7.6

ACCESS

19

SECTION 7.7

KEEPING OF BOOKS

19






ii

NY 72168370v12




SECTION 7.8

MAINTENANCE OF PROPERTIES, ETC

19

SECTION 7.9

APPLICATION OF PROCEEDS

19

SECTION 7.10

ENVIRONMENTAL

19

SECTION 7.11

ADHERENCE TO APPROVED BUDGET

19

SECTION 7.12

RESERVED.

19

SECTION 7.13

FURTHER ASSURANCES

19

SECTION 7.14

TAX

19

SECTION 7.15

ADDITIONAL SUBSIDIARIES

19

SECTION 7.16

CERTAIN POST-CLOSING OBLIGATIONS.

19

SECTION 7.17

LANDLORDS’ AGREEMENTS, MORTGAGEE AGREEMENTS, BAILEE LETTERS AND REAL ESTATE
PURCHASES  19

ARTICLE VIII

NEGATIVE COVENANTS

19

SECTION 8.1

INDEBTEDNESS

19

SECTION 8.2

LIENS, ETC

19

SECTION 8.3

INVESTMENTS

19

SECTION 8.4

SALE OF ASSETS

19

SECTION 8.5

RESTRICTED PAYMENTS

19

SECTION 8.6

RESTRICTION ON FUNDAMENTAL CHANGES

19

SECTION 8.7

CHANGE IN NATURE OF BUSINESS

19

SECTION 8.8

TRANSACTIONS WITH AFFILIATES

19

SECTION 8.9

RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS; NO NEW NEGATIVE PLEDGE

19

SECTION 8.10

MODIFICATION OF CONSTITUENT DOCUMENTS

19

SECTION 8.11

ACCOUNTING CHANGES; FISCAL YEAR

19

SECTION 8.12

MARGIN REGULATIONS

19

SECTION 8.13

OPERATING LEASES; SALE/LEASEBACKS.

19

SECTION 8.14

MODIFICATION, PREPAYMENT AND CANCELLATION OF INDEBTEDNESS

19

SECTION 8.15

NO SPECULATIVE TRANSACTIONS

19

SECTION 8.16

COMPLIANCE WITH ERISA

19

SECTION 8.17

ENVIRONMENTAL

19

SECTION 8.18

SUPER-PRIORITY CLAIMS

19

SECTION 8.19

THE ORDERS

19

SECTION 8.20

PUHCA

19

SECTION 8.21

EMPLOYEE COMPENSATION

19

SECTION 8.22

COVENANT OF THE PARENT AND THE ULTIMATE PARENT

19

SECTION 8.23

RECLAMATION CLAIMS

19

ARTICLE IX

EVENTS OF DEFAULT

19

SECTION 9.1

EVENTS OF DEFAULT

19

SECTION 9.2

REMEDIES

19

SECTION 9.3

RESCISSION

19

SECTION 9.4

WAIVER OF CERTAIN RIGHTS

19






iii

NY 72168370v12




ARTICLE X

GUARANTY

19

SECTION 10.1

THE GUARANTY

19

SECTION 10.2

NATURE OF LIABILITY

19

SECTION 10.3

INDEPENDENT OBLIGATION

19

SECTION 10.4

AUTHORIZATION

19

SECTION 10.5

RELIANCE

19

SECTION 10.6

SUBORDINATION

19

SECTION 10.7

WAIVER.

19

SECTION 10.8

LIMITATION ON ENFORCEMENT

19

SECTION 10.9

SUBROGATION

19

ARTICLE XI

SECURITY

19

SECTION 11.1

SECURITY.

19

SECTION 11.2

PERFECTION OF SECURITY INTERESTS.

19

SECTION 11.3

RIGHTS OF LENDER; LIMITATIONS ON LENDERS’ OBLIGATIONS.

19

SECTION 11.4

COVENANTS OF THE LOAN PARTIES WITH RESPECT TO COLLATERAL

19

SECTION 11.5

PERFORMANCE BY AGENT OF THE LOAN PARTIES’ OBLIGATIONS

19

SECTION 11.6

LIMITATION ON AGENT’S DUTY IN RESPECT OF COLLATERAL

19

SECTION 11.7

REMEDIES, RIGHTS UPON DEFAULT.

19

SECTION 11.8

THE ADMINISTRATIVE AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT.

19

SECTION 11.9

MODIFICATIONS.

19

ARTICLE XII

THE ADMINISTRATIVE AGENT

19

SECTION 12.1

AUTHORIZATION AND ACTION.

19

SECTION 12.2

AGENT’S RELIANCE, ETC

19

SECTION 12.3

THE ADMINISTRATIVE AGENT INDIVIDUALLY

19

SECTION 12.4

LENDER CREDIT DECISION

19

SECTION 12.5

INDEMNIFICATION

19

SECTION 12.6

SUCCESSOR ADMINISTRATIVE AGENT

19

ARTICLE XIII

MISCELLANEOUS

19

SECTION 13.1

AMENDMENTS, WAIVERS, ETC.

19

SECTION 13.2

ASSIGNMENTS AND PARTICIPATIONS.

19

SECTION 13.3

COSTS AND EXPENSES.

19

SECTION 13.4

INDEMNITIES.

19

SECTION 13.5

LIMITATION OF LIABILITY

19

SECTION 13.6

RIGHT OF SET-OFF

19

SECTION 13.7

SHARING OF PAYMENTS, ETC.

19

SECTION 13.8

NOTICES, ETC

19






iv

NY 72168370v12




SECTION 13.9

NO WAIVER; REMEDIES

19

SECTION 13.10

BINDING EFFECT

19

SECTION 13.11

GOVERNING LAW

19

SECTION 13.12

SUBMISSION TO JURISDICTION; SERVICE OF PROCESS.

19

SECTION 13.13

WAIVER OF JURY TRIAL

19

SECTION 13.14

MARSHALING; PAYMENTS SET ASIDE

19

SECTION 13.15

SECTION TITLES

19

SECTION 13.16

EXECUTION IN COUNTERPARTS

19

SECTION 13.17

ENTIRE AGREEMENT

19

SECTION 13.18

SEVERABILITY

19

SECTION 13.19

LIMITED DISCLOSURE

19








v

NY 72168370v12




Schedules

Schedule I

-

Commitments

Schedule II

-

Hedging Contracts

Schedule III

-

Addresses for Notices

Schedule IV

-

Prepetition Collateral

Schedule 1.1

-

Customary Permitted Liens

Schedule 4.2

-

Consents

Schedule 4.3

-

Ownership of Subsidiaries

Schedule 4.6

-

Litigation

Schedule 4.7

-

Tax Audits

Schedule 4.13

-

Insurance

Schedule 4.14

-

Labor Matters

Schedule 4.15

-

List of Plans

Schedule 4.16

-

Environmental Matters

Schedule 4.17

-

Real Property

Schedule 4.19

-

Deposit Accounts

Schedule 4.21

-

Pledged Collateral

Schedule 4.22

-

Material Intellectual Property

Schedule 6.1(h)

-

Corporate Chart

Schedule 8.1

-

Existing Indebtedness

Schedule 8.2

-

Existing Liens

Schedule 8.3

-

Existing Investments

Schedule 11.1

-

Commercial Tort Claims

 

 

 

Exhibits

Exhibit A

-

Form of Assignment and Acceptance

Exhibit B

-

Form of Interim Order

Exhibit C

-

Form of Perfection Certificate

Exhibit D

-

Form of Notice of Borrowing

Exhibit E

-

Form of Note

Exhibit F

-

Form of Notice of Conversion or Continuation

Exhibit G

-

Form of Opinion of Counsel for the Loan Parties

Exhibit H

-

Form of Compliance Certificate

Exhibit I

-

Form of Pledge Amendment

Exhibit J-1

-

Form of Trademark Security Agreement

Exhibit J-2

-

Form of Patent Security Agreement

Exhibit J-3

-

Form of Copyright Security Agreement








vi

NY 72168370v12










Secured Super-Priority Debtor-In-Possession Multiple Draw Term Loan Agreement,
dated as of July [__], 2009, among RathGibson, Inc., a Delaware corporation, as
a debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code (as
defined below) (the “Borrower”), RGCH Holdings Corp., a Delaware corporation
(the “Parent” or “Parent Guarantor”), as a debtor and debtor-in-possession under
chapter 11 of the Bankruptcy Code, and the Subsidiaries (as defined below) of
the Borrower listed on the signature pages hereof as Subsidiary Guarantors, each
as a debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code
(the “Subsidiary Guarantors” and together with the Parent Guarantor, the
“Guarantors”), the Lenders (as defined below) party hereto, and Wilmington Trust
FSB, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, on July [__], 2009, (the “Petition Date”), the Borrower and the
Guarantors each filed a voluntary petition for relief (collectively, the “Case”)
under chapter 11 of the Bankruptcy Code with the United States Bankruptcy Court
for the District of Delaware (the “Bankruptcy Court”); and

WHEREAS, the Borrower and the Guarantors are continuing to operate their
respective businesses and manage their respective properties as
debtors-in-possession under sections 1107(a) and 1108 of the Bankruptcy Code;
and

WHEREAS, the Borrower has requested that the Lenders provide a secured
super-priority multiple draw term loan facility of up to $80,000,000 in order to
fund the continued operation of the Borrower’s and the Guarantors’ businesses as
debtors and debtors-in-possession under the Bankruptcy Code and for the other
purposes specified herein; and

WHEREAS, each of the Guarantors has agreed to guaranty the obligations of the
Borrower hereunder and the Borrower and each of the Guarantors have agreed to
secure its obligations to the Lenders hereunder with, inter alia, security
interests in, and liens on, substantially all of its property and assets,
whether real or personal, tangible or intangible, now existing or hereafter
acquired or arising, all as more fully provided herein; and

WHEREAS, the Lenders are willing to make available to the Borrower such
post-petition loans and other extensions of credit upon the terms and subject to
the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

Section 1.1

Defined Terms.  As used in this Agreement, the following terms have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):





NY 72168370v12










“Account” means any “account” as specified in Article 9 of the UCC, whether due
or to become due, whether or not the right of payment has been earned by
performance, and whether now owned or hereafter acquired or arising in the
future.

“Account Debtor” has the meaning specified in Article 9 of the UCC.

“Accounts Receivable” means all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of or services rendered or to be rendered, including, without
limitation, all such rights constituting or evidenced by any Account, Chattel
Paper, Instrument, General Intangible or Investment Property, together with all
of each Loan Party’s right, title and interest, if any, in all goods or other
property giving rise to such right to payment, including any rights to stoppage
in transit, replevin, reclamation and resales, and all related security
interests, Liens and pledges, whether voluntary or involuntary, in each case
whether now existing or owned or hereafter arising or acquired, and all
Collateral Support and Supporting Obligations related to the foregoing and all
Accounts Receivable Records.

“Accounts Receivable Records” means (a) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Accounts Receivable, (b) all books, correspondence, credit or other files,
Records, ledger sheets or cards, invoices, and other papers relating to Accounts
Receivable, including, without limitation, all tapes, cards, computer tapes,
computer discs, computer runs, record keeping systems and other papers and
documents relating to the Accounts Receivable, whether in the possession or
under the control of a Loan Party or any computer bureau or agent from time to
time acting for a Loan Party or otherwise, (c) all evidences of the filing of
financing statements and the registration of other instruments in connection
therewith, and amendments, supplements or other modifications thereto, notices
to other creditors or lenders, and certificates, acknowledgments, or other
writings, including, without limitation, lien search reports, from filing or
other registration officers, (d) all credit information, reports and memoranda
relating thereto and (e) all other written, electronic or other non-written
forms of information related in any way to the foregoing or any Accounts
Receivable.

“Additional Pledged Collateral” means all shares of, limited and/or general
partnership interests in, and limited or unlimited liability company interests
in, and all securities convertible into, and warrants, options and other rights
to purchase or otherwise acquire, stock of, either (i) any Person that, after
the date of this Agreement, as a result of any occurrence, becomes a direct
Subsidiary of any Loan Party or (ii) any issuer of Pledged Stock, any
Partnership, any LLC or any unlimited liability company that are acquired by any
Loan Party after the date hereof; all certificates or other instruments
representing any of the foregoing; all Security Entitlements of any Loan Party
in respect of any of the foregoing; all additional Indebtedness from time to
time owed to any Loan Party by any obligor on the Pledged Notes and the
instruments evidencing such Indebtedness; and all interest, cash, instruments
and other property or Proceeds from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing.  Additional Pledged Collateral may be General Intangibles or
Investment Property.  





2

NY 72168370v12










“Adequate Protection Obligations” means as adequate protection for the use of
the Prepetition Collateral, (a) payments of cash interest on a current basis,
calculated at the non-default interest rate under the Prepetition Credit
Agreement as in effect on the Petition Date (without prejudice to the
Prepetition Secured Lenders’ right to later assert claims for interest at the
default rate), (b) payments in cash on a current basis, promptly, but in no
event later than ten (10) days following receipt by the Borrower of an invoice
therefor, of all reasonable fees, costs and expenses of the Prepetition Secured
Lenders’ and the Prepetition Credit Agreement Agent’s outside counsel (limited
to one firm of outside counsel, plus any local counsel), financial advisors and
other professional advisors and (c) replacement liens having a super-priority
over any and all administrative expenses of the kind that are specified in
Bankruptcy Code Section 503(b) or 507(b) or any other provisions of the
Bankruptcy Code, in each case, of the same relative priority as their
prepetition Liens to the extent of the post-petition diminution in value, if
any, of the Prepetition Collateral; subject, in each case, to (i) the liens and
super-priority claims granted to secure the Facility and (ii) the Carve-Out.
 The foregoing shall be without prejudice to the right of each Prepetition
Credit Agreement Lender to later request or otherwise seek additional forms of
adequate protection, including, without limitation, cash adequate protection
payments, and the Loan Parties’ and any other party in interest’s rights to
oppose any such request.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement, or any successor Administrative Agent appointed pursuant to Section
12.6 hereof.

“Affiliate” means, with respect to any Person, (i) any other Person which,
directly or indirectly, controls, is controlled by or is under common control
with such Person, (ii) each officer, director, general partner or joint-venturer
of such Person, and (iii) each Person that is the beneficial owner of 10% or
more of any class of Voting Stock of such Person.  For the purposes of this
definition, “control” means the possession of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Affiliate Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any ERISA Affiliate (other than an ERISA
Affiliate which is the Ultimate Parent or any Subsidiary of the Ultimate Parent)
is making, or is obligated to make contributions on behalf of participants who
are employed by any of them.

“Affiliate Pension Plan” means a “pension plan” (as defined in Section 3(2) of
ERISA) (other than an Affiliate Multiemployer Plan) covered by Title IV of ERISA
and maintained for employees of any ERISA Affiliate (other than an ERISA
Affiliate which is the Ultimate Parent or any Subsidiary of the Ultimate
Parent).

“Affiliate Plan” means an “employee benefit plan” (as defined in Section 3(3) of
ERISA) which any ERISA Affiliate (other than an ERISA Affiliate which is the
Ultimate Parent or any Subsidiary of the Ultimate Parent) sponsors, maintains,
or to which it makes, is making, or is obligated to make contributions,
including each Affiliate Pension Plan and Affiliate Multiemployer Plan.





3

NY 72168370v12










“Agreement” means this Secured Super-Priority Debtor-In-Possession Multiple Draw
Term Loan Agreement.

“Applicable Margin” means a rate per annum equal to (x) 7.50%, in the case of
Base Rate Loans, and (y) 8.50%, in the case of Eurodollar Rate Loans.

“Approved Budget” shall mean the operating budget delivered to the
Administrative Agent and the Lenders in accordance with Section
3.1(b), as updated weekly during the continuance of the Case to the
extent such update is approved by the Requisite Lenders.

“Approved Fund” means any Fund that is advised or managed by (a) a Lender, (b)
an Affiliate of a Lender, (c) a Prepetition Senior Noteholder, (d) an Affiliate
of a Prepetition Senior Noteholder, (d) an entity or Affiliate of an entity that
administers or manages a Lender or (e) an entity or Affiliate of an entity that
administers or manages a Prepetition Senior Noteholder.

“Asset Sale” has the meaning specified in Section 8.4.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A.

“Availability Period” means the period from and including the Closing Date to
but excluding the Termination Date.

“Bankruptcy Code” means title 11, United States Code, as amended from time to
time.

“Bankruptcy Court” has the meaning specified in the recitals to this Agreement
or any other court having competent jurisdiction over the Case.

“Bankruptcy Law” means each of the Bankruptcy Code, any similar federal, state
or foreign Requirement of Law for the relief of debtors or any arrangement,
reorganization, insolvency, moratorium or assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of any Loan
Party and any similar Requirements of Law relating to or affecting the
enforcement of creditors’ rights generally.

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal at all
times to the higher of (x) the rate of interest announced from time to time in
the Wall Street Journal as the prime lending rate in the United States and (y)
the sum of (i) 0.50% per annum plus (ii) the Federal Funds Rate; provided,
however, that in no event shall the Base Rate at any time be less than 3.00% per
annum.

“Base Rate Loan” means any Loan during any period in which it bears interest
based on the Base Rate.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrower Stock” has the meaning specified in Section 4.3(a).





4

NY 72168370v12










“Borrower’s Accountants” means KPMG LLP or such other independent nationally
recognized public accountants acceptable to the Administrative Agent (at the
direction of the Requisite Lenders).

“Borrowing” means a borrowing consisting of Loans of the same type made on the
same day, and, if Eurodollar Rate Loans, having the same Interest Period, by the
Lenders ratably according to their respective Commitments.

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

“Business Entity” means a partnership, limited partnership, limited liability
company, corporation (including a business trust), unlimited liability company,
joint stock company, trust, unincorporated association, joint venture or other
entity.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of amounts that would be reflected as additions to property, plant or
equipment on a consolidated balance sheet of such Person and its Subsidiaries
prepared in conformity with GAAP.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Subsidiaries under
Capital Leases, as determined on a consolidated basis in conformity with GAAP.

“Carve-Out” means claims in the Case of the following parties for the following
amounts:  (i) the unpaid fees of the U.S. Trustee pursuant to 28 U.S.C.
§ 1930(a)(6) and the Clerk of the Bankruptcy Court and (ii) solely following the
occurrence of a Carve-Out Event, the aggregate allowed unpaid fees and expenses
payable under sections 330 and 331 of the Bankruptcy Code to professional
persons retained pursuant to an order of the Bankruptcy Court by any Loan Party
and not more than one Committee (provided, that the amount of such fees and
expenses included in this clause (ii) shall not exceed $2,500,000 in the
aggregate); provided, however, that the Carve-Out shall not include, apply to or
be available for any fees, disbursements, costs or expenses incurred by any
party, including the Borrower, any Guarantor or any Committee, in connection
with the investigation (including discovery proceedings), initiation or
prosecution of any claims, causes of action, adversary proceedings or other
litigation against the Prepetition Secured Lenders, the Prepetition Credit
Agreement Agent, the Prepetition Senior Noteholders, the Prepetition Senior
Indenture Trustee, the Administrative Agent or the Lenders, including
challenging the amount, extent, validity, perfection, priority or enforceability
of or asserting any defense, counterclaim or offset to, the Prepetition Credit
Agreement Obligations, the Prepetition Senior Notes or the Obligations or the
security interests and Liens of the Secured Parties or the Prepetition Secured
Lenders in respect thereof; and provided, further, however, that as long as no
Carve-Out Event has occurred, each Loan Party shall be permitted to





5

NY 72168370v12










pay compensation and reimbursement of fees and expenses allowed and payable
under sections 330 and 331 of the Bankruptcy Code, as the same may be due and
payable, and the same shall not reduce the Carve-Out.  The Borrower shall, after
receipt of a Carve-Out Event Notice, provide immediate notice thereof by
facsimile to all professionals informing them that a Carve-Out Event has
occurred and further advising them that the Loan Parties’ right to pay such
professionals is subject to and limited by the Carve-Out.

“Carve-Out Event” means the date on which the Administrative Agent provides a
Carve-Out Notice.

“Carve-Out Notice” means written notice from the Administrative Agent (at the
direction of the Requisite Lenders), notifying the Borrower that the
Administrative Agent is exercising, or is entitled to exercise, any remedies on
its behalf or on behalf of the other Secured Parties under Article IX of this
Agreement.

“Case” has the meaning specified in the recitals to this Agreement.

“Cash Equivalents” means (a) Dollar denominated securities issued or directly
and fully guaranteed or insured by the United States government or any agency
thereof; provided that the full faith and credit of the United States is pledged
in support thereof, (b) Dollar denominated certificates of deposit, overnight
bank deposits and bankers’ acceptances of any commercial bank organized under
the laws of the United States, any state thereof, the District of Columbia, or
its branches or agencies that (i) is a member of the Federal Reserve System,
(ii) issues (or a holding company of which issues) commercial paper, rated at
least “A-1” by S&P or “P-1” by Moody’s and (iii) has combined capital and
surplus of at least $500,000,000, (c) Dollar denominated commercial paper of an
issuer rated at least “A-1” by S&P or “P-1” by Moody’s, and (d) Dollar
denominated shares of any money market fund that (i) has at least 95% of its
assets invested continuously in the types of investments referred to in clauses
(a) through (c) above, inclusive (giving effect to the proviso at the end of
this paragraph), (ii) has net assets of not less than $500,000,000 and (iii) is
rated at least “A-1” by S&P or “P-1” by Moody’s; provided, however, that the
maturities of all obligations of the type specified in clauses (a) through (c)
above, inclusive, shall not exceed one hundred eighty (180) days.

“Chattel Paper” has the meaning specified in Section 9-102(a)(11) of the UCC.

“Claim” has the meaning ascribed to such term in section 101(5) of the
Bankruptcy Code.

“Closing Date” means the first date on which the conditions set forth in Section
3.1 are satisfied or waived; provided, that such date shall not be later than
July 20, 2009.

“Code” means the Internal Revenue Code of 1986 (or any successor legislation
thereto), as amended from time to time.

“Collateral” has the meaning specified in Section 11.1.

“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any of items (i) through (xxii) in the
definition of Collateral set forth in





6

NY 72168370v12










Section 11.1 and includes any security agreement or other agreement granting a
lien or security interest in such real or personal property.

“Commercial Tort Claims” has the meaning specified in Article 9 of the UCC.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make a Loan, expressed as an amount representing the maximum principal
amount of the Loans to be made by such Lender hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.4 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 13.2.  The initial amount of each Lender’s Commitment is set
forth on Schedule I under the caption “Commitment”, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The aggregate amount of Commitments on the Closing Date is
$80,000,000.

“Commitment Parties” means Wayzata Opportunities Fund, LLC, Wayzata
Opportunities Fund II, L.P., Eaton Vance Management on behalf of certain funds
and/or accounts that it manages as it shall determine, and BlackRock Financial
Management, Inc. on behalf of certain funds and/or accounts that it manages
and/or advises as it shall determine.

“Committee” means the official statutory committee of unsecured creditors, if
any, appointed in the Case pursuant to section 1102 of the Bankruptcy Code.

“Commodity Account” has the meaning specified in Article 9 of the UCC.

“Commodity Intermediary” has the meaning specified in Article 9 of the UCC.

“Compliance Certificate” has the meaning specified in Section 6.1(d).

“Consolidated Liquidity” means, with respect to any date of determination, the
sum of all cash and Cash Equivalents held by the Loan Parties as of such date
free and clear of all Liens except those created pursuant to the Loan Documents
and the Orders.

“Constituent Documents” means, with respect to any Person, (a) the
articles/certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the by-laws or LLC
Agreement (or the equivalent governing documents) of such Person and (c) any
document setting forth the manner of election and duties of the directors or
managing members of such Person (if any) and the designation, amount and/or
relative rights, limitations and preferences of any class or series of such
Person’s Stock.

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyl.

“Contracts” means, with respect to any Loan Party, any and all “contracts”, as
such term is defined in Article 1 of the UCC, of such Loan Party.





7

NY 72168370v12










“Contractual Obligation” means, with respect to any Person, any obligation,
agreement, undertaking or similar provision of any Security issued by such
Person or of any agreement, undertaking, contract, lease, indenture, mortgage,
deed of trust or other instrument (excluding the Loan Documents) to which such
Person is a party or by which it or any of its property is bound or to which any
of its properties is subject.

“Control” has the meaning specified in Section 9-106 of the UCC.

“Copyright Licenses” means any written agreement naming any Loan Party as
licensor or licensee granting any right under any Copyright, including the grant
of rights to copy, publicly perform, create derivative works, manufacture,
distribute, exploit and sell materials derived from any Copyright.

“Copyright Security Agreement” means the Copyright Security Agreement, if any,
between the Loan Parties and the Administrative Agent, in the form of Exhibit
J-2.

“Copyrights” means (a) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof and (b)
the right to obtain all renewals thereof.

“Corporate Chart” means a corporate organizational chart, list or other similar
document in each case in form reasonably acceptable to the Administrative Agent
(at the direction of the Requisite Lenders) and setting forth, for the Ultimate
Parent and each Person that is a Loan Party or that is a Subsidiary of the
Ultimate Parent or a Loan Party, (a) the full legal name of such Person (and any
trade name, fictitious name or other name such Person may have had or operated
under in the past five years), (b) the jurisdiction of organization, the
organizational number (if any) and the tax identification number (if any) of
such Person, (c) the location of such Person’s chief executive office (or sole
place of business) and (d) the number of shares of each class of such Person’s
Stock authorized (if applicable), the number outstanding as of the date of
delivery and the number and percentage of such outstanding shares for each such
class owned (directly or indirectly) by the Ultimate Parent, any Loan Party or
any Subsidiary of any of them.

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

(a)

Liens with respect to the payment of taxes, assessments or governmental charges
in each case that are not yet due or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;

(b)

Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other liens imposed by law
created in the ordinary course of business for amounts not yet due or that are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained to
the extent required by GAAP;





8

NY 72168370v12










(c)

pledges and deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other types of social security
benefits or to secure the performance of bids, tenders, sales, contracts (other
than for the repayment of borrowed money) and surety, stay, appeal, customs or
performance bonds arising in each case in the ordinary course of business;

(d)

encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of Real Property that do not secure
any obligations for borrowed money and do not materially detract from the value
of such Real Property or interfere with the ordinary conduct of the business
conducted and proposed to be conducted at such Real Property;

(e)

encumbrances arising under leases or subleases of Real Property, in the ordinary
course of business, that do not in the aggregate materially detract from the
value of such Real Property or interfere with the ordinary conduct of the
business conducted and proposed to be conducted at such Real Property;

(f)

financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business
other than through a Capital Lease;

(g)

liens of a collection bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code as in effect in any relevant
jurisdiction;

(h)

Liens upon specific items of inventory or other goods and proceeds of any Person
securing such Person’s obligations in respect of bankers’ acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;

(i)

judgment liens in respect of judgments that do not constitute a Default or an
Event of Default; and

(j)

Liens set forth on Schedule 1.1.

“Default” means any event which with the passing of time or the giving of notice
or both would become an Event of Default.

“Deposit Account” has the meaning specified in Article 9 of the UCC.

“DIP Equity” means Voting Stock, representing not less than 7.5% of the
post-restructuring Stock of the Borrower (or such other entity satisfactory to
the Lenders) on a fully diluted basis, to be issued to the Lenders on a ratable
basis pursuant to, and on the terms and conditions set forth in, the Noteholder
Plan and such other terms and conditions set forth on Exhibit A to the Plan
Support Agreement (including the execution and delivery of a shareholder
agreement by all relevant parties), each of the foregoing to be in form and
substance satisfactory to the Loan Parties and the Administrative Agent (at the
direction of the Requisite Lenders).





9

NY 72168370v12










“Disclosure Documents” means, collectively, Form 10-K for the Fiscal Year ending
January 31, 2009, Form 10-Q for the Fiscal Quarter ending April 30, 2009, and
Form 8-K dated May 4, 2009, each filed by the Borrower with the Securities and
Exchange Commission.

“Document” has the meaning specified in Article 9 of the UCC.

“Dollar Equivalent” means, with respect to any amount, (i) if such amount is
denominated in Dollars, such amount and (ii) if such amount is denominated in a
currency other than Dollars, the equivalent of such amount in Dollars as
determined by the Administrative Agent in accordance with its normal practices.

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

“Domestic IP Agreements” means the Trademark Security Agreement, the Patent
Security Agreement and the Copyright Security Agreement.

“Domestic Subsidiary” means any Subsidiary of a Loan Party that is incorporated
or formed pursuant to the laws of a State of the United States of America or the
District of Columbia.

“Effective Date” means the date upon which the Noteholder Plan becomes
effective.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Prepetition Senior Noteholder, (d) an Affiliate of a Prepetition Senior
Noteholder, (e) an Approved Fund, and (f) any other Person approved by the
Administrative Agent, the Requisite Lenders and, unless a Default or an Event of
Default shall have occurred, the Borrower (which consent of the Borrower not to
be unreasonably withheld, delayed or conditioned).

“Entry Date” means the date of the entry of the Final Order.

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect, as amended or supplemented from time to time, relating to pollution
or the regulation and protection of human or animal health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Materials Transportation Uniform Safety Act, as amended
(49 U.S.C. 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide
Act, as amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery
Act, as amended (42 U.S.C. § 6901 et seq.); the Toxic Substances Control Act, as
amended (15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. §
7401 et seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. §
1251 et seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. §
651 et seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et
seq.); and their state, municipal and local counterparts or equivalents and any
transfer of ownership notification or approval statute, including the Industrial
Site Recovery Act (N.J.S.A. § 13:1K-6 et seq.).

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements





10

NY 72168370v12










and expenses of counsel, experts and consultants and costs of investigation and
feasibility studies), fines, penalties, sanctions and interest incurred as a
result of any claim or demand by any other Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute,
including any thereof arising under any Environmental Law, Permit, order or
agreement with any Governmental Authority or other Person, which relate to any
environmental, health or safety condition or a Release or threatened Release,
and result from or otherwise relate to the past, present or future operations
of, or ownership of property by, such Person or any of its Subsidiaries.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” has the meaning specified in Article 9 of the UCC.

“Equity Issuance” means the issuance by any Loan Party or any of its
Subsidiaries of any Stock.

“ERISA” means the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time.

“ERISA Affiliate” means, with respect to any Loan Party, any trade or business
(whether or not incorporated) that, together with such Loan Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the Code.

“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c)(1), (2), (3), (5), (6), (8) or (9) of ERISA with respect to a Title IV
Plan or a Multiemployer Plan, other than a reportable event for which PBGC
notice requirements have been waived; (b) the withdrawal of the Ultimate Parent,
any Loan Party or, any of their Subsidiaries from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA; (c) the complete or partial
withdrawal of the Ultimate Parent, any Loan Party or any of their Subsidiaries
from any Multiemployer Plan; (d) the termination of a Multiemployer Plan or
notice of reorganization or insolvency of a Multiemployer Plan; (e) the filing
of a notice of intent to terminate a Title IV Plan or the treatment of a plan
amendment as a termination under Section 4041 of ERISA; (f) the institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC; (g)
the failure to make any required contribution to a Title IV Plan or
Multiemployer Plan; (h) the imposition of a lien under Section 412 of the Code
or Section 302 of ERISA on any Loan Party or any of its Subsidiaries; (i) notice
from the PBGC of any other event or condition which might reasonably be expected
to constitute grounds (A) under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Title IV Plan or Multiemployer
Plan or (B) for the imposition of any liability under Title IV of ERISA on any
Loan Party or its Subsidiaries, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA; (j) the loss of a Qualified Plan’s
qualification or tax exempt status; or (k) the termination of a Plan described
in Section 4064 of ERISA.

“ESOP” means a Plan that is intended to satisfy the requirements of Section
4975(e)(7) of the Code.





11

NY 72168370v12










“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.

“Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period which
appears on the Dow Jones Markets Telerate Page 3750 (or any successor page) as
of 11:00 A.M. (London time) on the third full Business Day next preceding the
first day of each Interest Period.  In the event that such rate does not appear
on the Dow Jones Markets Telerate Page 3750 (or otherwise on the Dow Jones
Markets screen), the Eurodollar Base Rate for the purposes of this definition
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent, or, in the absence of such availability, the Eurodollar Base Rate shall
be the rate of interest determined by the Administrative Agent to be the average
(rounded upward to the nearest whole multiple of 1/16 of one percent per annum,
if such average is not such a multiple) of the rates per annum at which deposits
in Dollars are offered by the principal office of each of the Reference Banks to
major banks in the London interbank market at 11:00 A.M. (London time) three (3)
Business Days before the first day of such Interest Period in an amount
substantially equal to the Eurodollar Rate Loan for a period equal to such
Interest Period.

“Eurodollar Rate” means, with respect to any Interest Period for any Eurodollar
Rate Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the Eurodollar Base Rate by (b) a percentage equal to 100% minus
the reserve percentage applicable three (3) Business Days before the first day
of such Interest Period under regulations issued from time to time by the
Federal Reserve Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) for a member
bank of the Federal Reserve System in New York City with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities (or with respect
to any other category of liabilities that includes deposits by reference to
which the Eurodollar Rate is determined) having a term equal to such Interest
Period; provided, that in no event shall the Eurodollar Rate at any time be less
than 2.00% per annum.

“Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.1.

“Facility” means the Commitments and the provisions herein related to the Loans.

“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by the Board of
Directors of the Borrower, or, if such asset shall have been the subject of a
relatively contemporaneous appraisal by an independent third party appraiser,
the basic assumptions underlying which have not materially changed since its
date, the value set forth in such appraisal, and (b) with respect to any
marketable Security at any date, the closing sale price of such Security on the
Business Day next





12

NY 72168370v12










preceding such date, as appearing in any published list of any national
securities exchange or the NASDAQ Stock Market or, if there is no such closing
sale price of such Security, the final price for the purchase of such Security
at face value quoted on such Business Day by a financial institution of
recognized standing that regularly deals in Securities of such type selected by
the Administrative Agent (at the direction of the Requisite Lenders).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

“Fee Letter” shall mean that certain amended and restated fee letter, dated as
of June 30, 2009, addressed to the Borrower from the Commitment Parties and
accepted by the Borrower on June 30, 2009, with respect to certain fees to be
paid from time to time to the Administrative Agent, the Lenders and the
Commitment Parties, as amended.

“Final Order” means an order of the Bankruptcy Court pursuant to section 364 of
the Bankruptcy Code, approving this Agreement and the other Loan Documents and
authorizing the incurrence by the Loan Parties of permanent post-petition
secured and super-priority debtor-in-possession Indebtedness in accordance with
this Agreement, and as to which no stay has been entered and which has not been
reversed, modified, vacated or overturned, and which is in form and substance
substantially the same as the Interim Order, with such modifications as are
acceptable to the Loan Parties and the Administrative Agent (at the direction of
the Requisite Lenders).

“Financial Assets” has the meaning specified in Article 8 of the UCC.

“Financial Statements” means the financial statements of the Loan Parties
delivered in accordance with Section 4.4 and Section 6.1.

“First Day Orders” means all orders entered by the Bankruptcy Court on the
Petition Date or within five (5) Business Days of the Petition Date or based on
motions filed on the Petition Date.

“Fiscal Quarter” means each of the three-month periods ending on January 31,
April 30, July 31 and October 31.

“Fiscal Year” means the twelve-month period ending on January 31.

“Foreign Subsidiary” means any Subsidiary of a Loan Party that is not a Domestic
Subsidiary.





13

NY 72168370v12










“Fund” means any Person (other than a natural person) that is or will be engaged
in making, purchasing, holding or otherwise investing in bank loans, commercial
loans or similar extensions of credit in the ordinary course of business.

“Funds Flow Memorandum” has the meaning specified in Section
3.1(b).

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

“General Intangible” has the meaning specified in Article 9 of the UCC.

“Goods” has the meaning specified in Article 9 of the UCC.

“Governmental Authority” means any nation, sovereign or government, any state,
province or other political subdivision thereof and any entity or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any central bank or stock
exchange.

“Guaranteed Obligations” has the meaning specified in Section 10.1.

“Guarantor” has the meaning specified in the preamble to this Agreement.

“Guaranty” means the guaranty of the Obligations of the Borrower made by the
Guarantors pursuant to Article X of this Agreement.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take-or-pay or similar
payments, if required, regardless of non-performance by any other party or
parties to an agreement, (iv) to purchase, sell or lease (as lessor or lessee)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss, or (v) to supply funds to or in any other manner
invest in such other Person (including to pay for property or services
irrespective of whether such property is





14

NY 72168370v12










received or such services are rendered), if in the case of any agreement
described under subclause (i), (ii), (iii), (iv) or (v) of clause (b) of this
sentence the primary purpose or intent thereof is to provide assurance that
Indebtedness of another Person will be paid or discharged, that any agreement
relating thereto will be complied with or that any holder of such Indebtedness
will be protected (in whole or in part) against loss in respect thereof.  The
amount of any Guaranty Obligation shall be equal to the amount of the
Indebtedness so guaranteed or otherwise supported.

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements,
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.  Schedule II sets forth, as of the date hereof, a list of the
Hedging Contracts of each Loan Party or its Subsidiaries.

“Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments or that bear
interest, (c) all reimbursement and other obligations with respect to letters of
credit, bankers’ acceptances, surety bonds and performance bonds, whether or not
matured, (d) all indebtedness of such Person for the deferred purchase price of
property or services, other than trade payables incurred in the ordinary course
of business that are not overdue by more than 90 days, (e) all indebtedness of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (f)
all Capital Lease Obligations and Synthetic Lease Obligations, (g) all Guaranty
Obligations of such Person, (h) all obligations of such Person to purchase,
redeem, retire, defease or otherwise acquire for value any Stock or Stock
Equivalents of such Person, valued, in the case of redeemable preferred stock,
at the greater of its voluntary liquidation preference and its involuntary
liquidation preference plus accrued and unpaid dividends, (i) all payments that
such Person would have to make in the event of an early termination on the date
Indebtedness of such Person is being determined in respect of Hedging Contracts
of such Person and (j) all Indebtedness of the type referred to above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property (including Accounts
and General Intangibles) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness.

“Indemnified Matters” has the meaning specified in Section 13.4(a.

“Indemnified Party” has the meaning specified in Section 13.4(a.

“Insolvency Proceeding” means in each case with respect to any Person or any
property or Indebtedness of any Person, (a)(i) any voluntary or involuntary case
or proceeding under any Bankruptcy Law or any other voluntary or involuntary
insolvency, reorganization or bankruptcy case or proceeding, (ii) any case or
proceeding seeking receivership, liquidation, reorganization, winding up or
other similar case or proceeding, (iii) any case or proceeding seeking
arrangement, adjustment, protection, relief or composition of any debt and (iv)
any case or proceeding seeking





15

NY 72168370v12










the entry of an order for relief or the appointment of a custodian, receiver,
trustee, compulsory manager, administrator or other similar official, (b) any
liquidation, dissolution, reorganization, debt moratorium, winding up,
receivership, administration or scheme of arrangement, voluntary or involuntary
and whether or not involving any Bankruptcy Law, (c) the enforcement of any Lien
or other right in or to property securing indebtedness and (d) any general
assignment for the benefit of creditors or any other marshalling of assets and
liabilities.

“Instrument” has the meaning specified in Article 9 of the UCC, other than
instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.

“Insurance” has the meaning specified in Article 9 of the UCC.

“Intellectual Property” means, collectively, all rights, priorities and
privileges of any Loan Party relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, trade secrets and Internet domain names, and all rights to sue at law
or in equity for any past, present or future infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom and
all royalties and income associated therewith.

“Interest Expense” means, for any Person for any period, (a) total interest
expense of such Person and its Subsidiaries for such period determined on a
consolidated basis in conformity with GAAP and including, in any event, interest
capitalized during such period and net costs under Interest Rate Contracts for
such period minus (b) the sum of (i) net gains of such Person and its
Subsidiaries under Interest Rate Contracts for such period determined on a
consolidated basis in conformity with GAAP plus (ii) any interest income of such
Person and its Subsidiaries for such period determined on a consolidated basis
in conformity with GAAP.

“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made or on the
date of conversion of a Base Rate Loan to such Eurodollar Rate Loan and ending
one, two or three months thereafter, as selected by the Borrower in its Notice
of Borrowing or Notice of Conversion or Continuation given to the Administrative
Agent pursuant to Section 2.2 or Section 2.9, and (b) thereafter, if such Loan
is continued, in whole or in part, as a Eurodollar Rate Loan pursuant to Section
2.9, a period commencing on the last day of the immediately preceding Interest
Period therefor and ending one, two or three months thereafter, as selected by
the Borrower in its Notice of Conversion or Continuation given to the
Administrative Agent pursuant to Section 2.9; provided, however, that all of the
foregoing provisions relating to Interest Periods in respect of Eurodollar Rate
Loans are subject to the following:

(a)

if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;





16

NY 72168370v12










(b)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month;

(c)

the Borrower may not select any Interest Period that ends after the Scheduled
Termination Date;

(d)

the Borrower may not select any Interest Period in respect of Loans having an
aggregate principal amount of less than $5,000,000; and

(e)

there shall be outstanding at any one time no more than five (5) Interest
Periods in the aggregate.

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

“Interim Order” means that certain order issued by the Bankruptcy Court in
substantially the form of Exhibit B and otherwise in form and substance
satisfactory to the Loan Parties and the Administrative Agent (at the direction
of the Requisite Lenders).

“Inventory” has the meaning specified in Section 9-102(a)(48) of the UCC,
wherever located.

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or a significant
part of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business as presently conducted), or capital contribution by such
Person to any other Person, including all Indebtedness of any other Person to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business and (d) any Guaranty Obligation incurred by such
Person in respect of Indebtedness of any other Person.

“Investment Property” means, with respect to any Loan Party, any and all
“investment property”, as such term is defined in Article 9 of the UCC, of such
Loan Party, wherever located.

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

“Lender” means each financial institution or other entity that (a) is listed on
the signature pages hereof as a “Lender” or (b) from time to time becomes a
party hereto as a Lender by execution of an Assignment and Acceptance.

“Letter of Credit Rights” has the meaning specified in Article 9 of the UCC.





17

NY 72168370v12










“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or other obligation, including any conditional sale or other title
retention agreement, the interest of a lessor under a Capital Lease and any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction naming the owner of the
asset to which such Lien relates as debtor.

“LLC” means any limited liability company in which any Loan Party has an
interest.

“LLC Agreement” means the limited liability company agreement or such analogous
agreement governing the operation of any LLC.

“Loan” has the meaning specified in Section 2.1.

“Loan Documents” means, collectively, this Agreement (including the Guaranty),
the Notes (if any), the Fee Letter, each Hedging Contract to which a Loan Party
and a Lender or an Affiliate of a Lender is a party, the Domestic IP Agreements,
the Funds Flow Memorandum and each agreement, instrument or other document which
creates or perfects a security interest in any Collateral and each certificate,
agreement or document executed by a Loan Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

“Loan Party” means the Borrower, each Guarantor and each other Subsidiary of
Parent or the Borrower that executes and delivers a Loan Document.

“Margin Stock” means margin stock within the meaning of Regulation U of the
Federal Reserve Board.

“Material Adverse Change” means a material adverse change in any of (a) the
business, assets, operations, performance, properties, financial condition,
contingent liabilities or material agreements of the Loan Parties and their
Subsidiaries, individually, and the Loan Parties and their Subsidiaries, taken
as a whole, since April 30, 2009 (other than events leading up to the
commencement of the Case, the continuation of the Case and the consequences that
would normally result therefrom, and other events that have been publicly
disclosed or otherwise disclosed in writing to the Administrative Agent), (b)
the legality, validity or enforceability of any Loan Document or the Orders, (c)
the ability of the Loan Parties, taken as a whole, to perform their respective
obligations under the Loan Documents, (d) the value of the Collateral, (e) the
perfection or priority of the Liens granted pursuant to the Loan Documents or
the Orders, or (f) the rights and remedies of the Administrative Agent or the
other Secured Parties under, or the ability of the Administrative Agent or the
other Secured Parties to enforce, the Loan Documents or the Orders.

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.





18

NY 72168370v12










“Material Intellectual Property” means Intellectual Property owned by or
licensed to a Loan Party which is material to the business, assets, operations,
performance, properties, condition (financial or otherwise) or prospects of such
Loan Party.

“Money” has the meaning specified in Article 1 of the UCC.

“Monthly Gross Sales” means, with respect to any calendar month, the gross sales
in Dollar Equivalent of the Loan Parties calculated in accordance with GAAP as
notified by the Borrower to the Administrative Agent in writing not later than
the second Business Day immediately succeeding the last day of such calendar
month.

“Moody’s” means Moody’s Investors Services, Inc. and its successors.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Loan Party or ERISA Affiliate is making,
or is obligated to make, contributions on behalf of participants who are or were
employed by any of them, but which for purposes hereof does not include any
Affiliate Plan.

“Net Cash Proceeds” means proceeds received by any other Loan Party or any of
its Subsidiaries after the Closing Date in cash or Cash Equivalents from any (a)
Asset Sale, other than an Asset Sale permitted under clauses (a) through (e),
inclusive, of Section 8.4, net of (i) the reasonable cash costs of sale,
assignment or other disposition, (ii) taxes paid or payable as a result thereof
and (iii) any amount required by the Bankruptcy Court to be paid or prepaid on
Indebtedness (other than the Obligations) secured by a perfected and unavoidable
lien on the assets subject to such Asset Sale; provided, however, that the
evidence of each of (i), (ii) and (iii) are provided to the Administrative Agent
in form and substance satisfactory to the Requisite Lenders; (b) Property Loss
Event (net of any expenses of the type described in clause (a)(iii) above, if
any); (c) (i) Equity Issuance (other than any such issuance of common Stock of
any Loan Party or any of its Subsidiaries occurring in the ordinary course of
business to any director, member of the management or employee of any Loan Party
or any of its Subsidiaries or to any Affiliate of the Borrower that is not a
Loan Party) or (ii) the incurrence of Indebtedness, other than the incurrence of
Indebtedness permitted under Section 8.1, in each case net of brokers’ and
advisors’ fees and other costs actually incurred in connection with such
transaction; provided, however, that in the case of this clause (c), evidence of
such costs is provided to the Administrative Agent in form and substance
satisfactory to the Requisite Lenders.

“Non-Funding Lender” has the meaning specified in Section 2.2(d).

“Non-U.S. Lender” means each Lender that is not a United States person as
defined in Section 7701(a)(30) of the Code.

“Note” means a promissory note of the Borrower payable to the order of any
Lender in a principal amount equal to the amount of such Lender’s Commitment
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from the Loans owing to such Lender.

“Noteholder Plan” means the plan of reorganization proposed by or on behalf of
the Borrower and the other Loan Parties, in form and substance satisfactory to
the Administrative Agent (at the direction of the Requisite Lenders), which
Noteholder Plan shall, in any event,





19

NY 72168370v12










reflect in all material respects the plan of reorganization attached as Exhibit
A to the Plan Support Agreement, which plan of reorganization shall include,
without limitation, (a) the indefeasible payment in full in cash and
satisfaction of the Obligations on or prior to the Effective Date, (b) the
issuance of the DIP Equity to the Administrative Agent for the ratable benefit
of the Lenders on or prior to the Effective Date and (c) the execution and
delivery of a shareholder agreement, in form and substance satisfactory to the
Administrative Agent (at the direction of the Requisite Lenders) and the
Borrower, among all relevant parties.

“Noteholder Plan Disclosure Statement” has the meaning specified in Section
9.1(r).

“Notice of Borrowing” has the meaning specified in Section 2.2(a).

“Notice of Conversion or Continuation” has the meaning specified in Section 2.9.

“Obligations” means the Loans and all other amounts, obligations, covenants and
duties owing by the Loan Parties to the Administrative Agent, any Lender, any
Affiliate of any of them, any Indemnified Party or any other Secured Party, of
every type and description (whether by reason of an extension of credit,
Protective Advance, loan, guaranty, indemnification, foreign exchange or
currency swap transaction, interest rate hedging transaction or otherwise),
present or future, arising under this Agreement, any other Loan Document or the
Orders, any Hedging Contract that is a Loan Document, any agreement for cash
management services entered into in connection with this Agreement or any other
Loan Document or the Orders, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guaranty or other instrument or for the payment of money, including
all cash management and other fees, interest, charges, expenses, fees,
attorneys’ fees and disbursements and other sums chargeable to the Loan Parties
under this Agreement, any other Loan Document or the Orders, any Hedging
Contract that is a Loan Document or any agreement for cash management services
entered into in connection with this Agreement or any other Loan Document or the
Orders.

“Orders” means the Interim Order and the Final Order, collectively.

“Original Currency” has the meaning specified in Section 13.12(.

“Other Currency” has the meaning specified in Section 13.12(.

“Parent” has the meaning specified in the preamble to this Agreement.

“Parent Guarantor” has the meaning specified in the preamble to this Agreement.

“Parent Stock” has the meaning specified in Section 4.3(a).

“Partnership” means any Person classified as a partnership for U.S. federal
income tax purposes in which any Loan Party has an interest.

“Partnership Agreement” means the partnership agreement of any Partnership or
such analogous agreement governing the operation of any Partnership.





20

NY 72168370v12










“Patent License” means all agreements, whether written or oral, providing for
the grant by or to any Loan Party of any right to manufacture, use, import, sell
or offer for sale any invention covered in whole or in part by a Patent.

“Patent Security Agreement” means the Patent Security Agreement, between the
Loan Parties and the Administrative Agent, in the form of Exhibit J-3.

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof, and
(c) all rights to obtain any reissues or extensions of the foregoing.

“Payment Intangible” has the meaning specified in Section 9-102(a)(61) of the
UCC.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

“Perfection Certificate” means a certificate from a Responsible Officer of the
Borrower, substantially in the form of Exhibit C.

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

“Permitted Prepetition Claim Payment” means a payment (as adequate protection or
otherwise) that is made by a Loan Party on account of any Claim arising or
deemed to have arisen prior to the Petition Date, which is made pursuant to
authority granted by First Day Orders of the Bankruptcy Court, or such other
order of the Bankruptcy Court, which First Day Orders and any other such orders
are in full force and effect, as to which no stay has been entered and which
have not been reversed, amended, modified, vacated or overturned; provided, that
no such payment shall be made after the occurrence and during the continuance of
a Default or an Event of Default.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity, or a Governmental
Authority.

“Petition Date” has the meaning specified in the recitals to this Agreement.

“PIK Facility” means that certain Credit Agreement, dated as of June 15, 2007,
by and among the Parent, as borrower, the lenders party thereto and Credit
Suisse, as administrative agent.

“Plan” means, an “employee benefit plan,” as defined in Section 3(3) of ERISA,
that any Loan Party maintains, contributes to or has an obligation to contribute
to on behalf of participants who are or were employed by any Loan Party.





21

NY 72168370v12










“Plan Support Agreement” means the Plan Support Agreement, dated as of July
[__], 2009, by and among the Loan Parties and the ad-hoc group of Prepetition
Senior Noteholders.

“Pledge Amendment” has the meaning specified in Section 11.4(h.

“Pledged Collateral” means, collectively, the Pledged Notes, the Pledged Stock,
the Pledged Partnership Interests, the Pledged LLC Interests, any other
Investment Property of any Loan Party, all certificates or other instruments
representing any of the foregoing, all Security Entitlements of any Loan Party
in respect of any of the foregoing, all dividends, interest distributions, cash,
warrants, rights, instruments and other property or Proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.  Pledged Collateral may be General Intangibles or
Investment Property.

“Pledged LLC Interests” means all of any Loan Party’s right, title and interest
as a member of any LLC and all of such Loan Party’s right, title and interest
in, to and under any LLC Agreement to which it is a party.

“Pledged Notes” means all right, title and interest of any Loan Party in all
Instruments evidencing any Indebtedness owed to such Loan Party, including all
Indebtedness described on Schedule 4.21, issued by the obligors named therein,
and all interest, cash, Instruments and other property or Proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Indebtedness.

“Pledged Partnership Interests” means all of any Loan Party’s right, title and
interest as a limited and/or general partner in all Partnerships and all of such
Loan Party’s right, title and interest in, to and under any Partnership
Agreements to which it is a party.

“Pledged Stock” means the Stock owned by each Loan Party, including all shares
of Stock listed on Schedule 4.21; provided, however, that with respect to each
Foreign Subsidiary, only the outstanding Stock of such Foreign Subsidiary
possessing up to but not exceeding 65% of the voting power of all classes of
Stock of such Foreign Subsidiary entitled to vote shall be deemed to be pledged
hereunder if in the judgment of the Administrative Agent (at the direction of
the Requisite Lenders), the pledge of more than 65% of such stock would have
materially adverse tax consequences to the Loan Parties.

“Prepetition Collateral” means the collateral (including cash collateral)
securing the Prepetition Credit Agreement Obligations, which collateral is
described on Schedule IV hereto.

“Prepetition Credit Agreement” means that certain Credit Agreement, dated as of
February 7, 2006, by and among the Borrower, the other “Credit Parties” party
thereto, General Electric Capital Corporation and various additional lenders
from to time to time a party thereto.

“Prepetition Credit Agreement Agent” means any agent or trustee for the
Prepetition Secured Lenders under the Prepetition Credit Agreement.

“Prepetition Credit Agreement Obligations” means all obligations owing by the
Parent and its Subsidiaries under or in respect of the Prepetition Credit
Agreement, including the loans, all contingent and reimbursement obligations in
respect of letters of credit and all other amounts,





22

NY 72168370v12










obligations, covenants and duties owing by the Parent or any of its Subsidiaries
party thereto to the administrative agent, any lender, any letter of credit
issuer, any affiliate of any of them or any indemnitee, of every type and
description (whether by reason of an extension of credit, opening or amendment
of a letter of credit or payment of any draft drawn thereunder, loan, guaranty,
indemnification, or otherwise), present or future, arising under the Prepetition
Credit Agreement,  whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guaranty or other instrument or for the payment of money, and includes all
letter of credit, cash management and other fees; interest, charges, expenses,
fees, attorneys’ fees and disbursements and other sums chargeable to the Parent
or any of its Subsidiaries party thereto under the Prepetition Credit Agreement,
or any agreement for cash management services entered into in connection with
the Prepetition Credit Agreement and all obligations of the Parent or any of its
Subsidiaries party thereto to cash collateralize all contingent and
reimbursement obligations in respect of letters of credit issued pursuant to the
Prepetition Credit Agreement.

“Prepetition Credit Agreement Repayment Date” means the date on which the
outstanding Prepetition Credit Agreement Obligations under the Prepetition
Credit Agreement are indefeasably repaid in full in cash.

“Prepetition Secured Lenders” means the lenders party to the Prepetition Credit
Agreement.

“Prepetition Senior Indenture” means that certain Indenture, dated as of
February 7, 2006, by and between the Borrower and The Bank of New York, as
trustee, as amended or supplemented on or prior to the date hereof, which
governs the Borrower’s 11.25% Senior Notes due 2014.

“Prepetition Senior Indenture Trustee” means The Bank of New York or any other
agent, trustee or indenture trustee under the Prepetition Senior Indenture.

“Prepetition Senior Noteholders” means the holders of Prepetition Senior Notes.

“Prepetition Senior Notes” means the notes issued pursuant to the Prepetition
Senior Indenture.

“Proceeds” means any and all “proceeds”, as such term is defined in
Section 9-102(a)(64) of the UCC.

“Projections” means those financial projections, including income statement,
balance sheet and cash flow statement, each in form and substance consistent
with the Borrower’s internal financial statements dated July [__], 2009 covering
Fiscal Year 2010, presented on a monthly basis, to be delivered to the Lenders
by the Borrower.

“Property Loss Event” means any loss of or damage to property of any Loan Party
or any of its Subsidiaries that results in the receipt by such Person of
proceeds of insurance in excess of $1,000,000 or any taking of property of any
Loan Party or any of its Subsidiaries that results in the receipt by such Person
of a compensation payment in respect thereof.





23

NY 72168370v12










“Protective Advances” means all expenses, disbursements and advances incurred by
the Administrative Agent or the Lenders pursuant to the Loan Documents and the
Orders after the occurrence and during the continuance of a Default that the
Administrative Agent, for itself or as directed by the Requisite Lenders, in
their sole discretion, deems necessary or desirable to preserve or protect the
Collateral or any portion thereof or to enhance the likelihood or maximize the
amount of repayment of the Obligations.

“PUHCA” means the Public Utility Holding Company Act of 2005, enacted as part of
the Energy Policy Act of 2005, Pub. L. No. 109-58 as codified at Sections 1261
et seq., and the regulations adopted thereunder, as amended.

“Purchasing Lender” has the meaning specified in Section 13.7(a.

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the Code.

“Ratable Portion” or “ratably” means, with respect to any Lender, (a) on or
before the last day of the Availability Period, the percentage obtained by
dividing (x) the Commitment of such Lender by (y) the aggregate Commitments of
all Lenders and (b) after the last day of the Availability Period, the
percentage obtained by dividing the aggregate outstanding principal amount of
Loans owing to such Lender by the aggregate outstanding principal amount of
Loans owing to all Lenders.

“Real Property” means, with respect to any Person, all of those plots, pieces or
parcels of land now owned, leased or hereafter acquired or leased by such Person
(the “Land”), together with the right, title and interest of such Person, if
any, in and to the following:  (a) the streets, the land lying in the bed of any
streets, roads or avenues, opened or proposed, (b) the air space and development
rights pertaining to the Land and the right to use such air space and
development rights, (c) all rights of way, privileges, liberties, tenements,
hereditaments and appurtenances belonging or in any way appertaining thereto,
(d) all fixtures, all easements now or hereafter benefiting the Land and all
royalties and rights appertaining to the use and enjoyment of the Land,
including all alley, vault, drainage, mineral, water, oil and gas rights and (e)
all of the buildings and other improvements now or hereafter erected on the
Land, and any fixtures appurtenant thereto.

“Records” has the meaning specified in Article 9 of the UCC.

“Reference Banks” means two or more major financial institutions (which may
include the Administrative Agent) selected by the Administrative Agent in its
reasonable judgment.

“Register” has the meaning specified in Section 13.2(c.

“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned, leased or operated by such
Person, including the movement of Contaminants through or in the air, soil,
surface water, ground water or property.





24

NY 72168370v12










“Remedial Action” means all actions required by a Governmental Authority or
through any administrative or judicial proceeding to (a) clean up, remove, treat
or in any other way address any Contaminant in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release so that a Contaminant does not migrate or endanger or threaten
to endanger public health or welfare or the indoor or outdoor environment or (c)
perform pre-remedial studies and investigations and post-remedial monitoring and
care.

“Requirement of Law” means, with respect to any Person, the common law and all
U.S. federal, state, municipal, local and foreign laws, treaties, rules and
regulations, orders, judgments, decrees, permits and other legal requirements or
determinations of any Governmental Authority or arbitrator, applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Requisite Lenders” means, collectively, (a) on or before the last day of the
Availability Period, Lenders (other than Non-Funding Lenders) having more than
fifty percent (50%) of the aggregate amount of the Commitments of all Lenders
(other than Non-Funding Lenders) or (b) after the last day of the Availability
Period, Lenders (other than Non-Funding Lenders) having more than fifty percent
(50%) of aggregate outstanding principal amount of the Loans of all Lenders
(other than Non-Funding Lenders); provided that, for the avoidance of doubt, any
Non-Funding Lender shall not be entitled to vote on any matters arising
hereunder, and the portion of its Commitment and the Loans held by any such
Non-Funding Lender shall be disregarded in determining whether the Requisite
Lenders have approved or consented to any matters hereunder, including, without
limitation, any matters requiring the approval or consent of the Requisite
Lenders or unanimous consent of the Lenders.

“Responsible Financial Officer” means the chief financial officer, treasurer or
controller of the Borrower.

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person.

“Restricted Payment” means (a) any dividend, distribution or any other payment,
direct or indirect, on account of any Stock or Stock Equivalent of any Loan
Party or any of its Subsidiaries now or hereafter outstanding, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Stock or Stock Equivalent of
any Loan Party or any of its Subsidiaries now or hereafter outstanding and (c)
any payment or prepayment of principal, premium (if any), interest, fees
(including fees to obtain any waiver or consent in connection with any Security)
or other charges on, or redemption, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, any Indebtedness of any Loan Party or
any of its Subsidiaries, other than any required redemptions, retirement,
purchases or other payments, in each case to the extent required to be made by
the terms of such Indebtedness after giving effect to any applicable
subordination provisions.

“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the Code and at the
sole expense of the participant or the beneficiary of the participant.





25

NY 72168370v12










“S&P” means Standard & Poor’s Rating Services and its successors.

“Sale/Leaseback Transaction” shall mean any lease, whether an operating lease or
a capital lease, whereby any Loan Party or any of its Subsidiaries, directly or
indirectly, becomes or remains liable as lessee or as guarantor or other surety,
of any property whether now owned or hereafter acquired, (a) that any Loan Party
or any of its Subsidiaries, as the case may be, has sold or transferred or is to
sell or transfer to any other Person (other than another Loan Party), or (b)
that is acquired by any other Person, as part of a financing transaction to
which any Loan Party or any of its Subsidiaries is a party, in contemplation of
leasing such property to any Loan Party or any of its Subsidiaries, as the case
may be.

“Scheduled Termination Date” means February 10, 2010.  

“Secured Parties” means the Lenders, the Administrative Agent, each of their
respective successors and assigns, and any other holder of any of the
Obligations or of any other obligations under the Loan Documents or the Orders,
including the beneficiaries of each indemnification obligation undertaken by the
Loan Parties.

“Securities Account” has the meaning specified in Article 8 of the UCC.

“Securities Intermediary” has the meaning specified in Article 8 of the UCC.

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

“Security Entitlement” means any “security entitlement” as specified in Article
8 of the UCC.

“Selling Lender” has the meaning specified in Section 13.7(a.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations, equity interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company,
unlimited liability company, or equivalent entity, whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of
greater than 50% of the outstanding Voting Stock is, at the time, directly or
indirectly, owned or controlled by such Person or one or more Subsidiaries of
such Person.





26

NY 72168370v12










“Subsidiary Guarantor” means each Subsidiary of the Parent (other than the
Borrower) party to this Agreement.

“Supporting Obligations” has the meaning specified in Article 9 of the UCC.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (i) that is not a capital lease in accordance with GAAP and (ii) in
respect of which the lessee retains or obtains ownership of the property so
leased for federal income tax purposes, other than any lease under which the
Person is a lessor.

“Synthetic Lease Obligations” means, as to any Person, the obligations of such
Person under any Synthetic Lease.

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.

“Tax Return” has the meaning specified in Section 4.7(a).

“Taxes” has the meaning specified in Section 2.14(a.

“Termination Date” shall mean the earliest of (a) the Scheduled Termination
Date, (b) the Effective Date, (c) the date of consummation of any sale of all or
substantially all of the assets of the Loan Parties pursuant to Section 363 of
the Bankruptcy Code, (d) if the Final Order has not been entered, the date that
is forty-five (45) days after the Petition Date, (e) the date of termination of
the Commitments pursuant to Section 2.4 or Section 9.2, and (f) the date on
which the Obligations become due and payable pursuant to Section 9.2.

“Title IV Plan” means a “pension plan” as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan), that is covered by Title IV of ERISA, and
that any Loan Party or ERISA Affiliate maintains, contributes to or has an
obligation to contribute to on behalf of participants who are or were employed
by any of them, but which for purposes hereof does not include any Affiliate
Plan.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to any Loan Party of any right to use any Trademark.

"Trademark Security Agreement" means the Trademark Security Agreement, between
the Loan Parties and the Administrative Agent, in the form of Exhibit J-1.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or





27

NY 72168370v12










otherwise, and all common-law rights related thereto, and (b) the right to
obtain all renewals thereof.

“UCC” means, at any time, the Uniform Commercial Code in effect in the State of
New York at such time.

“Ultimate Parent” means RG Tube Holdings LLC, a Delaware limited liability
company.

“Unencumbered Stock” means all Pledged Stock, other than Pledged Stock that was
subject to a valid perfected security interest in favor of the Prepetition
Secured Lenders prior to the Petition Date.

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Loan Party (or any ERISA
Affiliate which is the Ultimate Parent or a Subsidiary of the Ultimate Parent)
as a result of such transaction.

“U.S.” and “United States” means the United States of America.

“U.S. Lender” means each Lender that is not a Non-U.S. Lender.

“U.S. Trustee” means the United States Trustee for the District of Delaware.

“Vehicles” means all vehicles covered by a certificate of title law of any
state.

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

“Welfare Plan” means a Plan described in Section 3(1) of ERISA.

“Withholding Taxes” has the meaning specified in Section 2.14(a.

Section 1.2

Computation of Time Periods.  In this Agreement, in the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but excluding”
and the word “through” means “to and including.”

Section 1.3

Accounting Terms and Principles.

(a)

Except as set forth below, all accounting terms not specifically defined herein
shall be construed in conformity with GAAP and all accounting determinations
required





28

NY 72168370v12










to be made pursuant hereto (including for purpose of measuring compliance with
Article V) shall, unless expressly otherwise provided herein, be made in
conformity with GAAP.

(b)

If any change in the accounting principles used in the preparation of the most
recent Financial Statements referred to in Section 6.1 is hereafter required or
permitted by the rules, regulations, pronouncements and opinions of the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by the
Borrower with the agreement of the Borrower’s Accountants and results in a
change in any of the calculations required by Article V or Article VIII that
would not have resulted had such accounting change not occurred, the parties
hereto agree to enter into negotiations in order to amend such provisions so as
to equitably reflect such change such that the criteria for evaluating
compliance with such covenants by the Borrower shall be the same after such
change as if such change had not been made; provided, however, that no change in
GAAP that would affect a calculation that measures compliance with any covenant
contained in Article V or Article VIII shall be given effect until such
provisions are amended to reflect such changes in GAAP.

Section 1.4

Certain Terms.

(a)

The words “herein”, “hereof”, “hereto” and “hereunder” and similar words refer
to this Agreement as a whole, and not to any particular Article, Section,
subsection or clause in this Agreement.

(b)

Unless otherwise expressly indicated herein, (i) references in this Agreement to
an Exhibit, Schedule, Article, Section, clause, or sub-clause refer to the
appropriate Exhibit or Schedule to, or Article, Section, clause or sub-clause in
this Agreement and (ii) the words “above” and “below”, when following a
reference to a clause or a sub-clause of any Loan Document, refer to a clause or
a sub-clause within, respectively, the same section or clause.

(c)

Each agreement defined in this Article I shall include all appendices, exhibits
and schedules thereto.  Unless the prior written consent of the Requisite
Lenders is required hereunder for an amendment, restatement, supplement or other
modification to any such agreement and such consent is not obtained, references
in this Agreement to such agreement shall be to such agreement as so amended,
restated, supplemented or modified.

(d)

References in this Agreement to any statute shall be to such statute as amended
or modified from time to time and to any successor legislation thereto, in each
case as in effect at the time any such reference is operative.

(e)

The term “including” when used in any Loan Document means “including without
limitation”, except when used in the computation of time periods.

(f)

The terms “Lender” and “Administrative Agent” include their respective
successors and permitted assigns.

(g)

Upon the appointment of any successor Administrative Agent pursuant to Section
12.6, references to Wilmington Trust FSB in Section 12.3 shall be deemed to
refer to the





29

NY 72168370v12










financial institution then acting as the Administrative Agent or one of its
Affiliates if it so designates.

(h)

Terms not otherwise defined herein and defined in the UCC are used herein with
the meanings specified in the UCC.

ARTICLE II

THE FACILITY

Section 2.1

The Commitments.  Subject to the terms and conditions set forth in this
Agreement, each Lender severally agrees to make loans (the “Loans” and
individually, a “Loan”) to the Borrower as follows: (i) an initial Borrowing on
the Closing Date in the aggregate principal amount of $65,000,000; and (ii) if
the Termination Date shall not have previously occurred, one additional
Borrowing on the Entry Date in an aggregate principal amount not to exceed
$15,000,000; provided, however, the amount of any Loan made or made available on
any date shall not exceed the amount permitted by the Approved Budget for such
date; and provided further that the Loans shall not exceed, for any Lender, in
aggregate principal amount, the amount which equals the Commitment of such
Lender.  Proceeds of the Loans shall be used solely for the purposes set forth
in Section 4.12.  Once repaid, in whole or in part, at maturity or by
prepayment, Loans made hereunder may not be reborrowed in whole or in part.  

Section 2.2

Borrowing Procedures.

(a)

Each Borrowing shall be made on notice given by the Borrower to the
Administrative Agent not later than 11:00 A.M. (New York City time) one (1)
Business Day prior to the Closing Date, in the case of the initial Borrowing,
and five (5) Business Days prior to the date of the proposed Borrowing, in the
case of the Borrowing after the Closing Date.  Each such notice shall be in
substantially the form of Exhibit D (a “Notice of Borrowing”), specifying (A)
the date of such proposed Borrowing (which must be during the Availability
Period), (B) the aggregate amount of such proposed Borrowing, (C) whether any
portion of the proposed Borrowing will be of Base Rate Loans or Eurodollar Rate
Loans; provided, that, Borrowings on the Closing Date shall consist entirely of
Base Rate Loans, (D) the initial Interest Period or Interest Periods for any
such Eurodollar Rate Loans, and (E) the Commitment (after giving effect to the
proposed Borrowing).  The Loans shall be made as Base Rate Loans unless (subject
to Section 2.12) the Notice of Borrowing specifies that all or a portion thereof
shall be Eurodollar Rate Loans.  Each Borrowing shall be in an aggregate amount
of not less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof; provided that the initial Borrowing shall be in an aggregate amount of
$65,000,000.

(b)

The Administrative Agent shall give to each Lender prompt notice of the
Administrative Agent’s receipt of a Notice of Borrowing and, if Eurodollar Rate
Loans are properly requested in such Notice of Borrowing, the applicable
interest rate determined pursuant to Section 2.12(aggg.  Each Lender
shall, before 4:00 P.M. (New York City time) on the date of the proposed
Borrowing, make available to the Administrative Agent at its address referred to
in Section 13.8, in immediately available funds, such Lender’s Ratable Portion
of such proposed Borrowing.  After the Administrative Agent’s receipt of such
funds and upon fulfillment of the





30

NY 72168370v12










applicable conditions set forth in Section 3.1 and Section 3.2, the
Administrative Agent will make such funds available to the Borrower.

(c)

Unless the Administrative Agent shall have received notice from a Lender prior
to the date of any proposed Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s Ratable Portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such Ratable Portion
available to the Administrative Agent on the date of such Borrowing in
accordance with this Section 2.2 and the Administrative Agent may, but is not
obligated to, in reliance upon such assumption, make available to the Borrower
on such date a corresponding amount.  If and to the extent that such Lender
shall not have so made such Ratable Portion available to the Administrative
Agent, such Lender and the Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Borrower, the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate for the first Business Day and thereafter at the interest
rate applicable at the time to the Loans comprising such Borrowing.  If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Loan as part of such Borrowing
for purposes of this Agreement.  If the Borrower shall repay to the
Administrative Agent such corresponding amount, such payment shall not relieve
such Lender of any obligation it may have hereunder to the Borrower.

(d)

The failure of any Lender to make the Loan or any payment required by it on the
date specified (a “Non-Funding Lender”) shall not relieve any other Lender of
its obligations to make such Loan or payment on such date but no such other
Lender shall be responsible for the failure of any Non-Funding Lender to make a
Loan or payment required under this Agreement.

Section 2.3

Protective Advances.  In managing, supervising and otherwise dealing with the
Collateral, the Administrative Agent may, but has no obligation to, or if
directed by and prefunded by the Requisite Lenders shall, make Protective
Advances in an aggregate amount not to exceed the lesser of $5,000,000 and the
aggregate amount of the Commitment available to be drawn on the date that the
Protective Advance is made.

Section 2.4

Termination, Reduction and Increase of Commitments.

(a)

Each Lender’s Commitment shall be automatically and permanently reduced on each
date on which a Borrowing is made under Section 2.1 by an aggregate amount equal
to such Lender’s Ratable Portion of the Borrowing made on such date.

(b)

All Commitments shall automatically and permanently terminate on the Termination
Date.

Section 2.5

Repayment of Loans.  The Borrower promises to repay to the Administrative Agent
for the ratable account of the Lenders the aggregate outstanding principal
amount of the Loans and all accrued but unpaid interest thereon on the
Termination Date or





31

NY 72168370v12










earlier, if otherwise required by the terms hereof, together with any fees
payable therewith pursuant to the Fee Letter.

Section 2.6

Evidence of Debt.

(a)

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing Indebtedness of the Borrower to such Lender resulting from
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.

(b)

The Administrative Agent shall maintain accounts in accordance with its usual
practice in which it will record (i) the amount of each Loan made and, if a
Eurodollar Rate Loan, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable by the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof, if applicable.

(c)

The entries made in the accounts maintained pursuant to clauses (a) and (b) of
this Section 2.6 shall, to the extent permitted by applicable law, be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans in accordance with their terms.

(d)

Notwithstanding any other provision of the Agreement, in the event that any
Lender requests that the Borrower execute and deliver a promissory note or notes
payable to such Lender in order to evidence the Indebtedness owing to such
Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Note or Notes to such Lender evidencing any Loans of such Lender,
substantially in the form of Exhibit E.

Section 2.7

Mandatory Prepayments.  Upon receipt by any Loan Party or any of its
Subsidiaries of any Net Cash Proceeds, the Borrower shall immediately prepay the
Loans in an amount equal to 100% of such Net Cash Proceeds.  Any such mandatory
prepayment shall be applied, subject to Section 2.11(gggg hereof, first
to repay the outstanding principal amount of the Loans until such Loans shall
have been repaid in full; and second to any other Obligation then due and
payable.

Section 2.8

Interest.

(a)

Rate of Interest.  All Loans and the outstanding amount of all other Obligations
shall bear interest, in the case of Loans, on the unpaid principal amount
thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full in cash, except as otherwise provided in Section 2.8(c),
as follows:

(i)

if a Base Rate Loan or such other Obligation, at a rate per annum equal to the
sum of (A) the Base Rate as in effect from time to time, and (B) the Applicable
Margin; and





32

NY 72168370v12










(ii)

if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
Eurodollar Rate determined for the applicable Interest Period, and (B) the
Applicable Margin in effect from time to time during such Interest Period.

(b)

Interest Payments.  (i) Interest accrued on each Base Rate Loan shall be payable
in arrears (A) on the last Business Day of each calendar month, commencing on
the first such day following the making of such Base Rate Loan, and (B) if not
previously paid in full in cash, at maturity (whether by acceleration or
otherwise) of such Base Rate Loan; (ii) interest accrued on each Eurodollar Rate
Loan shall be payable in arrears (A) on the last day of each Interest Period
applicable to such Loan, (B) upon the payment or prepayment thereof in full or
in part, and (C) if not previously paid in full, at maturity (whether by
acceleration or otherwise) of such Eurodollar Rate Loan; and (iii) interest
accrued on the amount of all other Obligations shall be payable on demand from
and after the time such Obligation becomes due and payable (whether by
acceleration or otherwise).

(c)

Default Interest.  Notwithstanding the rates of interest specified in Section
2.8(a) or elsewhere herein, effective immediately upon the occurrence of an
Event of Default, and for as long thereafter as such Event of Default shall be
continuing, the principal amount of all Loans and the amount of all other
Obligations shall bear interest at a rate which is two percent (2%) per annum in
excess of the rate of interest then applicable to such Loans or such other
Obligations from time to time.  Such interest shall be payable on demand.

Section 2.9

Conversion/Continuation Option.

(a)

The Borrower may elect (i) at any time to convert Base Rate Loans or any portion
thereof to Eurodollar Rate Loans, or (ii) at the end of any applicable Interest
Period, to convert Eurodollar Rate Loans or any portion thereof to Base Rate
Loans or to continue such Eurodollar Rate Loans or any portion thereof for an
additional Interest Period; provided, however, that the aggregate principal
amount of Eurodollar Rate Loans constituting a single Borrowing must be in the
amount of at least $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.  Each conversion or continuation shall be allocated among the Loans of
each Lender in accordance with such Lender’s Ratable Portion.  Each such
election shall be in substantially the form of Exhibit F hereto (a “Notice of
Conversion or Continuation”) and shall be made by giving the Administrative
Agent at least three (3) Business Days’ prior written notice specifying (A) the
amount and type of Loan being converted or continued, (B) in the case of a
conversion to or a continuation of Eurodollar Rate Loans, the applicable
Interest Period, (C) in the case of a conversion, the date of conversion (which
date shall be a Business Day and, if a conversion from Eurodollar Rate Loans,
shall also be the last day of the applicable Interest Period), and (D) that the
conditions set forth in Section 3.2(b) have been satisfied.

(b)

The Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein.
 Notwithstanding the foregoing, no conversion in whole or in part of Base Rate
Loans to Eurodollar Rate Loans, and no continuation in whole or in part of
Eurodollar Rate Loans upon the expiration of any applicable Interest Period,
shall be permitted at any time at which (i) a Default or an Event of Default
shall have occurred and be continuing or (ii) the continuation of, or conversion
into a Eurodollar Rate Loan would violate any of the provisions of Section 2.12.
 If, within the time





33

NY 72168370v12










period required under the terms of this Section 2.9, the Administrative Agent
does not receive a Notice of Conversion or Continuation from the Borrower
containing a permitted election to continue any Eurodollar Rate Loans for an
additional Interest Period or to convert any such Loans, then, upon the
expiration of the applicable Interest Period, such Loans will be automatically
converted to Base Rate Loans.  Each Notice of Conversion or Continuation shall
be irrevocable.

Section 2.10

Fees.

(a)

The Borrower has agreed to pay to the Administrative Agent, the Commitment
Parties and the Lenders certain fees, the amount and dates of payment of which
are set forth in the Fee Letter.

(b)

As provided in the Fee Letter, in the event that the Loans are repaid in full or
the Facility is otherwise terminated, repaid or refinanced, prior to the
Scheduled Termination Date, the Borrower shall pay to the Administrative Agent
for the ratable benefit of each Lender, in addition to all other amounts due
under the Loan Documents, the “Exit Fee” under the Fee Letter, to the extent
required to be paid thereunder.

Section 2.11

Payments and Computations.

(a)

The Borrower shall make each payment hereunder (including fees and expenses) not
later than 11:00 A.M. (New York City time) on the day when due, in Dollars, to
the Administrative Agent at its address referred to in Section 13.8, in
immediately available funds without set-off, deduction, counterclaim or other
defense.  The Administrative Agent shall promptly thereafter cause to be
distributed immediately available funds relating to the payment of principal or
interest or fees to the Lenders, in accordance with the application of payments
set forth in clauses (e) and (f) of this Section 2.11, as applicable, for the
account of each Lender; provided, however, that amounts payable pursuant to
Section 2.12(cggg, 2.12(e), 2.13 or 2.14 shall be paid only to the
affected Lender or Lenders.  Payments received by the Administrative Agent after
11:00 A.M. (New York City time) shall be deemed to be received on the next
succeeding Business Day.

(b)

All computations of interest and of fees shall be made by the Administrative
Agent on the basis of a year of 360 days for Eurodollar Rate Loans and 365 days
for Base Rate Loans, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest and fees are payable.  Each determination by the Administrative Agent
of an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(c)

Reserved.

(d)

Whenever any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or fees, as the case may be.  All repayments of any Loans
shall be applied first to repay such Loans outstanding as Base Rate Loans and
then to repay such Loans outstanding as Eurodollar





34

NY 72168370v12










Rate Loans with those Eurodollar Rate Loans which have earlier expiring
Eurodollar Interest Periods being repaid prior to those which have later
expiring Eurodollar Interest Periods.

(e)

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due hereunder that the Borrower will
not make such payment in full, the Administrative Agent may assume that the
Borrower has made such payment in full to the Administrative Agent on such date
and the Administrative Agent may but is not obligated to, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender.  If and to the extent that the
Borrower shall not have made such payment in full to the Administrative Agent,
each Lender shall repay to the Administrative Agent forthwith on demand such
amount distributed to such Lender together with interest thereon at the Federal
Funds Rate, for the first Business Day, and, thereafter, at the rate applicable
to Base Rate Loans, for each day from the date such amount is distributed to
such Lender until the date such Lender repays such amount to the Administrative
Agent.

(f)

Subject to the provisions of clause (g) of this Section 2.11(or required to be
applied in accordance with Section 2.7), all payments and any other amounts
received by the Administrative Agent from or for the benefit of the Borrower or
any other Loan Party shall be applied first, to pay principal of and interest on
any portion of the Loans which the Administrative Agent may have advanced or
expenses the Administrative Agent may have incurred pursuant to the express
provisions of this Agreement on behalf of any Lender, for which the
Administrative Agent has not then been reimbursed by such Lender or the
Borrower; second, to pay all other Obligations then due and payable; and third,
as the Borrower so designates.  Payments in respect of Loans received by the
Administrative Agent shall be distributed to each Lender in accordance with such
Lender’s Ratable Portion thereof; and all payments of fees and all other
payments in respect of any other Obligation shall be allocated among such of the
Lenders as are entitled thereto, and, if to the Lenders, in proportion to their
respective Ratable Portions.

(g)

After the occurrence and during the continuance of an Event of Default, the
Borrower hereby irrevocably waives the right to direct the application of any
and all payments in respect of the Obligations and any proceeds of Collateral,
and agrees that the Administrative Agent may, and shall upon either (A) the
written direction of the Requisite Lenders or (B) the acceleration of the
Obligations pursuant to Section 2.9, apply all payments in respect of any
Obligations and all other proceeds of Collateral in the following order:

(i)

first, to pay interest on and then principal of any portion of the Loans that
the Administrative Agent may have advanced on behalf of any Lender for which the
Administrative Agent has not then been reimbursed by such Lender or the Loan
Parties;

(ii)

second, to pay Obligations in respect of any amounts owed in respect of any
Protective Advance then due to the Administrative Agent and any reimbursements
and indemnities then due to the Administrative Agent;





35

NY 72168370v12










(iii)

third, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Lenders;

(iv)

fourth, to pay Obligations in respect of any fees then due to the Administrative
Agent or the Lenders;

(v)

fifth, to pay interest then due and payable in respect of the Loans;

(vi)

sixth, to pay or prepay principal amounts on the Loans, ratably to the aggregate
principal amount of such Loans and Obligations owing with respect to Hedging
Contracts with any Lender or an Affiliate of a Lender; and

(vii)

seventh, to the ratable payment of all other Obligations;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any of the Obligations described in any of the
foregoing clauses first through seventh, inclusive, the available funds being
applied under any such clause with respect to any such Obligation (unless
otherwise specified in such clause) shall be allocated to the payment of such
Obligations ratably, based on the proportion of the Administrative Agent’s and
each Lender’s interest in the aggregate outstanding Obligations described in any
such clause.  The order of priority set forth in clauses first through seventh
of this Section 2.11(g) may at any time and from time to time be changed by the
agreement of the Requisite Lenders without necessity of notice to or consent of
or approval by the Borrower, any Secured Party that is not a Lender, or any
other Person.  The order of priority set forth in clauses first through fourth
of this Section 2.11(g) may be changed only with the prior written consent of
the Administrative Agent in addition to the Requisite Lenders.

(h)

The Borrower and the Guarantors hereby authorize the Administrative Agent and/or
each Lender to charge from time to time against any or all of the accounts of
any of the Loan Parties with the Administrative Agent or such Lender any of the
Obligations which are then due and payable.  Each Lender receiving any payment
as a result of charging any such account shall promptly notify the
Administrative Agent thereof and make such arrangements as the Administrative
Agent shall request to share the benefit thereof in accordance with Section
13.7.

Section 2.12

Special Provisions Governing Eurodollar Rate Loans.

(a)

Determination of Interest Rate.  The Eurodollar Rate for each Interest Period
for Eurodollar Rate Loans shall be determined by the Administrative Agent
pursuant to the procedures set forth in the definition of “Eurodollar Rate.” The
Administrative Agent’s determination shall be presumed to be correct, absent
manifest error, and shall be binding on the Loan Parties.

(b)

Interest Rate Unascertainable, Inadequate or Unfair.  In the event that:  (i)
the Administrative Agent determines that adequate and fair means do not exist
for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate then being determined is to be fixed; or (ii) the Requisite
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period will not adequately reflect the cost to the Lenders of





36

NY 72168370v12










making or maintaining such Loans for such Interest Period, the Administrative
Agent shall forthwith so notify the Borrower and the Lenders, whereupon each
Eurodollar Rate Loan will automatically, on the last day of the current Interest
Period for such Loan, convert into a Base Rate Loan and the obligations of the
Lenders to make Eurodollar Rate Loans or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended until the Administrative Agent shall
notify the Borrower that the Requisite Lenders have determined that the
circumstances causing such suspension no longer exist.

(c)

Increased Costs.  If at any time any Lender shall determine that the
introduction of or any change in or in the interpretation of any law, treaty or
governmental rule, regulation or order (other than any change by way of
imposition or increase of reserve requirements included in determining the
Eurodollar Rate) or the compliance by such Lender with any guideline, request or
directive from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost, other than
Taxes specifically addressed by, or taxes specifically treated as excluded by,
Section 2.14, to such Lender of agreeing to make or making, funding or
maintaining any Eurodollar Rate Loans, then the Borrower shall from time to
time, upon demand to the Borrower by such Lender (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost.  A certificate as to the amount of such increased cost,
submitted to the Borrower and the Administrative Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

(d)

Illegality.  Notwithstanding any other provision of this Agreement, if any
Lender determines that the introduction of or any change in or in the
interpretation of any law, treaty or governmental rule, regulation or order
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Lender to
make Eurodollar Rate Loans or to continue to fund or maintain Eurodollar Rate
Loans, then, on notice thereof and demand therefor by such Lender to the
Borrower through the Administrative Agent, (i) the obligation of such Lender to
make or to continue Eurodollar Rate Loans and to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended, and each such Lender shall make a Base
Rate Loan as part of any requested Borrowing of Eurodollar Rate Loans and (ii)
if the affected Eurodollar Rate Loans are then outstanding, the Borrower shall
immediately convert each such Loan into a Base Rate Loan.  If at any time after
a Lender gives notice under this Section 2.12(d) such Lender determines that it
may lawfully make Eurodollar Rate Loans, such Lender shall promptly give notice
of that determination to the Borrower and the Administrative Agent, and the
Administrative Agent shall promptly transmit the notice to each other Lender.
 The Borrower’s right to request, and such Lender’s obligation, if any, to make
Eurodollar Rate Loans shall thereupon be restored.

(e)

Breakage Costs.  In addition to all amounts required to be paid by the Borrower
pursuant to Section 2.8, the Borrower shall compensate each Lender, upon demand,
for all losses, expenses and liabilities (including any loss or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund or maintain such Lender’s Eurodollar Rate Loans to the
Borrower but excluding any loss of the Applicable Margin on the relevant Loans)
which that Lender may sustain (i) if for any reason a proposed Borrowing,
conversion into or continuation of Eurodollar Rate Loans does not occur on





37

NY 72168370v12










a date specified therefor in a Notice of Borrowing or a Notice of Conversion or
Continuation given by the Borrower or in a telephonic request by it for
borrowing or conversion or continuation or a successive Interest Period does not
commence after notice therefor is given pursuant to Section 2.9, (ii) if for any
reason any Eurodollar Rate Loan is prepaid (including mandatorily pursuant to
Section 2.7 or Section 2.9) on a date which is not the last day of the
applicable Interest Period, (iii) as a consequence of a required conversion of a
Eurodollar Rate Loan to a Base Rate Loan as a result of any of the events
indicated in Section 2.12(d), or (iv) as a consequence of any failure by the
Borrower to repay Eurodollar Rate Loans when required by the terms hereof.  The
Lender making demand for such compensation shall deliver to the Borrower
concurrently with such demand a written statement as to such losses, expenses
and liabilities, and this statement shall be conclusive as to the amount of
compensation due to that Lender, absent manifest error.

Section 2.13

Capital Adequacy.  If at any time any Lender determines that (a) the adoption of
or any change in or in the interpretation of any law, treaty or governmental
rule, regulation or order after the date of this Agreement regarding capital
adequacy, (b) compliance with any such law, treaty, rule, regulation, or order,
or (c) compliance with any guideline or request or directive from any central
bank or other Governmental Authority (whether or not having the force of law)
shall have the effect of reducing the rate of return on such Lender’s (or any
corporation controlling such Lender’s) capital as a consequence of its
obligations hereunder or to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, compliance or
interpretation, then, upon demand from time to time by such Lender to the
Borrower (with a copy of such demand to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of such Lender, from time
to time as specified by such Lender, additional amounts sufficient to compensate
such Lender for such reduction.  A certificate as to such amounts submitted to
the Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.

Section 2.14

Taxes.

(a)

Any and all payments by any Loan Party under each Loan Document or the Orders
shall be made free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding (i) in the case of each Lender and
the Administrative Agent taxes measured by its net income, and franchise taxes
imposed on it in lieu of net income taxes, by the jurisdiction (or any political
subdivision thereof) under the laws of which such Lender or the Administrative
Agent (as the case may be) is organized, (ii) in the case of each Lender, taxes
measured by its net income, and franchise taxes imposed on it in lieu of net
income taxes, by the jurisdiction in which such Lender’s lending office is
located or any other jurisdiction in which such Lender is engaged in business
and (iii) any branch profits or capital taxes imposed by the United States or
any similar tax imposed in any other jurisdiction in which any Loan Party is
located (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”).  If any
Taxes shall be required by law to be deducted from or in respect of any sum
payable under any Loan Document or the Orders to any Lender or the
Administrative Agent (“Withholding Taxes”) (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions of Withholding Taxes applicable to additional sums payable
under this Section 2.14) such Lender or the





38

NY 72168370v12










Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the relevant Loan
Party shall make such deductions, (iii) the relevant Loan Party shall pay the
full amount deducted to the relevant taxing authority or other authority in
accordance with applicable law, and (iv) the relevant Loan Party shall deliver
to the Administrative Agent evidence of such payment; provided, however, that no
Loan Party shall be required to increase any sum payable pursuant to clause (i)
above with respect to any Withholding Taxes that are attributable solely to any
Lender’s or Administrative Agent’s failure to comply with the requirements of
paragraph (f) of this Section 2.14; provided if such Lender or Administrative
Agent shall have satisfied the requirements of paragraph (f) of this Section
2.14 on the Closing Date, or on the date of the Assignment and Acceptance
pursuant to which it became a Lender, as applicable, nothing in this last
sentence of paragraph (a) of Section 2.14 shall relieve the Loan Parties of
their obligation to pay any additional amounts pursuant to this Section 2.14 in
the event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation
administration or application thereof, such Lender or Administrative Agent is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing such Lender’s or Administrative Agent’s entitlement
to an exemption from, or a reduced rate of, United States withholding taxes.

(b)

In addition, each Loan Party agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies imposed by any state, county, city or other political subdivision within
the United States or by any applicable foreign jurisdiction, and all liabilities
with respect thereto, in each case arising from any payment made under any Loan
Document or the Orders or from the execution, delivery or registration of, or
otherwise with respect to, any Loan Document or the Orders (collectively, “Other
Taxes”).

(c)

Each Loan Party shall, jointly and severally, indemnify each Lender and the
Administrative Agent for the full amount of Withholding Taxes and Other Taxes
(including any Withholding Taxes or Other Taxes imposed by any Governmental
Authority on amounts payable under this Section 2.14) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including for
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Withholding Taxes or Other Taxes were correctly or legally
asserted; provided, however, that no Loan Party shall be required to indemnify
any Lender or Administrative Agent for any Withholding Taxes or Other Taxes that
are attributable solely to any Lender’s or Administrative Agent’s failure to
comply with the requirements of paragraph (f) of this Section 2.14; provided, if
such Lender or Administrative Agent shall have satisfied the requirements of
paragraph (f) of this Section 2.14 on the Closing Date, or on the date of the
Assignment and Acceptance pursuant to which it became a Lender, as applicable,
nothing in this penultimate sentence of paragraph (c) of this Section 2.14 shall
relieve the Loan Parties of their obligation to pay any additional amounts
pursuant to this Section 2.14 in the event that, as a result of any change in
any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation administration or application thereof, such Lender
or Administrative Agent is no longer properly entitled to deliver forms,
certificates or other evidence at a subsequent date establishing such Lender’s
or Administrative Agent’s entitlement to an exemption from, or a reduced rate
of, United States withholding taxes.  This indemnification shall be made within
thirty (30) days from the date such Lender or the Administrative Agent (as the
case may be) makes written demand therefor.





39

NY 72168370v12










(d)

Within thirty (30) days after the date of any payment of Withholding Taxes or
Other Taxes by any Loan Party, the Borrower shall furnish to the Administrative
Agent, at its address referred to in Section 13.8, the original or a certified
copy of a receipt evidencing payment thereof.

(e)

Without prejudice to the survival of any other agreement of any Loan Party
hereunder, the agreements and obligations of such Loan Party contained in this
Section 2.14 shall survive the payment in full of the Obligations.

(f)

Prior to the Closing Date in the case of each Non-U.S. Lender that is a
signatory hereto, and on the date of the Assignment and Acceptance pursuant to
which it becomes a Lender in the case of each other Non-U.S. Lender and from
time to time thereafter if reasonably requested in writing by the Borrower or
the Administrative Agent, each Non-U.S. Lender that is entitled at such time to
an exemption from United States withholding tax, or that is subject to such tax
at a reduced rate under an applicable tax treaty, shall provide the
Administrative Agent and the Borrower with two completed copies of:  (i) Form
W-8ECI (claiming exemption from withholding because the income is effectively
connected with a U.S. trade or business) (or any successor form); (ii) Form
W-8BEN (claiming exemption from, or a reduction of withholding tax under an
income tax treaty) (or any successor form); (iii) in the case of a Non-U.S.
Lender claiming exemption under Sections 871(h) or 881(c) of the Code, a Form
W-8BEN (claiming exemption from withholding under the portfolio interest
exemption) (or any successor form); or (iv) any other applicable form,
certificate or document prescribed by the IRS certifying as to such Non-U.S.
Lender’s entitlement to such exemption from United States withholding tax or
reduced rate with respect to all payments to be made to such Non-U.S. Lender
under the Loan Documents.  In addition, each Non-U.S. Lender shall deliver such
forms upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify the
Administrative Agent and the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered form to the
Administrative Agent and the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purposes).  Unless the Borrower
and the Administrative Agent have received forms or other documents satisfactory
to them indicating that payments under any Loan Document to or for a Non-U.S.
Lender are not subject to United States withholding tax or are subject to such
tax at a rate reduced by an applicable tax treaty, the Loan Parties or the
Administrative Agent shall withhold taxes from such payments at the applicable
statutory rate.

(g)

Prior to the Closing Date in the case of each U.S. Lender that is a signatory
hereto, and on the date of the Assignment and Acceptance pursuant to which it
becomes a Lender in the case of each other U.S. Lender and from time to time
thereafter if reasonably requested in writing by the Borrower or the
Administrative Agent, each U.S. Lender that is entitled at such time to an
exemption from United States backup withholding tax, shall provide the
Administrative Agent and the Borrower with two completed copies of Form W-9 (or
any successor form).  In addition, each U.S. Lender shall deliver such forms
upon the obsolescence or invalidity of any form previously delivered by such
U.S. Lender.  Each U.S. Lender shall promptly notify the Administrative Agent
and the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered form to the Administrative Agent and the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purposes).  Unless the Borrower and the Administrative
Agent have





40

NY 72168370v12










received forms or other documents reasonably satisfactory to them indicating
that payments under any Loan Document to or for a U.S. Lender are not subject to
United States backup withholding tax, the Loan Parties or the Administrative
Agent shall withhold taxes from such payments at the applicable statutory rate.

(h)

Any Lender claiming any additional amounts payable pursuant to this Section 2.14
shall use its reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its applicable
lending office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts which would be payable or may
thereafter accrue and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.

(i)

If any Administrative Agent or Lender receiving a payment under this Section
2.14 with respect to Withholding Taxes or Other Taxes or liabilities arising
therefrom subsequently receives a refund from any Governmental Authority which
is specifically attributable to such payment, such Administrative Agent or
Lender shall promptly pay the amount of such refund to the Loan Party that
initially made such payment.

ARTICLE III

CONDITIONS TO LOANS

Section 3.1

Conditions Precedent to Initial Loans.  The obligation of each Lender to make
the Loans requested to be made by it on the Closing Date is subject to the
satisfaction of all of the following conditions precedent:

(a)

Bankruptcy Court.

(i)

The Bankruptcy Court shall have entered the Interim Order, certified by the
Clerk of the Bankruptcy Court as having been duly entered, within three (3)
Business Days of the Petition Date, in form and substance satisfactory to the
Administrative Agent (at the direction of the Requisite Lenders), and entered on
notice to such parties as may be satisfactory to the Administrative Agent (at
the direction of the Requisite Lenders), inter alia (i) authorizing and
approving the Loan Documents and the transactions contemplated thereby,
including, without limitation, the payment of all fees, costs and expenses
referred to herein and in the Fee Letter; (ii) granting (w) super-priority
status to the Obligations pursuant to section 364(c)(1) of the Bankruptcy Code,
(x) liens in all unencumbered assets of the Borrower and the Guarantors pursuant
to section 364(c)(2) of the Bankruptcy Code, (y) junior liens on all encumbered
assets of the Borrower and the Guarantors pursuant to section 364(c)(3) of the
Bankruptcy Code, and (z) priming Liens on all assets of the Borrower and the
Guarantors, that is subject to a perfected lien or security interest securing
the Prepetition Credit Agreement, pursuant to section 364(d)(1) of the
Bankruptcy Code (the preceding clauses (w), (x), (y) and (z), in each case,
subject to the Carve-Out); (iii) lifting or modifying the automatic stay under
section 362 of the Bankruptcy Code to permit the Borrower and the Guarantors to
perform their obligations and the Lenders to exercise their rights and remedies
with respect to the Facility; (iv) authorizing the use of cash collateral
pursuant to section





41

NY 72168370v12










363(c) of the Bankruptcy Code; and (v) providing adequate protection to the
Prepetition Secured Lenders pursuant to sections 361(a), 362(d), 363(c) and
364(d)(1) of the Bankruptcy Code and authorizing the payment of Adequate
Protection Obligations, which Interim Order shall be in full force and effect,
shall not have been reversed, vacated or stayed and shall not have been amended,
supplemented or otherwise modified without the prior written consent of the
Administrative Agent (at the direction of the Requisite Lenders).  The Interim
Order shall also include such other terms and conditions as are customary for
transactions of this type, as determined by the Loan Parties and the
Administrative Agent (at the direction of the Requisite Lenders) and in any
event shall (a) approve the Borrower’s and Guarantors’ waiver of any and all
claims and causes of action against the Prepetition Secured Lenders and the
Prepetition Senior Noteholders, including, but not limited to, claims for
preference, fraudulent conveyance or other claims arising under the Bankruptcy
Code and claims regarding the validity, priority, perfection or avoidability of
the secured claims of the Prepetition Secured Lenders and the Prepetition Credit
Agreement Agent, subject to the right of any official unsecured creditors’
committee (and in the event that no official creditors’ committee is appointed,
any party in interest (other than the Borrower or the Guarantors)), to pursue
such claims, (b) establish a deadline of the earlier of (i) seventy-five (75)
days from the Petition Date and (ii) sixty (60) days from the appointment of an
official unsecured creditors’ committee for any statutorily appointed unsecured
creditors’ committee (and in the event that no unsecured creditors’ committee is
appointed, any party in interest (other than the Borrower and the Guarantors))
to bring any cause of action against the Prepetition Secured Lenders or the
Prepetition Senior Noteholders based on the Prepetition Credit Agreement or the
Prepetition Senior Indenture, as applicable, or any acts or omissions of the
Prepetition Secured Lenders that occurred prior to the Petition Date,
(c) effective upon entry of the Final Order, approve the waiver by the Borrower
and the Guarantors of all surcharge claims under section 506(c) of the
Bankruptcy Code or otherwise and (d) effective upon entry of the Final Order,
provide for a lien on the proceeds of avoidance actions under chapter 5 of the
Bankruptcy Code.

(ii)

All motions and other documents to be filed with and submitted to the Bankruptcy
Court in connection with this Agreement and the approval thereof shall be in
form and substance satisfactory to the Administrative Agent (at the direction of
the Requisite Lenders), and the Administrative Agent (at the direction of the
Requisite Lenders) shall be satisfied with the form and amount of the Adequate
Protection Obligations; and

(iii)

All First Day Orders and related orders (other than the Interim Order) entered
by the Bankruptcy Court in the Case and all First Day Orders and related orders
and the motions in support thereof shall be in form and substance satisfactory
to the Administrative Agent (at the direction of the Requisite Lenders).

(b)

Certain Documents.  The Administrative Agent shall have received on or prior to
the Closing Date each of the following, each dated the Closing Date unless
otherwise agreed to by the Administrative Agent (at the direction of the
Requisite Lenders), in form and substance satisfactory to the Administrative
Agent (at the direction of the Requisite Lenders) and





42

NY 72168370v12










each of their respective counsel, and in sufficient copies for each of the
Administrative Agent and each Lender:

(i)

this Agreement, duly executed and delivered by each of the Loan Parties and, for
the account of each Lender requesting the same, a Note or Notes of the Borrower
conforming to the requirements set forth herein;

(ii)

a copy of the Plan Support Agreement, duly executed and delivered by the Loan
Parties;

(iii)

copies of UCC search reports as of a recent date listing all effective financing
statements and/or financing change statements that name any Loan Party or
Subsidiary of a Loan Party as debtor, together with copies of such financing
statements, and/or financing change statements none of which shall cover the
Collateral (except for those which shall be terminated on the Closing Date and
Liens permitted under Section 8.2);

(iv)

(A) share certificates representing all certificated Stock being pledged
pursuant to this Agreement and stock powers for such share certificates executed
in blank, as the Administrative Agent (at the direction of the Requisite
Lenders) may require; and (B) instruments representing such of the Pledged Notes
pledged pursuant to this Agreement as shall be requested by the Administrative
Agent (at the direction of the Requisite Lenders), duly endorsed in favor of the
Administrative Agent or in blank; provided, however that if the share
certificates or instruments described in clauses (A) and (B) above have been
delivered to the Prepetition Credit Agreement Agent, the Loan Parties shall be
deemed to have satisfied the condition set forth in this Section
3.1(b)ggg, subject to Section 7.16(bggg.

(v)

a favorable opinion of Willkie Farr & Gallagher LLP, counsel to the Loan
Parties, in substantially the form of Exhibit G, addressed to the Administrative
Agent and the Lenders;

(vi)

a copy of the articles or certificate of incorporation (or equivalent
Constituent Document) of each Loan Party, certified as of a recent date by the
Secretary of State or other Governmental Authority of the state of organization
of such Loan Party, together with certificates of such official attesting to the
good standing of each such Loan Party;

(vii)

a certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (A) the names and true signatures of each officer of such Loan Party
who has been authorized to execute and deliver any Loan Document or other
document required hereunder to be executed and delivered by or on behalf of such
Loan Party, (B) the by-laws (or equivalent Constituent Document) of such Loan
Party as in effect on the date of such certification, (C) the resolutions of
such Loan Party’s board of directors (or equivalent governing body) approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and





43

NY 72168370v12










the Orders and (D) the certificate of incorporation (or equivalent Constituent
Document) of such Loan Party as in effect on the date of such certification;

(viii)

a certificate of a Responsible Officer of the Borrower to the effect that the
conditions set forth in Section 3.1 have been satisfied;

(ix)

evidence satisfactory to the Administrative Agent (at the direction of the
Requisite Lenders) that the amount, types and terms and conditions of insurance
policies and bonding maintained by the Loan Parties required by Section 7.5 are
in full force and effect, together with endorsements naming (A) the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
or loss payee, as applicable, under all liability policies maintained by each
Loan Party and (B) the Administrative Agent, on behalf of the Secured Parties,
as an additional insured or loss payee, as applicable, under all insurance
policies maintained with respect to the properties of each Loan Party;

(x)

evidence satisfactory to the Administrative Agent (at the direction of the
Requisite Lenders) (A) of the receipt of all necessary consents, authorizations
and approvals of each Governmental Authority or third party necessary in
connection with this Agreement and the transactions contemplated hereby (without
the imposition of any conditions that are not reasonably acceptable to the
Administrative Agent (at the direction of the Requisite Lenders)), and that the
same continue to remain in effect; and (B) that no law or regulation shall be
applicable in the judgment of the Administrative Agent (at the direction of the
Requisite Lenders) that restrains, prevents or imposes materially adverse
conditions upon the Facility or the transactions contemplated thereby;

(xi)

a copy of the Trademark Security Agreement, duly executed and delivered by each
Loan Party, and such other documents duly executed by each Loan Party as the
Administrative Agent (at the direction of the Requisite Lenders) may request
with respect to the perfection of its security interests (for the benefits of
the Lenders) in such Collateral;

(xii)

Projections satisfactory to the Requisite Lenders in their sole discretion and a
certificate of a Responsible Financial Officer of the Loan Parties certifying
that the Projections have been prepared by the Loan Parties in light of the past
operations of their business, and reflect projections for Fiscal Year 2010
beginning July [15], 2009 on a month-by-month basis and that the Projections are
based upon estimates and assumptions stated therein, all of which the Loan
Parties believe to be reasonable and fair in light of current conditions and
current facts known to the Loan Parties and, as of the Closing Date, reflect the
Loan Parties’ good faith and reasonable estimates of the future financial
performance of the Loan Parties and their Subsidiaries and of the other
information projected therein for the periods set forth therein;

(xiii)

an operating budget setting forth the projected financial operations of the Loan
Parties and their Subsidiaries on a weekly basis for the period from July [15],
2009 to September 30, 2009, which budget shall be in form and substance
satisfactory to the Administrative Agent (at the direction of the Requisite
Lenders) and shall in any





44

NY 72168370v12










event include available cash, cash flow, trade payables, total expenditures and
capital expenditures;

(xiv)

a copy of the Corporate Chart dated as of the Closing Date and a certificate of
Responsible Officer of the Borrower certifying that such Corporate Chart is
true, correct, complete and current as of the Closing Date;

(xv)

a Perfection Certificate of the Loan Parties and their Subsidiaries,
satisfactory to the Requisite Lenders in their sole discretion, and certified by
a Responsible Officer to be accurate and complete as of the Closing Date;

(xvi)

a funds flow memorandum, dated as of the Closing Date and executed by the
Borrower (the “Funds Flow Memorandum”) specifying (i) the amount of Prepetition
Credit Agreement Obligations to be paid on the Closing Date, (ii) the other
amounts to be paid on the Closing Date from the proceeds of the initial
Borrowing and (iii) the wiring or other payment instructions in respect of such
payments; and

(xvii)

such other certificates, documents, agreements and information respecting any
Loan Party as any Lender through the Administrative Agent may reasonably
request.

(c)

Fees and Expenses Paid.  There shall have been paid to the Commitment Parties
and the Lenders, as applicable, all fees, costs and expenses (including
reasonable fees, costs and expenses of counsel) due and payable on or before the
Closing Date (including all such fees described in the Fee Letter and the other
Loan Documents).

(d)

Material Adverse Effect.  There shall have occurred no event which has resulted
in or could reasonably be expected to result in a Material Adverse Effect.

(e)

Litigation.  Other than the Case, or as stayed upon the commencement of the
Case, there shall exist no action, suit, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
instrumentality that (i) could reasonably be expected to result in a Material
Adverse Effect, (ii) restrains, prevents or imposes or could reasonably be
expected to impose materially adverse conditions upon the Facility, the
Collateral or the transactions contemplated thereby, or (iii) challenges, or
could reasonably be expected to alter, the priorities set forth in Section 4.18.

(f)

Priority and Security.  The Administrative Agent, for the benefit of the Secured
Parties, shall have a valid and perfected lien on and security interest in the
Collateral (subject to Liens permitted under Section 8.2), with the priorities
as set forth in Section 4.18.

(g)

Certain Laws.  There shall not exist any law, regulation, ruling, judgment,
order, injunction or other restraint that prohibits, restricts or imposes a
materially adverse condition on the Borrower or the Guarantors, the Facility or
the exercise by the Administrative Agent, the Lenders or the other Secured
Parties of their rights as secured parties with respect to the Collateral.





45

NY 72168370v12










(h)

Disclosure.  Nothing contained in any public disclosure made by any Loan Party
or any of its Subsidiaries after the date hereof, or in any information
disclosed to the Administrative Agent or the Lenders by any Loan Party or its
Subsidiaries after such date, shall lead the Administrative Agent or any Lender
to determine that, and neither the Administrative Agent nor any Lender shall
have become aware of any fact or condition not disclosed to them prior to the
date hereof which shall lead the Administrative Agent or the Requisite Lenders
to determine that, the Borrower’s or any other Loan Party’s financial condition,
operations, performance or properties are different in any material adverse
respect from that derived by the Administrative Agent or such Lenders from the
public filings of the Loan Parties or the information disclosed in writing to
the Administrative Agent or such Lender prior to such date.

(i)

Repayment of Prepetition Credit Agreement Obligations. Prior to or concurrently
with the Closing Date, the Borrower shall have paid or caused to be paid,
indefeasibly in full in cash to the Prepetition Secured Lenders an amount equal
to, and certified by the Borrower in the Funds Flow Memorandum to be equal to,
the Prepetition Credit Agreement Obligations; and the Borrower shall have
provided to the Administrative Agent evidence, satisfactory to the
Administrative Agent (at the direction of the Requisite Lenders), that the
Prepetition Credit Agreement Repayment Date has occurred and that the
Prepetition Credit Agreement has been terminated and the liens in respect
thereof have been released, in each case on or prior to the Closing Date.

Section 3.2

Conditions Precedent to Each Loan.  The obligation of each Lender on any date
(including the Closing Date) to make any Loan is subject to the satisfaction of
all of the following conditions precedent:

(a)

Request for Borrowing.  With respect to any Loan, the Administrative Agent shall
have received a duly executed Notice of Borrowing as required under Section 2.2.

(b)

Representations and Warranties; No Defaults.  The following statements shall be
true on the date of such Loan, both before and after giving effect thereto and
to the application of the proceeds therefrom:

(i)

(A) The representations and warranties set forth herein and in the other Loan
Documents shall be true and correct on and as of the Closing Date and (B) the
representations and warranties set forth herein and in the other Loan Documents
shall be true and correct in all material respects on and as of any such date
after the Closing Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date
(provided, however, in each case in this clause (B), if any such representation
or warranty shall be subject of a qualification as to “materiality,” such
qualified representation and warranty shall be true and correct in all respects
on and as of such date); and

(ii)

no Default or Event of Default shall have occurred and be continuing.





46

NY 72168370v12










(c)

No Legal Impediments.  The making of the Loans on such date (i) does not violate
any Requirement of Law applicable to any Loan Party on the date of or
immediately following the making of such Loan and (ii) is not enjoined
temporarily, preliminarily or permanently.

(d)

Final Order.  After the Closing Date, the Bankruptcy Court shall have entered
the Final Order, in form and substance satisfactory to the Requisite Lenders,
certified by the Clerk of the Bankruptcy Court as having been duly entered, and
the Final Order shall be in full force and effect and shall not have been
vacated, reversed, modified, amended or stayed without the prior written consent
of the Administrative Agent (at the direction of the Requisite Lenders).  

(e)

Additional Matters.  The Administrative Agent shall have received such
additional documents, information and materials as any Lender or the
Administrative Agent (at the direction of the Requisite Lenders) may reasonably
request.

(f)

No Material Adverse Change.  No Material Adverse Change shall have occurred.

(g)

Compliance with Laws.  There shall not exist any law, regulation, ruling,
judgment, order, injunction or other restraint that prohibits, restricts or
imposes materially adverse conditions on the Loan Parties, the Facility or the
exercise by the Administrative Agent, the Lenders or the other Secured Parties
of their rights as secured parties with respect to the Collateral.

(h)

Compliance with Approved Budget.  The making of such Loan complies with the
Approved Budget.

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing and the acceptance by the Borrower of the proceeds of each Loan
requested therein shall be deemed to constitute a making of the representations
and warranties by the Borrower as to the matters specified in Section 3.2 on the
date of the making of such Loan.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Borrower represents and warrants as to itself and as to each other Loan
Party and its Subsidiaries, and each other Loan Party represents and warrants as
to such Loan Party and its Subsidiaries, to the Lenders and the Administrative
Agent that, on and as of the date hereof, on and as of the Closing Date, after
giving effect to the making of the Loans and other financial accommodations on
the Closing Date and on and as of each date as required by Section 3.2.

Section 4.1

Corporate Existence; Compliance with Law.  Each Loan Party and each of its
Subsidiaries (a) is duly incorporated, formed or organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
organization; (b) is duly qualified to do business as a foreign entity and in
good standing under the laws of each





47

NY 72168370v12










jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing could not in the aggregate have a Material
Adverse Effect; (c) has all requisite Business Entity power and authority and
the legal right to own, pledge, mortgage and operate its properties, to lease
the property it operates under lease and to conduct its business as now or
currently proposed to be conducted; (d) is in compliance with its Constituent
Documents and the Orders and all other orders of the Bankruptcy Court; (e) is in
compliance with all applicable Requirements of Law, except where the failure to
be in compliance could not in the aggregate have a Material Adverse Effect; and
(f) has all necessary licenses, permits, consents or approvals from or by, has
made all necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, operation and conduct, except for licenses, permits, consents,
approvals or filings which can be obtained or made by the taking of ministerial
action to secure the grant or transfer thereof or the failure to obtain or make
could not in the aggregate have a Material Adverse Effect.

Section 4.2

Corporate Power; Authorization; Enforceable Obligations.

(a)

The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party and the consummation of the transactions contemplated
thereby, including the obtaining of the Loans and the creation and perfection of
the Liens on the Collateral as security therefor:

(i)

are, subject to the entry of the Interim Order and the Final Order, within such
Loan Party’s Business Entity powers;

(ii)

have been or, at the time of delivery thereof pursuant to Article III will have
been, duly authorized by all necessary Business Entity action, including the
consent of holders of such Loan Party’s Stock where required;

(iii)

do not and will not (A) contravene any provision of such Loan Party’s or any of
its Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party or any of its Subsidiaries
(including Regulations T, U and X of the Federal Reserve Board), or any order or
decree of any Governmental Authority (including the Bankruptcy Court) or
arbitrator applicable to such Loan Party or any of its Subsidiaries, (C)
conflict with or result in the breach of, or constitute a default under, or
result in or permit the termination or acceleration of, any Contractual
Obligation of such Loan Party or any of its Subsidiaries, (D) give rise to
rights under any Contractual Obligation of such Loan Party or any of its
Subsidiaries to require any payment to be made by any Loan Party or any of its
Subsidiaries, or (E) result in the creation or imposition of any Lien upon any
of the property of such Loan Party or any of its Subsidiaries, other than those
in favor of the Secured Parties or granted as adequate protection pursuant to
this Agreement and the Orders; and

(iv)

do not require the consent of, authorization by, approval of, notice to, or
filing or registration with, any Governmental Authority or any other Person,
other than the Bankruptcy Court and those listed on Schedule 4.2 and that have
been or will be, on or prior to the Closing Date, obtained or made, copies of
which have been or will be delivered to the Administrative Agent pursuant to
Section 3.1, and each of which on the





48

NY 72168370v12










Closing Date, and on each date contemplated in Section 3.2, will be in full
force and effect.

(b)

This Agreement has been, and each of the other Loan Documents will have been
upon delivery thereof pursuant to the terms of this Agreement, duly executed and
delivered by each Loan Party party thereto.  Subject to the entry of the Interim
Order and the Final Order, this Agreement is, and the other Loan Documents will
be, when delivered hereunder, the legal, valid and binding obligation of each
Loan Party party thereto, enforceable against such Loan Party in accordance with
its terms.

Section 4.3

Ownership of Borrower; Subsidiaries.

(a)

The authorized capital stock of the Borrower consists of (i) 260,000 shares of
common stock, par value $0.01 per share, of which 100 shares are issued and
outstanding.  The authorized capital stock of the Parent consists of (i) 1,000
shares of common stock, par value $0.01 per share, of which 100 shares are
issued and outstanding.  The equity ownership of the Ultimate Parent consists of
1,230,765.49 units of membership of which 1,059,080.00 are class A units and
171,685.49 are class B units.  Of such class B units, 92,387.93 are time vesting
and 79,297.56 are target vesting.  All of the outstanding capital stock of the
Borrower (the “Borrower Stock”) and all of the outstanding capital stock of the
Parent (the “Parent Stock”) has been validly issued, is fully paid and
non-assessable and is owned beneficially and of record by Parent (in the case of
the Borrower Stock) or by the Ultimate Parent (in the case of the Parent Stock),
free and clear of all Liens other than the Lien in favor of the Administrative
Agent created by this Agreement and the Orders and, solely in the case of the
Borrower Stock, the Liens securing the Prepetition Credit Agreement.  No Stock
of the Borrower, of the Parent or of the Ultimate Parent is subject to any
option, warrant, right of conversion or purchase or any similar right.  Except
as disclosed on Schedule 4.3, there are no agreements or understandings to which
the Borrower, the Parent or the Ultimate Parent is a party with respect to the
voting, sale or transfer of any shares of Stock of the Borrower or the Parent or
any agreement restricting the transfer or hypothecation of any such shares.

(b)

Set forth on Schedule 4.3 hereto is a complete and accurate list, as of the
Closing Date and on each date contemplated in Section 3.2, of all Subsidiaries
of the Ultimate Parent and, as to each such Subsidiary, the exact legal name,
jurisdiction of its incorporation or organization, taxpayer identification
number, if applicable, jurisdictional identification number, the number of
shares of each class of Stock authorized (if applicable), the number outstanding
on the Closing Date and the number and percentage of the outstanding shares of
each such class owned (directly or indirectly) by the Ultimate Parent, the
Parent, the Borrower and any other owner.  No Stock of any Subsidiary of the
Ultimate Parent is subject to any outstanding option, warrant, right of
conversion or purchase or any similar right.  All of the outstanding Stock of
each Subsidiary of the Ultimate Parent owned (directly or indirectly) by the
Ultimate Parent (including the Pledged Stock) has been validly issued, is fully
paid and non-assessable and is owned by the Ultimate Parent or a Subsidiary of
Ultimate Parent, free and clear of all Liens except those created under the Loan
Documents, the Liens securing the Prepetition Credit Agreement Obligations (to
the extent disclosed on Schedule 8.2) and the Orders.  None of the Ultimate
Parent, the Parent, the Borrower nor any such Subsidiary is a party to, or has
knowledge of, any agreement restricting the transfer or hypothecation of any
Stock of any such





49

NY 72168370v12










Subsidiary, other than the Loan Documents and the Prepetition Credit Agreement
(to the extent disclosed on Schedule 8.2).  The Loan Parties do not own or hold,
directly or indirectly, any Stock of any Person other than such Subsidiaries and
Investments listed on Schedule 4.3 and permitted by Section 8.3.

Section 4.4

Financial Statements.

(a)

The consolidated balance sheet of the Borrower and its Subsidiaries as at
January 31, 2009, and the related consolidated statements of income, retained
earnings and cash flows of the Borrower and its Subsidiaries for the Fiscal Year
then ended, certified by the Borrower’s Accountants, fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as at such
dates and the consolidated results of the operations of the Borrower and its
Subsidiaries for the period ended on such dates, all in conformity with GAAP.

(b)

Neither the Borrower nor any other Loan Party has any material obligation,
contingent liability or liability for taxes, long-term leases or unusual forward
or long-term commitment which is not reflected in the Financial Statements
referred to in paragraph (a) above or in the notes thereto or permitted by this
Agreement.

(c)

The Projections have been prepared by the Borrower in light of the past
operations of its business, and reflect projections for Fiscal Year 2010
beginning July 1, 2009 on a month-by-month basis.  The Projections are based
upon estimates and assumptions stated therein, all of which the Borrower
believes to be reasonable and fair in light of current conditions and current
facts known to the Borrower and, as of the Closing Date, reflect the Borrower’s
good faith and reasonable estimates of the future financial performance of the
Borrower and its Subsidiaries and of the other information projected therein for
the periods set forth therein.

Section 4.5

Material Adverse Effect.  Since April 30, 2009, there has been no Material
Adverse Change and there have been no events or developments that, individually
or in the aggregate, have had a Material Adverse Effect.

Section 4.6

Litigation.  Other than the Case, there are no pending or, to the knowledge of
any Loan Party, threatened actions, investigations or proceedings affecting any
Loan Parties or any of its Subsidiaries before any court, Governmental Authority
or arbitrator other than those that in the aggregate have no reasonable risk of
being determined adversely to any Loan Party and, if so determined, could not
reasonably be expected to have a Material Adverse Effect.  The performance of
any action by any Loan Party required or contemplated by any of the Loan
Documents is not restrained or enjoined (either temporarily, preliminarily or
permanently).  Schedule 4.6 lists all litigation pending against any Loan Party
at the date hereof which, if adversely determined, could have a Material Adverse
Effect, that seeks damages in excess of $1,000,000 or injunctive relief against,
or that alleges criminal misconduct of, any Loan Party.

Section 4.7

Taxes.

(a)

All federal, state, local and foreign income and franchise and all other
material tax returns, reports and statements (collectively, the “Tax Returns”)
required to be filed by the Borrower or any of its Tax Affiliates have been
filed with the appropriate Governmental





50

NY 72168370v12










Authorities in all jurisdictions in which such Tax Returns are required to be
filed.  All such Tax Returns are true and correct in all material respects, and
all material postpetition taxes, charges and other impositions reflected therein
or otherwise due and payable have been paid prior to the date on which any fine,
penalty, interest, late charge or loss may be added thereto for non-payment
thereof except where such taxes, charges or other impositions are being
contested in good faith and by appropriate proceedings and adequate reserves
therefor have been established on the books of the Borrower or such Tax
Affiliate in conformity with GAAP.  As of the date hereof and except as set
forth on Schedule 4.7, no Tax Return is under audit or examination by any
Governmental Authority and no written notice of such an audit or examination or
any other assertion of any claim for taxes (whether relating to a Tax Return or
otherwise) has been given or made by any Governmental Authority.  Proper and
accurate amounts have been withheld by the Borrower and each of its Tax
Affiliates from their respective employees for all periods in full and complete
compliance with the tax, social security and unemployment withholding provisions
of applicable Requirements of Law and such withholdings have been timely paid to
the respective Governmental Authorities.

(b)

None of the Borrower nor any of its Tax Affiliates has (i) executed or filed
with the IRS or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for the filing of any
Tax Return or the assessment or collection of any charges; (ii) any obligation
under any tax sharing agreement or arrangement other than that to which the
Administrative Agent has a copy prior to the date hereof; or (iii) been a member
of an affiliated, combined or unitary group other than the group of which the
Borrower (nor its Tax Affiliate) is the common parent.

(c)

The Borrower does not intend to treat the Loans and the related transactions
contemplated hereby as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4).

Section 4.8

Full Disclosure.

(a)

The written information prepared or furnished by or on behalf of any Loan Party
in connection with this Agreement or the consummation of the transactions
contemplated hereunder taken as a whole, including the information contained in
the Disclosure Documents, does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein or herein not misleading in light of the circumstances under which such
statements were made.  All facts known to the Loan Parties which are material to
an understanding of the financial condition, business, properties or prospects
of the Loan Parties and their Subsidiaries taken as one enterprise have been
disclosed to the Lenders.

(b)

The Borrower has delivered to the Administrative Agent for delivery to the
Lenders a true, complete and correct copy of each Disclosure Document, to the
extent such Disclosure Document is not publicly available on the website of the
Securities and Exchange Commission.  The Disclosure Documents comply as to form
in all material respects with all applicable requirements of all applicable
state and Federal securities laws.

Section 4.9

Margin Regulations.  Neither the Borrower nor any of the Guarantors is engaged
in the business of extending credit for the purpose of purchasing or carrying
margin





51

NY 72168370v12










stock (within the meaning of Regulation U of the Federal Reserve Board), and no
proceeds of any Borrowing will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying any margin
stock in contravention of Regulation T, U or X of the Federal Reserve Board.

Section 4.10

No Burdensome Restrictions; No Defaults.

(a)

No Loan Party nor any of its Subsidiaries (i) is a party to any Contractual
Obligation the compliance with which could, in the aggregate, have a Material
Adverse Effect or the performance of which by any thereof, either
unconditionally or upon the happening of an event, would result in the creation
of a Lien (other than a Lien permitted under Section 8.2) on the property or
assets of any thereof or (ii) is subject to any charter or corporate or other
Business Entity restriction which could, in the aggregate, have a Material
Adverse Effect.

(b)

No Loan Party nor any of its Subsidiaries is in default under or with respect to
any Contractual Obligation owed by it and, to the knowledge of the Loan Parties,
no other party is in default under or with respect to any Contractual Obligation
owed to any Loan Party or to any Subsidiary of a Loan Party, other than, in
either case, those defaults which in the aggregate could not have a Material
Adverse Effect.

(c)

No Default or Event of Default has occurred and is continuing.

(d)

To the best knowledge of the Borrower and each other Loan Party, there is no
Requirement of Law applicable to any Loan Party or any Subsidiary of any Loan
Party the compliance with which by such Loan Party or such Subsidiary, as the
case may be, could have a Material Adverse Effect.

Section 4.11

Investment Company Act; Public Utility Holding Company Act.  No Loan Party nor
any Subsidiary of any Loan Party is (a) an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended or (b) a “holding company,” a “public utility company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company,” as each such term is defined and used in the PUHCA.

Section 4.12

Use of Proceeds.  The proceeds of the Loans are being used by the Borrower (and,
to the extent provided to them by the Borrower, each other Loan Party) solely as
follows: (a) to the extent set forth in the Approved Budget and in accordance
with the terms of the Orders, for working capital, capital expenditures and
other general corporate purposes of the Loan Parties not in contravention of any
Requirement of Law or the Loan Documents, (b) to the extent set forth in the
Approved Budget, to pay certain costs and expenses of administration of the
Case, including professional fees in accordance with the terms to be specified
in the Orders, (c) to the extent set forth in the Approved Budget, to pay
Adequate Protection Obligations to the extent permitted by the Orders, (d)
solely with respect to a Loan drawn on the Closing Date under clause (i) of
Section 2.1, to the extent authorized by the Bankruptcy Court pursuant to the
First Day Orders, (x) to the extent necessary, for cash collateralization of
letters of credit issued and then outstanding under the Prepetition Credit
Agreement in an amount not to exceed $1,050,000, and (y) for repayment of the
then outstanding loans under the Prepetition Credit





52

NY 72168370v12










Agreement in an amount not to exceed $[______], and (e) to the extent set forth
in the Approved Budget, as long as no Default or Event of Default has occurred
and is continuing, to pay any other Permitted Prepetition Claim Payments.  No
portion or proceeds of the Loans, the Carve-Out or the Collateral may be used in
connection with the investigation (including discovery proceedings) (except for
an amount not to exceed $50,000), initiation or prosecution of any claims,
causes of action, adversary proceedings or other litigation against the
Commitment Parties, the Lenders, the Administrative Agent, the Prepetition
Secured Lenders, the Prepetition Credit Agreement Agent, the Prepetition Senior
Noteholders or the Prepetition Senior Indenture Trustee.

Section 4.13

Insurance.  All policies of insurance of any kind or nature of each Loan Party
and any of its Subsidiaries, including policies of life, fire, theft,
environmental, product liability, public liability, property damage, other
casualty, employee fidelity, workers’ compensation and employee health and
welfare insurance, are in full force and effect and are of a nature and provide
such coverage as is sufficient and as is customarily carried by businesses of
the size and character of such Person.  Schedule 4.13 lists all insurance
policies of any nature maintained, as of the Closing Date, by each Loan Party,
as well as a summary of the key business terms of each such policy such as
deductibles, coverage limits and term of policy.  No Loan Party nor any of its
Subsidiaries has been refused insurance for any material coverage for which it
had applied or had any policy of insurance terminated (other than at its
request).

Section 4.14

Labor Matters.

(a)

There are no strikes, work stoppages, slowdowns or lockouts pending or, to the
Borrower’s knowledge, threatened against or involving any Loan Party or its
Subsidiaries.

(b)

There are no unfair labor practices, grievances or complaints pending, or, to
the Borrower’s knowledge, threatened against or involving any Loan Party or any
of its Subsidiaries, nor, to the Borrower’s knowledge, are there any
arbitrations or grievances threatened involving any Loan Party or its
Subsidiaries.

(c)

Except as set forth on Schedule 4.14, as of the Closing Date, there is no
collective bargaining agreement covering any of the employees of any Loan Party
or its Subsidiaries.

(d)

Schedule 4.14 sets forth as of the date hereof, all material consulting
agreements, executive employment agreements, executive compensation plans,
deferred compensation agreements, employee stock purchase and stock option plans
and severance plans of each Loan Party and any of its Subsidiaries.

(e)

All material payments due from any Loan Party or its Subsidiaries, or for which
any claim may be made against any Loan Party or its Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Loan Party or such
Subsidiary.  The consummation of the transactions contemplated hereby will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party or
any of its Subsidiaries is bound.





53

NY 72168370v12










Section 4.15

ERISA.

(a)

Schedule 4.15 lists all Plans, Title IV Plans and Multiemployer Plans, and
separately identifies all Pension Plans, ESOPs, and Retiree Welfare Plans.
 Except with respect to Multiemployer Plans, each Qualified Plan has been
determined by the IRS to qualify under Section 401 of the Code, the trusts
created thereunder have been determined to be exempt from tax under the
provisions of Section 501 of the Code, and nothing has occurred that would cause
the loss of such qualification or tax exempt status.  Each Plan is in material
compliance with its terms and the applicable provisions of ERISA and the Code,
including the timely filing of all reports required under the Code or ERISA,
including the statement required by 29 CFR Section 2520.104 23.  Neither any
Loan Party, nor ERISA Affiliate which is the Ultimate Parent or any Subsidiary
of the Ultimate Parent or, to the Borrower’s knowledge, any other ERISA
Affiliate, has engaged in a nonexempt “prohibited transaction,” as defined in
Section 406 of ERISA and Section 4975 of the Code, in connection with any Plan
or Affiliate Plan, that could reasonably be expected to subject any Loan Party
to a material tax on prohibited transactions imposed by Section 502(i) of ERISA
or Section 4975 of the Code.

(b)

Except as set forth in Schedule 4.15: (i) no Title IV Plan has any Unfunded
Pension Liability in excess of $0; (ii) no ERISA Event or event described in
Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur (other than as a result of the Case); (iii) there
are no pending, or to the knowledge of the Borrower, threatened in writing
claims (other than claims for benefits in the normal course), sanctions, actions
or lawsuits, asserted or instituted against any Plan or any Person as fiduciary
or sponsor of any Plan; (iv) no Loan Party or ERISA Affiliate has incurred or
reasonably expects to incur any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan; (v) within the last five years no Title IV
Plan has been terminated, whether or not in a “standard termination” as that
term is used in Section 4041(b)(1) of ERISA, nor has any Title IV Plan with
Unfunded Pension Liabilities been transferred outside of the “controlled group”
(within the meaning of Section 4001(a)(14) of ERISA) of any Loan Party or any
ERISA Affiliate which is the Ultimate Parent or any Subsidiary of the Ultimate
Parent; (vi) except as would not reasonably be expected to result in a Material
Adverse Effect, to the Borrower’s knowledge, (x) each Affiliate Pension Plan has
met all applicable minimum funding requirements under Section 302 of ERISA and
Section 412 of the Code and (y) within the last five years no Affiliate Pension
Plan has been terminated, whether or not in a “standard termination” as that
term is used in Section 4041(b) of ERISA; and (vii) no event has occurred and no
condition exists that could reasonably be expected to subject any Loan Party or
its Subsidiaries by reason of its affiliation with any ERISA Affiliate (other
than an ERISA Affiliate which is the Ultimate Parent or any Subsidiary of the
Ultimate Parent) to any (a) material Tax, penalty or fine, (b) Lien, or (c)
material liability imposed by ERISA, the Code or other applicable Laws.

Section 4.16

Environmental Matters.

(a)

Except as disclosed on Schedule 4.16, the operations of the Loan Parties and
their Subsidiaries have been and are in compliance with all Environmental Laws,
including obtaining and complying with all required environmental, health and
safety Permits, other than non-compliances that in the aggregate (i) have no
reasonable likelihood of the Loan Parties and





54

NY 72168370v12










their Subsidiaries incurring Environmental Liabilities and Costs in excess of
$1,000,000 and (ii) could not reasonably be expected to have a Material Adverse
Effect.

(b)

Except as disclosed on Schedule 4.16, none of the Loan Parties or any of its
Subsidiaries or any Real Property currently or, to the knowledge of any Loan
Party, previously owned, operated or leased by or for the Loan Parties or any of
their Subsidiaries is subject to any pending or, to the knowledge of any Loan
Party, threatened, claim, order, agreement, notice of violation, notice of
potential liability or is the subject of any pending or threatened proceeding or
governmental investigation under or pursuant to Environmental Laws other than
those that in the aggregate (i) have no reasonable likelihood of the Loan
Parties and their Subsidiaries incurring Environmental Liabilities and Costs in
excess of $1,000,000 and (ii) could not reasonably be expected to have a
Material Adverse Effect.

(c)

Except as disclosed on Schedule 4.16, none of the Loan Parties nor any of their
Subsidiaries is a treatment, storage or disposal facility requiring a Permit
under the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the
regulations thereunder or any state analog.

(d)

Except as disclosed in Section 4.16, there are no facts, circumstances or
conditions arising out of or relating to the operations or ownership of real
property owned, operated or leased, now or in the past, by the Loan Parties or
any of their Subsidiaries other than those that in the aggregate (i) have no
reasonable likelihood of the Loan Parties or any of their Subsidiaries incurring
Environmental Liabilities and Costs in excess of $1,000,000 and (ii) could not
reasonably be expected to have a Material Adverse Effect.

(e)

As of the date hereof, no Environmental Lien has attached to any property of the
Loan Parties or their Subsidiaries and, to the knowledge of the Borrower and the
Loan Parties, no facts, circumstances or conditions exist that could reasonably
be expected to result in any such Lien attaching to any such property.

(f)

The Loan Parties and each of their Subsidiaries have provided the Administrative
Agent with copies of all material environmental, health or safety audits,
studies, assessments, inspections, investigations or other environmental health
and safety reports relating to the operations of the Loan Parties or any of
their Subsidiaries or any of their real property that are in the possession,
custody or control of the Loan Parties or any of their Subsidiaries.

(g)

None of the Loan Parties nor any of their Subsidiaries have knowledge of any
pending or threatened claim or demand for Environmental Liabilities and Costs
related to any treatment, storage or disposal facility that has received any
Contaminant from the Loan Parties or any of their Subsidiaries, or otherwise
generated at any Real Property currently or previously owned, operated or leased
by or for the Loan Parties or any of their Subsidiaries.

Section 4.17

Title; Real Property.

(a)

Each Loan Party and its Subsidiaries has good and marketable title to, or valid
leasehold interests in, all Real Property and good title to all personal
property in each case that is purported to be owned or leased by it, including
those reflected on the most recent Financial Statements delivered by the
Borrower, and none of such properties and assets is subject





55

NY 72168370v12










to any Lien, except Liens permitted under Section 8.2, and there are no facts,
circumstances or conditions known to any Loan Party that may result in any
Liens, except liens permitted under Section 8.2 against the properties or assets
of any Loan Party or any of its Subsidiaries.  

(b)

Set forth on Schedule 4.17 hereto is a complete and accurate list of all Real
Property owned, leased, subleased or used by each Loan Party and its
Subsidiaries showing as of the Closing Date the street address, county or other
relevant jurisdiction, state, and record owner and, where applicable, lessee
thereof.  Schedule 4.17 also describes (i) any purchase options, rights of first
refusal or other similar contractual rights pertaining to any Real Property and
(ii) any Real Property with respect to which any Loan Party or any of its
Subsidiaries is a lessor, sublessor or assignor as of the Closing Date.

(c)

No portion of any Real Property owned or leased by any Loan Party or any of its
Subsidiaries has suffered any material damage by fire or other casualty loss
which has not heretofore been completely repaired and restored to its original
condition.  Except as disclosed on Schedule 4.17, no portion of any Real
Property owned or leased by any Loan Party or any of its Subsidiaries is located
in a special flood hazard area as designated by any federal Governmental
Authority.

(d)

All Permits required to have been issued or appropriate to enable all real
property owned or leased by the Loan Parties or any of their Subsidiaries to be
lawfully occupied and used for all of the purposes for which they are currently
occupied and used have been lawfully issued and are in full force and effect.

(e)

None of the Loan Parties nor any of their Subsidiaries has received any written
notice, or has any knowledge, of any pending, threatened or contemplated
condemnation proceeding affecting any Real Property owned or leased by any Loan
Party or any of their Subsidiaries or any part thereof.

(f)

(i) the Real Property and the present and contemplated use and occupancy thereof
are in full compliance with all Requirements of Law, including, without
limitation, zoning ordinances, building codes, land use and Environmental Laws,
laws relating to the disabled (including, but not limited to, the Americans with
Disabilities Act) and other similar laws; (ii) the Real Property is served by
all utilities (including, but not limited to, public water and sewer systems)
required for the current or contemplated use thereof; (iii) all utility service
is provided by public utilities and the Real Property has accepted or is
equipped to accept such utility service; (iv) the Real Property has adequate
rights of access to dedicated public ways; (v) all costs and expenses of any and
all labor, materials, supplies and equipment used in the construction of the
building and improvements located on the Land have been paid in full or are
being contested in good faith by appropriate proceedings and with adequate
reserves or other appropriate provisions being maintained in conformity with
GAAP, the aggregate of such costs and expenses being contested not to exceed
$1,000,000; (vi) all liquid and solid waste disposal, septic and sewer systems
located on the Real Property are in a good and safe condition and repair and in
compliance with all Requirements of Law; and (vii) all building and improvements
constituting the Real Property lie within the boundary of the Land.





56

NY 72168370v12










Section 4.18

Secured, Super-Priority Obligations.

(a)

On and after the Closing Date, the provisions of the Loan Documents and the
Orders are effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, legal, valid and perfected Liens on and security
interests (having the priority provided for herein and in the Orders) in all
right, title and interest in the Collateral, enforceable against each Loan Party
that owns an interest in such Collateral.

(b)

All Obligations and all other amounts owing by the Borrower hereunder and under
the other Loan Documents and by the Guarantors under the Guaranty in respect
thereof (including, without limitation, all principal and accrued interest,
costs, fees and expenses and any exposure of a Lender or any of its affiliates
in respect of cash management or hedging transactions incurred on behalf of any
Loan Party) will be secured:

(i)

pursuant to section 364(c)(2) of the Bankruptcy Code and the Orders, by a first
priority perfected security interest in and Lien on, and mortgage against, all
unencumbered property and assets of each of the Loan Parties and their estates
of every kind or type whatsoever, tangible, intangible, real, personal and
mixed, whether now owned or existing or hereafter acquired or arising and
regardless of where located, whether within the United States or in other
locations, and including, without limitation, all Unencumbered Stock and all
property of the estates of each of the Loan Parties within the meaning of
section 541 of the Bankruptcy Code, all proceeds, rents and products of all of
the foregoing and all distributions thereon that are unencumbered as of the
Petition Date and all unencumbered Pledged Stock of a Subsidiary of a Loan
Party, subject only to the Carve-Out;

(ii)

pursuant to section 364(c)(3) of the Bankruptcy Code and the Orders, by a
perfected junior Lien on, and security interest in, and mortgage against all
property and assets of each of the Loan Parties and their estates of every kind
or type whatsoever, tangible, intangible, real, personal and mixed, whether now
owned or existing or hereafter acquired or arising, and including, without
limitation, Pledged Stock of a Subsidiary of a Loan Party (other than
Unencumbered Stock), all property of the estates of each of the Loan Parties
within the meaning of section 541 of the Bankruptcy Code, and all proceeds,
rents and products of all of the foregoing and all distributions thereon that
are subject to valid and perfected Liens in existence on the Petition Date or to
valid Liens in existence on the Petition Date that are perfected subsequent to
such date as permitted by subsection 546(b) of the Bankruptcy Code, other than
Liens and security interests subject to priming Liens pursuant to clause (iii)
of this Section 4.18(bggg below, subject only to the Carve-Out;

(iii)

pursuant to section 364(d)(1) of the Bankruptcy Code and the Orders, by a
perfected first priority, senior priming Lien on all property and assets of each
of the Loan Parties and their estates of every kind or type whatsoever, whether
tangible, intangible, real, personal and mixed, whether now owned or existing or
hereafter acquired or arising and regardless of where located, whether within
the United States or in other locations, and including, without limitation, all
property of the estates of each of the Loan Parties within the meaning of
section 541 of the Bankruptcy Code,





57

NY 72168370v12










and all proceeds thereof that are subject to valid and perfected Liens in
existence on the Petition Date or to valid Liens in existence on the Petition
Date that are perfected subsequent to such date as permitted by subsection
546(b) of the Bankruptcy Code, subject only to (i) the Carve-Out and (ii) a
valid perfected lien that is a Customary Permitted Lien and expressly permitted
hereunder to be senior to the lien granted hereunder; and

(c)

Pursuant to section 364(c)(1) of the Bankruptcy Code and the Orders, all
Obligations and other amounts owing by the Borrower hereunder and under the
other Loan Documents and by the Guarantors under the Guaranty in respect thereof
(including, without limitation, any exposure of a Lender in respect of cash
management or hedging transactions incurred on behalf of any Loan Party) at all
times will constitute allowed super-priority administrative expense claims in
the Case having priority over any and all administrative expenses of the kind
specified in sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b),
546(c), 726, 1114 or any other provisions of the Bankruptcy Code, subject only
to the Carve-Out.

(d)

The Orders and the transactions contemplated hereby and thereby, are in full
force and effect and have not been vacated, reversed, modified, amended or
stayed without the prior written consent of the Lenders.

Section 4.19

Accounts.  The only Deposit Accounts, Securities Accounts or commodity accounts
maintained by any Loan Party on the date hereof are those listed on Schedule
4.19, which sets forth such information separately for each Loan Party.

Section 4.20

Title; No Other Liens.  Except for the Lien granted to the Administrative Agent
for the benefit of the Secured Parties pursuant to this Agreement and the Liens
securing the Prepetition Credit Agreement Obligations, each Loan Party is the
record and beneficial owner of the Pledged Collateral pledged by it hereunder
constituting Instruments or certificated securities and is the entitlement
holder of all such Pledged Collateral constituting Investment Property held in a
Securities Account and owns each other item of Collateral in which a Lien is
granted by it hereunder and all such Collateral is owned free and clear of any
and all Liens other than Liens permitted under Section 8.2.

Section 4.21

Pledged Collateral.

(a)

The Pledged Stock, Pledged Partnership Interests and Pledged LLC Interests
pledged hereunder by each Loan Party constitutes that percentage of the issued
and outstanding equity of all classes of each issuer thereof as set forth on
Schedule 4.21.

(b)

All of the Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests have been duly and validly issued and are fully paid and
nonassessable.

(c)

Each of the Pledged Notes constitutes the legal, valid and binding obligation of
the obligor with respect thereto, enforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).





58

NY 72168370v12










(d)

All Pledged Stock, Pledged Partnership Interests and Pledged LLC Interests of
such Loan Party as of the date hereof are listed on Schedule 4.21.  

(e)

All Pledged Collateral consisting of certificated securities or Instruments has
been delivered to the Administrative Agent unless such share securities or
instruments have been delivered to the Prepetition Credit Agreement Agent
pursuant to the Prepetition Credit Agreement, subject to Section
7.16(bggg.

(f)

Other than the Pledged Partnership Interests and the Pledged LLC Interests that
constitute General Intangibles, there is no Pledged Collateral other than that
represented by certificated securities or Instruments in the possession of the
Administrative Agent or, to the extent delivered prior to the Petition Date, the
agent under the Prepetition Credit Agreement, subject to Section
7.16(bggg.

(g)

No Person other than the Administrative Agent has Control over any Investment
Property of such Loan Party, except for (i) the agent under the Prepetition
Credit Agreement pursuant to the Prepetition Credit Agreement to the extent
provided under Section 4.18, subject to Section 7.16(b and (ii) the
Securities Intermediary with respect to any Investment Property maintained in a
Securities Account.

(h)

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall be entitled to, and at the direction of the Requisite
Lenders shall, exercise all of the rights of the Loan Party granting the
security interest under the LLC Agreement governing any Pledged LLC Interests,
the Partnership Agreement governing any Pledged Partnership Interests, and a
transferee or assignee of a membership interest, partnership interest or Stock,
as the case may be, of such LLC, or Partnership, as the case may be upon the
election of the Administrative Agent (at the direction of the Requisite
Lenders), shall become a member, partner or stockholder, as the case may be, of
such LLC, Partnership, as the case may be, entitled to participate in the
management thereof and, upon the transfer of the entire interest of such Loan
Party, such Loan Party ceases to be a member, partner or stockholder, as the
case may be.

Section 4.22

Intellectual Property.

(a)

Schedule 4.22 lists all Material Intellectual Property of such Loan Party on the
date hereof, separately identifying that owned by such Loan Party and that
licensed to such Loan Party.  If before the Obligations shall have been
irrevocably paid in full in cash, any Loan Party shall obtain rights to any
Material Intellectual Property not listed on Schedule 4.22, such Loan Party,
within thirty (30) days after obtaining such rights, shall update Schedule 4.22
and provide Administrative Agent written notice thereof.  The Material
Intellectual Property set forth on Schedule 4.22 for such Loan Party constitutes
all of the Intellectual Property rights used, or necessary to conduct its
business as currently conducted or as proposed to be conducted, and such Loan
Party owns, possesses or has a valid license to use such Intellectual Property.
 

(b)

All Material Intellectual Property owned by such Loan Party is in compliance
with all formal legal requirements (including payment of filing, examination,
annuity and maintenance fees and proofs of use), is valid, subsisting, unexpired
and enforceable, has not





59

NY 72168370v12










been adjudged invalid and has not been abandoned and the use thereof in the
business of such Loan Party or the operation of the business of each Loan Party
as currently conducted or currently contemplated to be conducted does not does
not infringe upon, misappropriate, dilute, conflict with or otherwise violate
any Intellectual Property or other rights of any other Person or constitute
unfair competition or trade practices under the laws of any jurisdiction.

(c)

Except as set forth in Schedule 4.22, on the date hereof, none of the Material
Intellectual Property owned by such Loan Party is the subject of any licensing
or franchise agreement pursuant to which such Loan Party is the licensor or
franchisor.

(d)

Each Loan Party has used and will continue to use for the duration of this
Agreement, proper statutory notice, where appropriate in connection with the use
of Material Intellectual Property.

(e)

Each Loan Party has used and will continue to use for the duration of this
Agreement, consistent standards of quality in its manufacture of products sold
under the Trademarks owned by or licensed to a Loan Party.

(f)

No Person has asserted or threatened to assert any claims (A) contesting the
right of any Loan Party to use, exercise, sell, license, transfer or dispose of
any Material Intellectual Property or any products, processes or materials
covered thereby in any manner; or (B) challenging the ownership, validity or
enforceability of any Material Intellectual Property owned by a Loan Party.

(g)

No holding, decision or judgment has been rendered by any Governmental Authority
against any Loan Party or any Subsidiary of a Loan Party which would limit,
cancel or question the validity of, or such Loan Party’s rights in, any Material
Intellectual Property.

(h)

No claim, action or proceeding seeking to limit, cancel or question the validity
of any Material Intellectual Property owned by such Loan Party or such Loan
Party’s ownership interest therein is on the date hereof pending against any
Loan Party or any Subsidiary of a Loan Party or, to the knowledge of such Loan
Party, threatened.  There are no claims, judgments or settlements to be paid by
such Loan Party relating to the Material Intellectual Property.

(i)

Each Loan Party has required all professional and technical employees who
provided services to such Loan Party in connection with the Material
Intellectual Property to execute agreements under which such employees are and
were required to convey to such Loan Party ownership of all inventions and
developments conceived or created by them in the course of their employment.  To
the knowledge of the Loan Parties, none of the activities of any employees who
are providing services to such Loan Party in connection with the Material
Intellectual Property is violating any agreement between any such employees and
their former employers.

(j)

The Loan Parties have not received any opinion of counsel regarding the
validity, infringement or enforceability of any third party Intellectual
Property or any owned Material Intellectual Property.





60

NY 72168370v12










(k)

The Loan Parties have complied with their obligations under 37 CFR § 1.56(a) to
disclose to the United States Patent and Trademark Office, during the pendency
of any United States patent application comprising the Material Intellectual
Property.  None of the Material Intellectual Property is involved in any
interference, opposition or reexamination or other administrative or judicial
proceeding, and, to the Loan Parties’ knowledge, no such proceeding is being
threatened with respect to any of the Material Intellectual Property.

(l)

To the extent that any Intellectual Property has been developed or created
independently or jointly by an independent contractor or other third party for a
Loan Party, or is incorporated into any of the Loan Parties’ products, the Loan
Party has a written agreement with such independent contractor or third party
and the Loan Party thereby has obtained exclusive or joint ownership of all such
independent contractor’s or third party’s Intellectual Property in such work,
material or invention by operation of law or valid assignment, or has acquired
rights sufficient to use such Intellectual Property in the business of the Loan
Parties as currently conducted and as contemplated to be conducted by virtue of
a license, and have obtained a waiver of moral rights from any independent
contractor or third party in any Intellectual Property, where appropriate.

Section 4.23

Waiver of any Priming Rights.  Upon the Closing Date, and on behalf of itself
and its estates, and for so long as any Obligations shall be outstanding, the
Loan Parties hereby irrevocably waive any right, pursuant to Sections 364(c) or
364(d) of the Bankruptcy Code or otherwise, to grant any Lien of equal or
greater priority than the Lien securing the Obligations, or to approve a claim
of equal or greater priority than the Obligations except as provided in Section
4.18.

ARTICLE V

FINANCIAL COVENANTS

As long as any of the Obligations or the Commitments remain outstanding, unless
the Requisite Lenders otherwise consent in writing, the Borrower agrees with the
Lenders and the Administrative Agent that:

Section 5.1

Maximum Capital Expenditures.  So long as any of the Obligations or Commitments
remain outstanding, the Loan Parties shall not make, or commit to make, Capital
Expenditures in an aggregate amount in excess of $2,000,000.

Section 5.2

Minimum Liquidity.  The Borrower shall not permit the Consolidated Liquidity at
any time to be less than $2,000,000.

Section 5.3

Monthly Gross Sales.  The Borrower shall not permit the Monthly Gross Sales for
any calendar month set forth in the table below to be less than the Dollar
amount corresponding to such calendar month in the table below.

Month/Year

Dollar Amount

July 2009

$11,500,000





61

NY 72168370v12














August 2009

$14,500,000

September 2009

$14,500,000

October 2009

$13,750,000




ARTICLE VI

REPORTING COVENANTS

As long as any of the Obligations or Commitments remain outstanding, unless the
Requisite Lenders otherwise consent in writing, the Borrower agrees with the
Lenders and the Administrative Agent that:

Section 6.1

Financial Statements and Other Information.  The Borrower shall furnish to the
Administrative Agent (with sufficient copies for each of the Lenders) the
following:

(a)

Monthly Reports.  Within thirty (30) days after the end of each fiscal month in
each Fiscal Year, financial information regarding the Borrower and its
Subsidiaries consisting of consolidated unaudited balance sheets as of the close
of such month and the related statements of income and cash flow for such month
and that portion of the current Fiscal Year ending as of the close of such
month, setting forth in comparative form the figures for the corresponding
period in the prior year and the figures contained in the Projections for the
current Fiscal Year, in each case certified by the Responsible Financial Officer
of the Borrower as fairly presenting the consolidated financial position of the
Borrower and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).

(b)

Quarterly Reports.  Within forty-five (45) days after the end of each of the
first three (3) Fiscal Quarters of each Fiscal Year, financial information
regarding the Borrower and its Subsidiaries consisting of consolidated unaudited
balance sheets as of the close of such quarter and the related statements of
income and cash flow for such quarter and that portion of the Fiscal Year ending
as of the close of such quarter, setting forth in comparative form the figures
for the corresponding period in the prior year and the figures contained in the
Projections for the current Fiscal Year (and, if applicable, the latest business
plan provided pursuant to clause (e) below), in each case certified by the
Responsible Financial Officer of the Borrower as fairly presenting the
consolidated financial position of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in accordance with GAAP (subject to the absence of footnote
disclosure and normal year-end audit adjustments).





62

NY 72168370v12










(c)

Annual Reports.  Within ninety (90) days after the end of each Fiscal Year,
financial information regarding the Borrower and its Subsidiaries consisting of
consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such year and related statements of income and cash flows of the Borrower and
its Subsidiaries for such Fiscal Year, all prepared in conformity with GAAP and
certified by the Borrower’s Accountants, which shall not be qualified in any
material respect as to scope but may contain a qualification with respect to the
Case or “going concern”, together with the report of the Borrower’s Accountants
stating that (i) such financial statements fairly present the consolidated
financial position of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except for changes with which such Borrower’s Accountants shall concur and
which shall have been disclosed in the notes to the financial statements), and
(ii) the examination by such Borrower’s Accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards, and accompanied by a certificate stating that in
the course of the regular audit of the business of the Borrower and its
Subsidiaries such Borrower’s Accountants has obtained no knowledge that a
Default or Event of Default has occurred, or, if in the opinion of such
Accountants, a Default or Event of Default has occurred, a statement as to the
nature thereof.

(d)

Compliance Certificate.  Together with each delivery of any financial statement
pursuant to clauses (a), (b) or (c) of this Section 6.1, a certificate of a
Responsible Financial Officer of the Borrower substantially in the form of
Exhibit H hereto (each, a “Compliance Certificate”) (i) showing in reasonable
detail the calculations used in demonstrating compliance with each of the
financial covenants contained in Article V and (ii) stating that no Default or
Event of Default has occurred and is continuing or, if a Default or an Event of
Default has occurred and is continuing, stating the nature thereof and the
action which the Borrower proposes to take with respect thereto.

(e)

Weekly Statement.  As soon as available and in any event not later than the
third Business Day of each week, (i) an updated rolling 13-week rolling cash
flow statement, in form and substance satisfactory to the Lenders, setting forth
all receipts and disbursements on a weekly basis for the next succeeding 13-week
period, including a line item specifying the projected amount of cash and
outstanding Loans as of the end of each week covered thereby, and the related
variance report, (ii) an update on the monthly projections required under
Section 3.1(b)ggg presented on a monthly basis for each month remaining
in Fiscal Year 2010, which Projections shall be in form and substance acceptable
to the Requisite Lenders, and (iii) an update to the Approved Budget required
under Section 3.1(b), which update shall be in form and substance
acceptable to the Requisite Lenders.

(f)

Management Letters, Etc.  Within five (5) Business Days after receipt thereof by
any Loan Party, copies of each management letter, exception report or similar
letter or report received by such Loan Party from the Borrower’s Accountants.

(g)

Intercompany Loan Balances.  Together with each delivery of any financial
statement pursuant to clause (a) of this Section 6.1, a summary of the
outstanding balance of all intercompany Indebtedness as of the last day of the
fiscal month covered by such





63

NY 72168370v12










financial statement prepared in accordance with Section 6.1(a), certified by a
Responsible Officer.

(h)

Corporate Chart and Other Collateral Updates.  Together with each delivery of
any Financial Statement pursuant to clause (b) or (c) above, (x) a certificate
of a Responsible Officer of the Borrower certifying that the Corporate Chart
attached thereto (or the last Corporate Chart delivered pursuant to this clause
(h)) is true, correct, complete and current as of the date of such Financial
Statement and (y) a certificate of a Responsible Officer of the Borrower in form
and substance satisfactory to the Lenders that all certificates, statements,
updates and other documents (including updated schedules) required to be
delivered pursuant to this Agreement or any other Loan Document by any Loan
Party in the preceding Fiscal Quarter have been delivered thereunder (or such
delivery requirement was otherwise duly waived or extended). The reporting
requirements set forth in this clause (h) are in addition to, and are not
intended to and shall not replace or otherwise modify, any obligation of any
Loan Party under any Loan Document (including other notice or reporting
requirements). Compliance with the reporting obligations in this clause (h)
shall only provide notice to the Administrative Agent and shall not, by itself,
modify any obligation of any Loan Party under any Loan Document, update any
Schedule to this Agreement or any schedule to any other Loan Document or cure,
or otherwise modify in any way, any failure to comply with any covenant, or any
breach of any representation or warranty, contained in any Loan Document or any
other Default or Event of Default.

Section 6.2

Default Notices.  As soon as practicable, and in any event within five (5)
Business Days after a Responsible Officer of any Loan Party has actual knowledge
of the existence of any Default, Event of Default or other event which has had a
Material Adverse Effect or having any reasonable likelihood of causing or
resulting in a Material Adverse Change, such Loan Party or the Borrower shall
give the Administrative Agent notice specifying the nature of such Default or
Event of Default or other event, including the anticipated effect thereof, which
notice, if given by telephone, shall be promptly confirmed in writing on the
next Business Day.

Section 6.3

Litigation.  Promptly after the commencement thereof, the Borrower shall give
the Administrative Agent written notice of the commencement of all actions,
suits and proceedings before any domestic or foreign Governmental Authority or
arbitrator, affecting any Loan Party or any of its Subsidiaries, which (i) seeks
injunctive or similar relief or (ii) in the reasonable judgment of such Loan
Party, the Borrower or such Subsidiary, expose any Loan Party or such Subsidiary
to (a) losses, damages or liability in an amount aggregating $1,000,000 or more
or (b) which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect.

Section 6.4

Asset Sales.  Prior to the consummation of any Asset Sale anticipated to
generate in excess of $1,000,000 (or its Dollar Equivalent) in Net Cash
Proceeds, the Borrower shall send the Administrative Agent a notice (a)
describing such Asset Sale or the nature and material terms and conditions of
such transaction and (b) stating the estimated Net Cash Proceeds anticipated to
be received by the Loan Parties or any of their Subsidiaries.

Section 6.5

Notices under Prepetition Credit Agreement.  Promptly after the sending or
filing thereof, the Borrower shall send the Administrative Agent copies of all
material





64

NY 72168370v12










notices, certificates or reports delivered pursuant to, or in connection with,
any of the Prepetition Credit Agreement.

Section 6.6

SEC Filings; Press Releases.  Promptly after the sending or filing thereof, the
Borrower shall send the Administrative Agent copies of (a) all reports that the
Borrower sends to its security holders generally, (b) all reports on Form 10-K,
10-Q or 8-K or otherwise and registration statements which any Loan Party or any
of its Subsidiaries files with the Securities and Exchange Commission or any
national or foreign securities commission or securities exchange or the National
Association of Securities Dealers, Inc., (c) all press releases and (d) all
other statements concerning material changes or developments in the business of
such Loan Party made available by any Loan Party to the public, it being
understood that (x) in no event shall any Loan Party be required by this
Agreement to make any report or filing described under the foregoing clause (b)
other than as required to comply with any Requirement of Law not stayed by the
commencement of the Case and (y) the Borrower shall not be required to send to
the Administrative Agent any report that is otherwise publicly available on the
website of the Securities and Exchange Commission.

Section 6.7

Labor Relations.  Promptly after becoming aware of the same, the Borrower shall
give the Administrative Agent written notice of (a) any material labor dispute
to which any Loan Party becomes or any of its Subsidiaries is or may become a
party, including any strikes, lockouts or other material labor disputes relating
to any of such Person’s plants and other facilities, and (b) any Worker
Adjustment and Retraining Notification Act or related liability incurred with
respect to the closing of any plant or other facility of any such Person.

Section 6.8

Tax Returns.  Upon the request of the Administrative Agent (at the direction of
the Requisite Lenders), the Borrower shall provide copies of all federal, state,
local and foreign tax returns and reports filed by the Borrower or any Loan
Party or any of its Subsidiaries in respect of taxes measured by income
(excluding sales, use and like taxes).

Section 6.9

Insurance.  As soon as is practicable and in any event within ninety (90) days
after the end of each Fiscal Year, the Borrower shall furnish the Administrative
Agent (in sufficient copies for each of the Lenders) with (a) a report in form
and substance satisfactory to the Administrative Agent (at the direction of the
Requisite Lenders) outlining all material insurance coverage maintained as of
the date of such report by any Loan Party or any of its Subsidiaries and the
duration of such coverage and (b) an insurance broker’s statement that all
premiums then due and payable with respect to such coverage have been paid and
that all such insurance names the Administrative Agent on behalf of the Secured
Parties as additional insured or loss payee, as appropriate, and provides that
no cancellation, material addition in amount or material change in coverage
shall be effective until after thirty (30) days’ written notice to the
Administrative Agent.

Section 6.10

ERISA and Pension Matters.  The Borrower shall furnish the Administrative Agent
(with sufficient copies for each of the Lenders):

(a)

promptly and in any event within thirty (30) days after any Loan Party or any of
its Subsidiaries knows or has reason to know that any ERISA Event has occurred,
written notice that such event has occurred and copies of the notice from the
regulator;





65

NY 72168370v12










(b)

promptly and in any event within ten (10) days after any Loan Party or any of
its Subsidiaries knows or has reason to know that a request for a minimum
funding waiver under section 412 of the Code has been filed with respect to any
Title IV Plan or Multiemployer Plan, a written statement of a Responsible
Officer of the Borrower describing such waiver request and the action, if any,
which the Loan Party or its Subsidiaries propose to take with respect thereto
and a copy of any notice filed with the PBGC or the IRS pertaining thereto;

(c)

simultaneously with the date that any Loan Party or any of its Subsidiaries or
any ERISA Affiliate files a notice of intent to terminate any Title IV Plan, if
such termination would require any Loan Party or any of its Subsidiaries to make
additional contributions in excess of $1,000,000 in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA, a copy of
each notice; and

(d)

promptly and in any event within thirty (30) days after any Loan Party or any of
its Subsidiaries knows or has reason to know that any condition exists that
would reasonably be expected to subject any Loan Party or its Subsidiaries by
reason of its affiliation with any ERISA Affiliate (other than an ERISA
Affiliate which is the Ultimate Parent or any Subsidiary of the Ultimate Parent)
to any (a) material Tax, penalty or fine, (b) Lien, or (c) material liability
imposed by ERISA, the Code or other applicable Laws, in each case, along with a
written statement of a Responsible Officer of the Borrower describing such
material Tax, penalty, fine, Lien or material liability.

Section 6.11

Environmental Matters.  The Borrower shall provide the Administrative Agent
promptly, and in any event within ten (10) days of any Loan Party or any of its
Subsidiaries receiving knowledge of any of the following, written notice of any
of the following:

(a)

that any Loan Party or any of its Subsidiaries is or may be liable to any Person
as a result of a Release or threatened Release that could reasonably be expected
to subject such Loan Party to Environmental Liabilities and Costs of $1,000,000
or more;

(b)

the receipt by any Loan Party of notification that any real or personal property
of such Loan Party is or is reasonably likely to be subject to any Environmental
Lien;

(c)

the receipt by any Loan Party of any notice of violation of or potential
liability under, or knowledge by such Loan Party that there exists a condition
which could reasonably be expected to result in a violation of or liability
under any Environmental Law, except for violations and liabilities the
consequence of which in the aggregate would have no reasonable likelihood of
subjecting the Loan Parties collectively to Environmental Liabilities and Costs
of $1,000,000 or more;

(d)

the commencement of any judicial or administrative proceeding or investigation
alleging a violation of or liability under any Environmental Law, which in the
aggregate, if adversely determined, would have a reasonable likelihood of
subjecting the Loan Parties, individually or collectively, to Environmental
Liabilities and Costs of $1,000,000 or more;

(e)

any proposed acquisition of stock, assets or real estate, or any proposed
leasing of property, or any other action by any Loan Party or any of its
Subsidiaries other than





66

NY 72168370v12










those the consequences of which in the aggregate have a reasonable likelihood of
subjecting the Loan Parties, individually or collectively, to Environmental
Liabilities and Costs of $1,000,000 or less;

(f)

any proposed action by any Loan Party or any of its Subsidiaries which in the
aggregate have a reasonable likelihood of requiring the Loan Parties to obtain
additional environmental, health or safety Permits or make additional capital
improvements to obtain compliance with Environmental Laws that in the aggregate
would cost $1,000,000 or more or subject the Loan Parties, individually or
collectively, to additional Environmental Liabilities and Costs of $1,000,000 or
more; and

(g)

upon written request by any Lender or the Administrative Agent, a report
providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
delivered pursuant to this Agreement.

Section 6.12

Bankruptcy Court.  The Borrower shall use its best efforts to obtain the
approval of the Bankruptcy Court of, and to satisfy the conditions precedent
provided in, this Agreement and the other Loan Documents and, to the extent
practicable under the circumstances, shall deliver to the Administrative Agent,
the Lenders and their respective counsel for review and comment prior to filing
all material pleadings, motions and other documents (provided that any of the
foregoing relating to the Facility or the Loan Documents shall be deemed
material) to be served, filed or entered, as the case may be, in, in connection
with, or in relation to, the Case (including any documents to be provided to any
statutory committee appointed in the Case or the U.S. Trustee).

Section 6.13

Other Information.  The Borrower shall provide the Administrative Agent or any
Lender with such other information respecting the business, properties,
condition, financial or otherwise, or operations of any Loan Party or any of its
Subsidiaries as the Administrative Agent or any Lender may from time to time
reasonably request, and shall notify the Administrative Agent and each Lender of
any material change in any Loan Party’s or its Subsidiaries’ businesses.

Section 6.14

Public Information.  Notwithstanding any of the foregoing, any Lender may elect
not to receive any of the information required hereunder.  If any Lender makes
such an election, the Administrative Agent will refrain from delivering such
information to such Lender until such Lender requests to be provided with such
information.

ARTICLE VII

AFFIRMATIVE COVENANTS

As long as any of the Obligations or Commitments remain outstanding, unless the
Requisite Lenders otherwise consent in writing, each Loan Party agrees with the
Lenders and the Administrative Agent that:

Section 7.1

Preservation of Legal Existence, Etc.  Such Loan Party shall, and shall cause
each of its Subsidiaries to, preserve and maintain its legal existence, rights
(charter and statutory) and franchises, except as permitted by Section 8.4 and
8.6.





67

NY 72168370v12










Section 7.2

Compliance with Laws, Etc.  Such Loan Party shall, and shall cause each of its
Subsidiaries to, comply in all material respects with all applicable
Requirements of Law, Contractual Obligations and Permits.  Such Loan Party shall
on a timely basis file with the Securities and Exchange Commission all reports
on Forms 10-K, 10-Q and 8-K or otherwise, in each case only to the extent
required pursuant to applicable Requirements of Law that are not stayed by the
commencement of the Case.

Section 7.3

Conduct of Business.  Such Loan Party shall, and shall cause each of its
Subsidiaries to, (a) conduct its business in the ordinary course and consistent
with past practice and (b) use its reasonable efforts, in the ordinary course
and consistent with past practice, to preserve its business and the goodwill and
business of the customers, advertisers, suppliers and others having business
relations with such Loan Party or any of its Subsidiaries, except in each case
where the failure to comply with the covenants in each of clauses (a) and (b)
above would not, in the aggregate, have a Material Adverse Effect.

Section 7.4

Payment of Taxes, Etc.  Such Loan Party shall, and shall cause each of its
Subsidiaries to, pay and discharge before the same shall become delinquent, all
lawful governmental claims, taxes, assessments, charges and levies arising after
the Petition Date, except where contested in good faith, by proper proceedings
and for which adequate reserves have been established on the books of such Loan
Party or the appropriate Subsidiary in conformity with GAAP.

Section 7.5

Maintenance of Insurance.  Such Loan Party shall (i) maintain, and cause to be
maintained for each of its Subsidiaries, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which such Loan Party or
such Subsidiary operates, and such other insurance as may be reasonably
requested by the Requisite Lenders, and, in any event, all insurance required by
any Loan Document and (ii) cause all such insurance to (A) name the
Administrative Agent and the Lenders as additional insureds under all liability
policies and (B) name the Administrative Agent on behalf of the Secured Parties
as loss payee under all casualty policies, and to provide that no cancellation,
material addition in amount or material change in coverage shall be effective
until after thirty (30) days’ written notice thereof to the Administrative
Agent.

Section 7.6

Access.  Such Loan Party shall from time to time permit the Administrative Agent
and the Lenders, or any agents or representatives thereof, within two (2)
Business Days after written notification of the same (except that during the
continuance of an Event of Default, no such notice shall be required) to (a)
examine and make copies of and abstracts from the records and books of account
of such Loan Party and each of its Subsidiaries, (b) visit the properties of
such Loan Party and each of its Subsidiaries, (c) discuss the affairs, finances
and accounts of such Loan Party and each of its Subsidiaries with any of their
respective officers or directors, and (d) communicate directly with such Loan
Party’s (and any of its Subsidiaries’) independent certified public accountants,
in the case of clause (d), in the presence of representatives of the Borrower,
to the extent requested by the Borrower.  Such Loan Party shall authorize its
independent certified public accountants, and shall cause the certified public
accountants of each of its Subsidiaries, if any, to disclose to the
Administrative Agent or any Lender any and all financial statements and other
information of any kind, as the Administrative





68

NY 72168370v12










Agent or any Lender reasonably requests from such Loan Party and that such
accountants may have with respect to the business, financial condition, results
of operations or other affairs of such Loan Party or any of its Subsidiaries.

Section 7.7

Keeping of Books.  Such Loan Party shall, and shall cause each of its
Subsidiaries to, keep proper books of record and account, in which full and
correct entries shall be made in conformity with GAAP in all material respects
of all financial transactions and the assets and business of such Loan Party and
each such Subsidiary.

Section 7.8

Maintenance of Properties, Etc.  Such Loan Party shall, and shall cause each of
its Subsidiaries to, maintain and preserve (a) in good working order and
condition, all of its properties which are necessary in the conduct of its
business, (b) all rights, permits, licenses, approvals and privileges (including
all Permits) which are material to or necessary in the conduct of its business,
and (c) all Intellectual Property with respect to its business; except, in each
case, where the failure to so maintain and preserve would not, in the aggregate,
have a Material Adverse Effect.

Section 7.9

Application of Proceeds.  The Borrower (and, to the extent distributed to them
by the Borrower, each of the other Loan Parties) shall use the proceeds of the
Loans solely as provided in Section 4.12.

Section 7.10

Environmental.  Such Loan Party shall, and shall cause each of its Subsidiaries
and all lessees and other Persons occupying its properties to comply in all
material respects with Environmental Laws and, without limiting the foregoing,
such Loan Party shall, at its sole cost and expense, upon receipt of any
notification or otherwise obtaining knowledge of any Release or other event that
has any reasonable likelihood of such Loan Party and its Subsidiaries incurring
Environmental Liabilities and Costs in excess of $1,000,000, (a) conduct, or pay
for consultants to conduct, tests or assessments of environmental conditions at
such operations or properties, including the investigation and testing of
subsurface conditions as is required by Environmental Law to address the Release
or event and (b) take such Remedial Action, investigative or other action as
required by Environmental Laws or as any Governmental Authority requires to
address the Release or event.





69

NY 72168370v12










Section 7.11

Adherence to Approved Budget.  For each calendar week, the Loan Parties’ (a)
each of total receipts (on a cumulative basis for such week and all prior weeks,
if any, starting with the first week of the Approved Budget) and available cash
shall not be less than 90% of the amount reflected for the related line items in
the Approved Budget for such week, and (b) each of capital expenditures (on a
cumulative basis for such week and all prior weeks, if any, starting with the
first week of the Approved Budget), trade payables and total expenses shall not
exceed 110% of the amount reflected for the related line items in the Approved
Budget for such week (it being understood that, for each week, the Approved
Budget shall reflect total receipts and capital expenditures on a cumulative
basis for such week and all prior weeks, if any, starting with the first week of
the Approved Budget).

Section 7.12

Reserved.  

Section 7.13

Further Assurances.  (a) Each Loan party shall, and shall cause each of its
Subsidiaries to, execute any and all further documents, financing statements,
financing change statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
financing change statements, fixture filings, mortgages, deeds of trust and
other documents), that may be required under any applicable law, or which the
Administrative Agent (at the direction of the Requisite Lenders), may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Loan Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties, which shall include but not be limited to (1)
filing UCC financing statements indicating the collateral as all assets of each
Loan Party and fixture filings, in each case in the appropriate filing offices
indicated in the Perfection Certificate, (2) recording each of the Domestic IP
Agreements in the U.S. Patent and Trade Office or U.S. Copyright Office, as
applicable and (3) recording abstracts of the Orders in the appropriate U.S.
mortgage filing offices, as indicated in the Perfection Certificate. The
Borrower also agrees to provide to the Administrative Agent and the Lenders,
from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent (at the direction of the Requisite Lenders) as to the
perfection and priority of the Liens created or intended to be created by the
Loan Documents.

(b)

Without limiting the generality of the foregoing, promptly upon reasonable
request by the Administrative Agent, the Loan Parties shall correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Loan Document or other document or instrument relating to
any Collateral, and do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.

(c)

If any material assets (including any real property or improvements thereto or
any interest therein) are acquired by the Borrower or any other Loan Party after
the Closing Date (other than assets constituting Collateral that become subject
to the Lien of the appropriate Loan Documents upon acquisition thereof), the
Borrower shall notify the Administrative Agent and the Lenders thereof, and, if
requested by Administrative Agent (at the direction of the Requisite Lenders),
the Borrower shall cause such assets to be subjected to a Lien securing the





70

NY 72168370v12










Obligations and Loan Parties shall take, and cause each of their Subsidiaries to
take, such actions as shall be necessary or advisable to grant and perfect such
Liens, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties; provided that the perfection of security interests
in Intellectual Property that would require filings or recordations under laws
other than the laws of the United States shall not be required by this Section
7.13(c.

(d)

If any Stock pledged pursuant to any Loan Document is certificated, promptly
upon the issuance of such certificates, the Loan Parties shall deliver to the
Administrative Agent such certificates accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank, unless such Stock
is pledged, and has been delivered, to the agent under the Prepetition Credit
Agreement pursuant to the Prepetition Credit Agreement.

(e)

If any Loan Party obtains any Patent that constitutes Material Intellectual
Property, the Loan Parties shall execute a Patent Security Agreement,
substantially in the form of Exhibit J-2 hereto, as soon as practicable, and in
any event within thirty (30) days, after obtaining such Patent.

(f)

If any Loan Party obtains any Copyright that constitutes Material Intellectual
Property, the Loan Parties shall execute a Copyright Security Agreement,
substantially in the form of Exhibit J-3 hereto, as soon as practicable, and in
any event within thirty (30) days, after obtaining such Copyright.

Section 7.14

Tax.  If the Borrower determines that it intends to treat the Loans and the
related transactions contemplated hereby as a “reportable transaction” within
the meaning of Treasury Regulation Section 1.6011-4, the Borrower shall promptly
give the Administrative Agent written notice thereof and shall deliver to the
Administrative Agent all IRS forms required in connection therewith.

Section 7.15

Additional Subsidiaries.  If (a) any additional Subsidiary of a Loan Party is
formed or acquired after the Closing Date, the Borrower shall promptly notify
the Administrative Agent and the Lenders and (i) if such additional Subsidiary
is a Domestic Subsidiary, the Borrower shall cause such Subsidiary to become a
party to (A) this Agreement and the Guaranty, as a Guarantor, and (B) each
Domestic IP Agreement and each other applicable security document in the manner
provided therein, in each case within three (3) Business Days after such
Subsidiary is formed or acquired and promptly take such actions to create and
perfect Liens on such Subsidiary’s assets to secure the Obligations as the
Administrative Agent (at the direction of the Requisite Lenders) shall
reasonably request; and (ii) if any Stock or Indebtedness of such Subsidiary are
owned by or on behalf of any Loan Party, the Borrower will cause certificates
and promissory notes evidencing such Stock and Indebtedness to be pledged to
secure the Obligations within three (3) Business Days after such Subsidiary is
formed or acquired and (b) any Subsidiary which is not a Loan Party commences a
case under chapter 11 of the Bankruptcy Code which is administratively
consolidated with the Case, the Borrower shall immediately notify the
Administrative Agent and shall cause such Subsidiary to become a party to (A)
this Agreement and the Guaranty, as a Guarantor and (B) each Domestic IP
Agreement and each other applicable security document in the manner provided
therein (or, with respect to a Subsidiary that is not a Domestic Subsidiary,
such other loan agreements,





71

NY 72168370v12










guaranties, pledge agreements, security agreements or other documents as the
Administrative Agent (at the direction of the Requisite Lenders) may request,
which, in each case, shall be in form and substance reasonably acceptable to the
Requisite Lenders), in each case within three (3) Business Days after such
Subsidiary’s case under chapter 11 of the Bankruptcy Code is administratively
consolidated with the Case and promptly take such actions to create and perfect
Liens on such Subsidiary’s assets to secure the Obligations as the
Administrative Agent (at the direction of the Requisite Lenders) shall
reasonably request.

Section 7.16

Certain Post-Closing Obligations.  

(a)

As soon as practicable, and in any event not later than thirty (30) days after
the date that the Final Order is entered, each Loan Party shall execute and
deliver to the Administrative Agent any mortgages, deeds of trust, security
instruments, financing statements, charges, notices of Orders, abstracts of
Orders or any other documents requested by the Administrative Agent (at the
direction of the Requisite Lenders) in connection with recording or registering
any security interests or liens against Real Property.

(b)

Promptly and in any event (i) not later than ten (10) Business Days after the
Prepetition Credit Agreement Repayment Date, the Loan Parties shall cause all
Pledged Collateral in the possession of the Prepetition Credit Agreement Agent
to be delivered to the Administrative Agent and (ii) not later than ten (10)
Business Days after the Prepetition Credit Agreement Repayment Date, to the
extent the Prepetition Credit Agreement Agent has Control over any Investment
Property of a Loan Party, such Loan Party shall, and shall cause the Prepetition
Credit Agreement Agent to, execute any and all documents, agreements, control
agreements and instruments, and take all actions that may be required under any
applicable law, or which the Administrative Agent (at the direction of the
Requisite Lenders) may reasonably request, so that the Administrative Agent
shall have Control over such Investment Property.

(c)

As soon as practicable, and in any event not later than thirty (30) days after
the Closing Date, the Loan Parties shall establish, and thereafter shall
continue to maintain a cash management system acceptable to the Administrative
Agent (at the direction of the Requisite Lenders).

Section 7.17

Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases.  Each Loan Party shall notify the Administrative Agent promptly upon
becoming a party to any lease for real property or warehouse space or any
arrangement whereby Inventory shall be shipped to a processor or converter after
the Closing Date, and upon request of the Administrative Agent (at the direction
of the Requisite Lenders), such Loan Party shall use commercially reasonable
efforts to obtain a landlord’s agreement, mortgagee agreement or bailee letter,
as applicable, from the lessor of each leased property, mortgagee of owned
property or bailee with respect to any warehouse, processor or converter
facility or other location where Collateral is stored or located, which
agreement or letter shall contain a waiver or subordination of all Liens or
claims that the landlord, mortgagee or bailee may assert against the Collateral
at that location, and shall otherwise be reasonably satisfactory in form and
substance to Administrative Agent (at the direction of the Requisite Lenders).
Each Loan Party shall timely and fully pay and perform in all material respects
their obligations under all leases and other





72

NY 72168370v12










agreements with respect to each leased location or public warehouse where any
Collateral is or may be located

ARTICLE VIII

NEGATIVE COVENANTS

As long as any of the Obligations or the Commitments remain outstanding, unless
the Requisite Lenders otherwise agree in writing, each Loan Party agrees with
the Lenders and the Administrative Agent that:

Section 8.1

Indebtedness.  Such Loan Party shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
except:

(a)

the Obligations;

(b)

Indebtedness existing on the date of this Agreement and disclosed on Schedule
8.1;

(c)

Guaranty Obligations incurred by the Borrower or any Guarantor in respect of
Indebtedness of the Borrower or any Subsidiary Guarantor otherwise permitted by
this Section 8.1; provided, that none of the Borrower nor any Guarantor shall
incur any Guaranty Obligations in respect of Indebtedness of any Foreign
Subsidiary;

(d)

Capital Lease Obligations and purchase money Indebtedness incurred by such Loan
Party after the Petition Date to finance the acquisition of fixed assets in an
aggregate outstanding principal amount not to exceed $1,000,000, with respect to
all Loan Parties and their Subsidiaries, at any time, to the extent that the
Capital Expenditure related thereto is otherwise permitted by Section 5.1;

(e)

Renewals, extensions, refinancings and refundings of Indebtedness permitted by
clause (d) of this Section 8.1; provided, however, that any such renewal,
extension, refinancing or refunding is in an aggregate principal amount not
greater than the principal amount of, and is on terms no less favorable to any
Loan Party or Subsidiary of any Loan Party obligated thereunder, including as to
weighted average maturity and final maturity, than the Indebtedness being
renewed, extended, refinanced or refunded;

(f)

Indebtedness in respect of Hedging Contracts by such Loan Party permitted
hereunder (including under Section 8.15), designed to hedge against fluctuations
in interest rates or foreign exchange rates incurred in the ordinary course of
business and consistent with prudent business practice;

(g)

Indebtedness arising from intercompany loans (i) from any Loan Party to any
other Loan Party (other than the Parent) or (ii) from any Foreign Subsidiary to
any other Foreign Subsidiary or to any Loan Party;





73

NY 72168370v12










(h)

Indebtedness in an aggregate amount not to exceed $500,000 at any time in
respect of letter of credit reimbursement obligations incurred by the Loan
Parties (other than the Parent) in the ordinary course of business;

(i)

Indebtedness arising under any workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance, appeal or surety bond entered
into by a Loan Party in the ordinary course of business;

(j)

Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is covered within five (5) Business Days;
and

(k)

by such Loan Party or any of its Subsidiaries with respect to contingent
liabilities arising out of endorsements of checks and other negotiable
instruments for deposit or collection in the ordinary course of business.

Section 8.2

Liens, Etc.  Such Loan Party shall not, and shall not permit any of its
Subsidiaries to, create or suffer to exist, any Lien upon or with respect to any
of its properties or assets including, without limitation, the Collateral,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, except for:

(a)

Liens created pursuant to the Loan Documents and the Orders;

(b)

leases or subleases of Real Property of a Loan Party, in each case, entered into
in the ordinary course of such Loan Party’s business so long as such leases do
not, individually or in the aggregate, (i) interfere in any material respect
with the ordinary conduct of business of such Loan Party and (ii) materially
impair the use of the Real Property subject thereto;

(c)

licenses or sublicenses of Intellectual Property granted by any Loan Party in
the ordinary course of business and in compliance with this Agreement;

(d)

Liens existing on the date of this Agreement and disclosed on Schedule 8.2;

(e)

Customary Permitted Liens on the assets of the Parent and its Subsidiaries;

(f)

purchase money Liens granted by such Loan Party (including the interest of a
lessor under a Capital Lease and purchase money Liens to which any property is
subject at the time, after the date hereof, of such Loan Party’s acquisition
thereof) securing Indebtedness permitted under Section 8.1(d) and limited in
each case to the property purchased with the proceeds of such purchase money
Indebtedness or subject to such Capital Lease;

(g)

any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (d) of this Section 8.2
without any change in the assets subject to such Lien and to the extent such
renewal, extension, refinancing or refunding is permitted under Section 8.1(e);





74

NY 72168370v12










(h)

Liens in favor of lessors securing operating leases of the Loan Parties; and

(i)

Liens on cash collateral to secure letter of credit reimbursement obligations
incurred pursuant to Section 8.1(h).

Section 8.3

Investments.  Such Loan Party shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly make or maintain any Investment except:

(a)

Investments in Cash Equivalents;

(b)

Investments existing on the date of this Agreement and disclosed on Schedule
8.3;

(c)

in the case of a Loan Party, Accounts, Payment Intangibles and Chattel Paper,
notes receivable and similar items arising or acquired in the ordinary course of
business consistent with the past practice of such Loan Party;

(d)

Investments received in settlement of amounts due to such Loan Party or any
Subsidiary of such Loan Party effected in the ordinary course of business;

(e)

Investments by any Loan Party in the Borrower or any Subsidiary Guarantor;

(f)

loans or advances to employees of such Loan Party in the ordinary course of
business, which loans and advances shall not exceed the aggregate outstanding
principal amount of $1,000,000, with respect to all Loan Parties and their
Subsidiaries, at any time;

(g)

Investments not otherwise permitted hereby in an aggregate outstanding amount
not to exceed $500,000, with respect to all Loan Parties and their Subsidiaries,
at any time; provided, however, that no such Investments under this Section
8.3(g) shall be made in, to or in respect of the Parent or the Ultimate Parent.

Section 8.4

Sale of Assets.  Such Loan Party shall not, and shall not permit any of its
Subsidiaries to, sell, convey, transfer, lease or otherwise dispose of any of
its assets or any interest therein (including the sale or factoring at maturity
or collection of any accounts or in connection with a Sale/Leaseback
Transaction) to any Person, or permit or suffer any other Person to acquire any
interest in any of its assets or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Stock or Stock Equivalents (any such disposition
being an “Asset Sale”), except:

(a)

the sale or disposition of Inventory in the ordinary course of business;

(b)

the sale or disposition of Cash Equivalents;

(c)

the sale of assets from one Loan Party to another Loan Party (other than the
Parent);





75

NY 72168370v12










(d)

the sale or disposition of equipment which has become obsolete or is replaced in
the ordinary course of business; provided, however, that the aggregate Fair
Market Value of all such equipment disposed of in any Fiscal Year shall not
exceed $1,000,000, with respect to all Loan Parties and their Subsidiaries, in
the aggregate;

(e)

the true lease or sublease of real property not constituting Indebtedness and
not constituting a Sale/Leaseback Transaction, to the extent not otherwise
prohibited by this Agreement;

(f)

non-exclusive licenses of Intellectual Property of the Borrower and its
Subsidiaries in the ordinary course of business; and

(g)

transfers of assets which are expressly permitted by Section 8.3;

provided further, that the foregoing limitations are not intended to prevent
such Loan Party, with the written consent of the Requisite Lenders, from
rejecting unexpired leases or executory contracts pursuant to section 365 of the
Bankruptcy Code in connection with the Case.

Section 8.5

Restricted Payments.  Such Loan Party shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Payment except:

(a)

Restricted Payments to the Borrower from any other Loan Party or from a
Subsidiary of the Borrower to the Borrower or a Subsidiary Guarantor;

(b)

Restricted Payments to the Prepetition Credit Agreement Agent for cash
collateralization of letters of credit issued and outstanding under the
Prepetition Credit Agreement and for repayment of the outstanding loans under
the Prepetition Credit Agreement, in each case, from the proceeds of the Loans
drawn on the Closing Date and to the extent permitted by Section 4.12(d); and

(c)

the issuance of DIP Equity to the Lenders pursuant to the Noteholder Plan.

Section 8.6

Restriction on Fundamental Changes.  Such Loan Party shall not, and shall not
permit any of its Subsidiaries to (a) merge with any Person, (b) consolidate
with any Person, (c) acquire all or substantially all of the Stock or Stock
Equivalents of any Person, (d) acquire all or substantially all of the assets of
any Person or all or substantially all of the assets constituting the business
of a division, branch or other unit operation of any Person, (e) enter into any
joint venture or partnership with any Person or (f) acquire or create any
Subsidiary, except that:

(i)

any Subsidiary of a Loan Party may merge into or consolidate with any Loan Party
(other than the Parent); provided that, in the case of any such merger or
consolidation involving the Borrower, the Borrower shall be the surviving
entity, and in the case of any merger between a Foreign Subsidiary and a
Domestic Subsidiary, the surviving entity shall be the Domestic Subsidiary and
in the case of any other merger or consolidation, the surviving entity shall be
a Guarantor;





76

NY 72168370v12










(ii)

any Foreign Subsidiary may merge into or consolidate with any Foreign
Subsidiary; provided that, in the case of any such merger or consolidation, the
Person formed by such merger or consolidation shall be a wholly-owned Subsidiary
of the Borrower; and

(iii)

any Foreign Subsidiary may liquidate and dissolve if such liquidation or
dissolution is not disadvantageous to the Lenders or the Administrative Agent
and, is in the good faith determination of the Loan Parties, in the best
interests of the Loan Parties;

provided, however, that in each case under this Section 8.6, both before and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing or would result therefrom.

Section 8.7

Change in Nature of Business.  Such Loan Party shall not, and shall not permit
any of its Subsidiaries to, make any material change in the nature or conduct of
its business as carried on as of the Closing Date and business reasonably
related thereto or employ the same or related technologies or processes as those
businesses in effect on the Closing Date.

Section 8.8

Transactions with Affiliates.  Such Loan Party shall not, and shall not permit
any of its Subsidiaries to, except as otherwise expressly permitted herein, do
any of the following: (a) except as provided in Section 8.3(g), make any
Investment in an Affiliate of any Loan Party which is not a Guarantor; (b)
except as provided in Section 8.3(g), transfer, sell, lease, assign or otherwise
dispose of any asset to any Affiliate of any Loan Party which is not a
Guarantor; (c) except to the extent permitted by Section 8.6, merge into or
consolidate with or purchase or acquire assets from any Affiliate of any Loan
Party which is not a Guarantor; (d) repay any Indebtedness to any Affiliate of
any Loan Party which is not a Subsidiary Guarantor or the Borrower; (e) pay any
management fees to any Affiliate of any Loan Party that is not a Guarantor; or
(f) enter into any other transaction directly or indirectly with or for the
benefit of any Affiliate of any Loan Party which is not a Guarantor (including
guaranties and assumptions of obligations of any such Affiliate), except for in
the case of this clause (f), (i) transactions in the ordinary course of business
on a basis no less favorable to such Loan Party as would be obtained in a
comparable arm’s length transaction with a Person not an Affiliate,
(ii) salaries and other employee compensation to officers or directors of any
Loan Party commensurate with current compensation levels, in each case, to the
extent permitted under Section 8.21 and (iii) expense reimbursements to
directors of any Loan Party in the ordinary course of business, not to exceed
$100,000 in the aggregate during any Fiscal Year.

Section 8.9

Restrictions on Subsidiary Distributions; No New Negative Pledge.  Other than
pursuant to the Loan Documents and any agreements governing any purchase money
Indebtedness or Capital Lease Obligations permitted by clause (d) or (e) of
Section 8.1 (in which latter case, any prohibition or limitation shall only be
effective against the assets financed thereby) and restrictions and conditions
imposed under applicable law, such Loan Party shall not, and shall not permit
any of its Subsidiaries to, after the Petition Date, (a) agree to enter into or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of such Subsidiary to pay dividends or make any other
distribution or transfer of funds or assets or make loans or advances to or
other Investments in, or pay any Indebtedness owed to,





77

NY 72168370v12










any Loan Party or any Subsidiary of the Loan Parties or (b) enter into or suffer
to exist or become effective any agreement which prohibits or limits the ability
of any Loan Party or any Subsidiary of the Loan Parties to create, incur, assume
or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, to secure the Obligations, including
any agreement which requires any other Indebtedness or Contractual Obligation to
be equally and ratably secured with the Obligations.

Section 8.10

Modification of Constituent Documents.  Such Loan Party shall not, and shall not
permit any of its Subsidiaries to, change its capital structure (including in
the terms of its outstanding Stock) or otherwise amend its Constituent
Documents, except for changes and amendments which do not adversely affect the
rights and privileges of such Loan Party or any of its Subsidiaries, or the
interests of the Administrative Agent and the Lenders under the Loan Documents
or the Orders or in the Collateral.

Section 8.11

Accounting Changes; Fiscal Year.  Such Loan Party shall not permit any change in
ownership or control of any Loan Party and shall not, and shall not permit any
of its Subsidiaries to, change its (a) accounting treatment and reporting
practices or tax reporting treatment, except as required by GAAP or any
Requirement of Law and disclosed to the Lenders and the Administrative Agent or
(b) fiscal year.

Section 8.12

Margin Regulations.  Such Loan Party shall not, and shall not permit any of its
Subsidiaries to, use all or any portion of the proceeds of any credit extended
hereunder to purchase or carry Margin Stock.

Section 8.13

Operating Leases; Sale/Leasebacks.

(a)

Such Loan Party shall not, and shall not permit any of its Subsidiaries to,
become or remain liable as lessee or guarantor or other surety with respect to
any operating lease, unless the Dollar Equivalent of the aggregate amount of all
rents paid or accrued under all such operating leases shall not exceed
$1,000,000 in any Fiscal Year.

(b)

Such Loan Party shall not, and shall not permit any of its Subsidiaries to,
enter into any Sale/Leaseback Transaction.

Section 8.14

Modification, Prepayment and Cancellation of Indebtedness.  i)  Such Loan Party
shall not, and shall not permit any of its Subsidiaries to, cancel Indebtedness
owed to any of them except (i) in the ordinary course of business consistent
with past practice; provided that the aggregate amount of all claims and
Indebtedness cancelled pursuant to this clause (i) shall not exceed $1,000,000,
with respect to all Loan Parties and their Subsidiaries, during any Fiscal
Quarter; (ii) in respect of intercompany Indebtedness among the Borrower and
Subsidiary Guarantors or (iii) pursuant to the Noteholder Plan.

(b)

Such Loan Party shall not, and shall not permit any of its Subsidiaries to,
prepay, redeem, purchase, defease, exchange, repurchase or otherwise satisfy
prior to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, or modify or amend any of the terms of,
any Indebtedness in each case other than pursuant to the Noteholder Plan;
provided, however, that such Loan Party and each of its Subsidiaries may (i)
prepay the Obligations in accordance with the terms of this Agreement,





78

NY 72168370v12










subject to the payment of the exit fee under the Fee Letter, (ii) prepay
Indebtedness under the Prepetition Credit Agreement to the extent permitted
under Section 4.12(d) with the proceeds of the initial Borrowing hereunder,
(iii) prepay any Indebtedness payable to the Borrower by any of the Guarantors,
(iv) prepay purchase money Indebtedness permitted under Section 8.1(d), and (v)
renew, extend, refinance and refund Indebtedness, to the extent that such
renewal, extension, refinancing or refunding is permitted under Section 8.1(e).

Section 8.15

No Speculative Transactions.  Such Loan Party shall not, and shall not permit
any of its Subsidiaries to, engage in any speculative transaction or in any
transaction involving Hedging Contracts except solely by the Loan Parties and
with the Lenders, for the sole purpose of hedging in the normal course of
business and consistent with industry practices and not for any speculative
purpose.

Section 8.16

Compliance with ERISA.  Such Loan Party shall not, and shall not permit any of
its Subsidiaries to, or cause any ERISA Affiliate to, cause or permit to occur
(a) an event which could reasonably be expected to result in the imposition of a
Lien under Section 412 of the Code or Section 302 or 4068 of ERISA against any
Loan Party or its Subsidiaries or (b) ERISA Events (other than the Case) that
could reasonably be expected to have a Material Adverse Effect in the aggregate.

Section 8.17

Environmental.  Such Loan Party shall not, and shall not permit any of its
Subsidiaries to, allow a Release of any Contaminant in violation of any
Environmental Law; provided, however, that such Loan Party shall not be deemed
in violation of this Section 8.17 if, as the consequence of all such Releases,
such Loan Party would not incur Environmental Liabilities and Costs in excess of
$1,000,000 in the aggregate for all Loan Parties and their Subsidiaries.

Section 8.18

Super-priority Claims.  Such Loan Party shall not, and shall not permit any of
its Subsidiaries to, agree to, incur, create, assume, suffer to exist or permit
(a) any administrative expense, unsecured claim, or other super-priority claim
or lien which is pari passu with or senior to the claims of the Secured Parties
against the Loan Parties hereunder except for the Carve-Out, or apply to the
Bankruptcy Court for authority to do so, or (b) the extension of any existing
adequate protection or the grant of further adequate protection (other than
Permitted Prepetition Claim Payments and Adequate Protection Obligations, in
each case, that are permitted under the Orders) or apply to the Bankruptcy Court
for authority to do so.

Section 8.19

The Orders.  Such Loan Party shall not, and shall not permit any of its
Subsidiaries to, make, permit to be made or seek any change, amendment or
modification, or any application or motion for any change, amendment or
modification, to any Order or any other order of the Bankruptcy Court with
respect to the Facility without the prior written consent of the Administrative
Agent (at the direction of the Requisite Lenders in their sole discretion).

Section 8.20

PUHCA.  Such Loan Party shall not, and shall not permit any of its Subsidiaries
to, take any action which results in any Loan Party or any of its Subsidiaries
becoming a “holding company,” a “public-utility company,” a “subsidiary company”
of a “holding company,” or an “affiliate” of a “holding company,” as each of
those terms is defined in PUHCA.





79

NY 72168370v12










Section 8.21

Employee Compensation.  Such Loan Party shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, declare, order, pay, make, commit
to make, permit to be made or set aside any sum for any bonus or similar
payments to executive officers of any Loan Party or any of its Subsidiaries in
excess of the amounts set forth in the Approved Budget.

Section 8.22

Covenant of the Parent.  Notwithstanding anything to the contrary herein, the
Parent shall not, at any time, engage in any business or activity, incur any
Indebtedness or make any Investment or Capital Expenditure other than (i) the
ownership of all outstanding Stock, or additional Investments, in the Borrower,
(ii) maintaining its corporate existence, (iii) participating in tax, accounting
and other administrative activities of the Loan Parties, (iv) the performance of
its obligations under the PIK Facility (to the extent such performance is not
stayed, barred, relieved, discharged or otherwise expunged or altered pursuant
to any applicable provisions of the Bankruptcy Code) and the Loan Documents, (v)
incurrence of the Guaranteed Obligations, (vi) incurrence of Indebtedness
permitted under Section 8.1(g) and (vii) necessary activities incidental to the
businesses and activities described in clauses (i)-(vi).

Section 8.23

Reclamation Claims.  No Loan Party shall enter into any agreement to return any
of its Inventory to any of its creditors for application against any prepetition
Indebtedness, prepetition trade payables or other prepetition claims under
Section 546(h) of the Bankruptcy Code or allow any creditor to take any setoff
or recoupment against any of its prepetition Indebtedness, prepetition trade
payables or other prepetition claims based upon any such return pursuant to
Section 553(b)(1) of the Bankruptcy Code or otherwise if, after giving effect to
any such agreement, setoff or recoupment, the aggregate amount of prepetition
Indebtedness, prepetition trade payables and other prepetition claims subject to
all such agreements, setoffs and recoupments since the Petition Date would
exceed $500,000.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1

Events of Default.  Each of the following events shall be an Event of Default:

(a)

the Borrower shall fail to pay any principal of any Loan or any interest payable
hereunder or under any other Loan Document when the same becomes due and
payable; or

(b)

the Borrower shall fail to pay any other Obligation (other than one referred to
in clause (a) above) when due and payable and such failure continues for a
period of three (3) Business Days after the due date therefor; or

(c)

any representation or warranty made or deemed made by any Loan Party in any Loan
Document or by any Loan Party (or any of its officers) in connection with any
Loan Document shall prove to have been incorrect in any material respect when
made or deemed made; or





80

NY 72168370v12










(d)

any Loan Party shall fail to perform or observe (i) any term, covenant or
agreement contained in Article V, Section 6.1, 6.2, 6.13, 7.1, 7.6, 7.7, 7.9,
7.11 or 7.16 or Article VIII, or (ii) any other term, covenant or agreement
contained in this Agreement or in any other Loan Document if such failure under
this clause (ii) shall remain unremedied for thirty (30) days after the earlier
of (A) the date on which a Responsible Officer of any Loan Party becomes aware
of such failure or (B) the date on which written notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or

(e)

(i) any Loan Party or any of its Subsidiaries shall fail to make any payment on
any Indebtedness (other than the Obligations or any Indebtedness incurred prior
to the Petition Date unless such Indebtedness is assumed during the pendency of
the Case) of any Loan Party or any such Subsidiary (or any Guaranty Obligation
in respect of Indebtedness of any other Person) which failure relates to
Indebtedness having a principal amount of $1,000,000 or more, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise); or (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or to require any
payment by, or other remedy against any Loan Party or any of its Subsidiaries;
or (iii) any such Indebtedness (other than the Obligations or any Indebtedness
incurred prior to the Petition Date unless such Indebtedness is assumed during
the pendency of the Case) shall become or be declared to be due and payable, or
be required to be prepaid or repurchased (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; or

(f)

the Loan Documents and the Orders shall, for any reason, cease to create a valid
Lien on any of the Collateral purported to be covered thereby or such Lien shall
cease to be a perfected Lien having the priority provided herein pursuant to
section 364 of the Bankruptcy Code or the Orders against each Loan Party, or any
Loan Party shall so allege in any pleading filed in any court or any material
provision of any Loan Document shall, for any reason, cease to be valid and
binding on each Loan Party party thereto or any Loan Party shall so state in
writing; or

(g)

any provision of any Loan Document after delivery thereof shall for any reason
fail or cease to be valid and binding on, or enforceable against, any Loan Party
party thereto, or any Loan Party shall so state in writing; or

(h)

an ERISA Event (other than as a result of the Case) shall occur and the amount
of all liabilities and deficiencies to the Loan Parties and their Subsidiaries
resulting therefrom could reasonably be expected to result in a Material Adverse
Effect; or

(i)

the Case shall be dismissed (or the Bankruptcy Court shall make a ruling
requiring the dismissal of the Case), suspended or converted to a case under
chapter 7 of the Bankruptcy Code, or any Loan Party shall file any pleading
requesting any such relief; or an application shall be filed by any Loan Party
for the approval of, or there shall arise, (i) any other Claim having priority
senior to or pari passu with the claims of the Secured Parties under the Loan
Documents and the Orders or any other claim having priority over any or all
administrative expenses of the kind specified in sections 503(b) or 507(b) of
the Bankruptcy Code (other than





81

NY 72168370v12










the Carve-Out) or (ii) any Lien on the Collateral having a priority senior to or
pari passu with the Liens and security interests granted herein, except as
expressly provided herein; or

(j)

any Loan Party shall file a motion seeking, or the Bankruptcy Court shall enter,
an order (i) approving payment of any prepetition Claim other than a Permitted
Prepetition Claim Payment, (ii) approving First Day Orders not approved by the
Requisite Lenders, (iii) granting relief from the automatic stay applicable
under section 362 of the Bankruptcy Code to any holder of any security interest
to permit foreclosure on any assets, or (iv) except to the extent the same would
not constitute a Default under any of the previous clauses, approving any
settlement or other stipulation with any creditor of any Loan Party, other than
the Administrative Agent and the Lenders, or otherwise providing for payments as
adequate protection or otherwise to such creditor individually or in the
aggregate in excess of $100,000 for any and all such creditors, or (v) approving
payment of or granting any adequate protection with respect to pre-petition
Indebtedness (other than Permitted Prepetition Claim Payments and Adequate
Protection Obligations, in each case, that are permitted under the Orders, or
otherwise as approved by the Lenders in their sole discretion, provided,
however, that any extension or replacement, without the approval of the
Requisite Lenders in their sole discretion, of any adequate protection or budget
approval rights granted pursuant to such orders of the Bankruptcy Court made on
or prior to the Closing Date shall in any event constitute an Event of Default);
or

(k)

the consummation of any sale of all or substantially all of the assets of the
Loan Parties pursuant to Section 363 of the Bankruptcy Code; or

(l)

(i) the Interim Order shall cease to be in full force and effect and the Final
Order shall not have been entered prior to such cessation, (ii) the Final Order
shall not have been entered by the Bankruptcy Court on or before the 45th day
following the Petition Date, (iii) from and after the date of entry thereof, the
Final Order shall cease to be in full force and effect, (iv) any Loan Party
shall fail to comply with the terms of the Interim Order or the Final Order in
any material respect, or (v) the Interim Order or the Final Order or any other
order of the Bankruptcy Court relating to the Facility shall be amended,
supplemented, stayed, reversed, vacated or otherwise modified (or any of the
Loan Parties shall apply for authority to do so) without the prior written
consent of the Requisite Lenders; or

(m)

(i) any Foreign Subsidiary shall generally not pay its debts as such debts
become due, shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors, (ii) any
Insolvency Proceeding shall be instituted by or against any Foreign Subsidiary
or any property of any Foreign Subsidiary; provided, however, that, in the case
of any such Insolvency Proceedings instituted against any Foreign Subsidiary,
such Insolvency Proceedings shall remain undismissed or unstayed for a period of
thirty (30) days or more or any action sought in such proceedings shall occur or
(iii) any Foreign Subsidiary shall take any corporate action to authorize any
action set forth in clauses (i) and (ii) above; or

(n)

the Bankruptcy Court shall enter an order appointing a trustee, a responsible
officer or an examiner with powers beyond the duty to investigate and report, as
set forth in section 1106(a)(3) and (4) of the Bankruptcy Code, in the Case; or





82

NY 72168370v12










(o)

there shall occur a Material Adverse Change or any event or circumstance which
would have a Material Adverse Effect; or

(p)

one or more of the Loan Parties shall have entered into one or more consent or
settlement decrees or agreements or similar arrangements with a Governmental
Authority, or one or more judgments, orders, decrees or similar actions shall
have been entered (to the extent not covered and paid by insurance or to the
extent execution thereof is not effectively stayed) against one or more of the
Loan Parties or their Subsidiaries, which consent or settlement decrees,
agreements and similar arrangements, judgments, orders, decrees and similar
actions involve, in any single case or in the aggregate, an amount whose Dollar
Equivalent equals or exceeds $1,000,000 in money judgments or other liabilities
(including but not limited to Environmental Liabilities and Costs); or

(q)

the Borrower and the Guarantors shall fail to file the Noteholder Plan and a
related disclosure statement (the “Noteholder Plan Disclosure Statement”), in
each case, in form and substance acceptable to the Administrative Agent (at the
direction of the Requisite Lenders), with the Bankruptcy Court within forty-five
(45) days of the Petition Date; or

(r)

the Bankruptcy Court shall fail to (i) approve the Noteholder Plan Disclosure
Statement pursuant to section 1125 of the Bankruptcy Code or (ii) authorize the
solicitation of votes to approve the Noteholder Plan, in each case within sixty
(60) days of the Petition Date; or

(s)

failure to commence the solicitation of votes in connection with the Noteholder
Plan within five (5) days of the Bankruptcy Court’s approval of the Noteholder
Plan Disclosure Statement; or

(t)

the Bankruptcy Court shall fail to enter an order confirming the Noteholder Plan
within one hundred  five (105) days of the Petition Date; or

(u)

the failure of the Effective Date to take place within one hundred twenty (120)
days of the Petition Date; or

(v)

termination or breach by the Loan Parties of the Plan Support Agreement that is
not cured within the time period provided therein; or

(w)

loss of exclusivity by the Borrower and the Guarantors or the filing of a plan
of reorganization of the Borrower or the Guarantors by any party other than the
Borrower or the Prepetition Senior Noteholders.

Section 9.2

Remedies.  Upon the occurrence and during the continuance of any Event of
Default, without further order of, application to, or action by, the Bankruptcy
Court, the Administrative Agent (a) may, and shall at the request of the
Requisite Lenders, by notice to the Borrower, declare that all or any portion of
the Commitments be terminated, whereupon the obligation of each Lender to make
any Loan shall immediately terminate, and/or (b) may, and shall at the request
of the Requisite Lenders, by notice to the Borrower, declare the Loans, all
interest thereon and all other amounts and Obligations payable under this
Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts and





83

NY 72168370v12










Obligations shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Loan Parties.  In addition, subject solely to any requirement of
the giving of notice by the terms of the Interim Order and the Final Order, the
automatic stay provided in section 362 of the Bankruptcy Code shall be deemed
automatically vacated or lifted, as applicable, without further action or order
of the Bankruptcy Court and the Administrative Agent and the Lenders shall be
entitled to exercise all of their respective rights and remedies under the Loan
Documents and applicable law, including, without limitation, all rights and
remedies with respect to the Collateral and the Guarantors; provided, however,
that prior to exercising any setoff remedies, terminating the Borrower’s right
to use of cash collateral, or exercising any rights to freeze monies or balances
in the Loan Parties’ Accounts, the Administrative Agent shall be required to
provide five (5) Business Days written notice to the Borrower (with a copy to
the Borrower’s bankruptcy counsel), counsel to the Committee, counsel to the
Prepetition Secured Lenders and the U.S. Trustee.

Section 9.3

Rescission.  If at any time after termination of the Commitments and/or
acceleration of the maturity of the Loans, the Borrower shall pay all arrears of
interest and all payments on account of principal of the Loans which shall have
become due otherwise than by acceleration (with interest on principal and, to
the extent permitted by law, on overdue interest, at the rates specified herein)
and all Events of Default and Defaults (other than non-payment of principal of
and accrued interest on the Loans due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant to Section 13.1, then upon
the written consent of the Requisite Lenders and written notice to the Borrower,
the termination of the Commitments and/or the acceleration and their
consequences may be rescinded and annulled; provided, however, that such action
shall not affect any subsequent Event of Default or Default or impair any right
or remedy consequent thereon.  The provisions of the preceding sentence are
intended merely to bind the Lenders to a decision which may be made at the
election of the Requisite Lenders and they are not intended to benefit the
Borrower and do not give the Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

Section 9.4

Waiver of Certain Rights.  The Borrower and the Guarantors hereby waive any
right to seek relief under the Bankruptcy Code, including under Section 105
thereof, to the extent such relief would restrict or impair the rights and
remedies of the Administrative Agent and the Lenders set forth herein, in the
Loan Documents or in the Orders.  In the event any party requests a hearing
seeking to prevent the Administrative Agent or the Lenders from exercising any
of their rights and remedies that arise upon the occurrence or during the
continuation of an Event of Default, the sole issue before the Bankruptcy Court,
as applicable, at such hearing shall be whether an Event of Default has occurred
and has not been cured.  

ARTICLE X

GUARANTY

Section 10.1

The Guaranty.  In order to induce the Administrative Agent and the Lenders to
enter into this Agreement and to extend credit hereunder and in recognition of
the direct benefits to be received by each Guarantor from the proceeds of the
Loans, each Guarantor





84

NY 72168370v12










hereby agrees with the Administrative Agent and the Lenders that such Guarantor
hereby unconditionally and irrevocably, jointly and severally, guarantees as
primary obligor and not merely as surety the full and prompt payment and
performance by the Borrower when due, whether upon maturity, by acceleration or
otherwise, of any and all of (i) the Obligations of the Borrower and the other
Guarantors and (ii) all other amounts, obligations, covenants and duties owing
by the Borrower and the other Guarantors to the Administrative Agent, any
Lender, any Affiliate of any of them or any Indemnified Party, of every type and
description (whether by reason of an extension of credit, loan, guaranty,
indemnification, foreign exchange or currency swap transaction, interest rate
hedging transaction or otherwise), present or future, arising under each Hedging
Contract that is a Loan Document (collectively, the “Guaranteed Obligations”).
If any or all of the Guaranteed Obligations become due and payable hereunder,
each Guarantor, jointly and severally, unconditionally promises to pay such
Guaranteed Obligations to the Lenders, or order, on demand, together with any
and all reasonable expenses which may be incurred by the Administrative Agent or
the Lenders in collecting any of the Guaranteed Obligations.  

Section 10.2

Nature of Liability.  The liability of each Guarantor hereunder is exclusive and
independent of any security for or other guaranty of the Guaranteed Obligations
of the Borrower whether executed by such Guarantor, any other guarantor or by
any other party, and the liability of each Guarantor hereunder shall not be
affected or impaired by (a) any direction as to application of payment by the
Borrower or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations of the Borrower, or (c) any payment on or in reduction of
any such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by the Borrower, or (e) any payment
made to the Administrative Agent or the Lenders on the Indebtedness which the
Administrative Agent or such Lenders repay to the Borrower pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and each Guarantor waives any right to the deferral or
modification of its obligations hereunder by reason of any such proceeding.

Section 10.3

Independent Obligation.  The obligations of each Guarantor hereunder are
independent of the obligations of any other Guarantor, any other guarantor or
the Borrower, and a separate action or actions may be brought and prosecuted
against each Guarantor whether or not action is brought against any other
Guarantor, any other guarantor or the Borrower and whether or not any other
Guarantor, any other guarantor or the Borrower be joined in any such action or
actions.  Each Guarantor waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof.  Any payment by the Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower shall operate to
toll the statute of limitations as to the Guarantor.

Section 10.4

Authorization.  Each Guarantor authorizes the Administrative Agent and the
Lenders without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to:

(a)

change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations





85

NY 72168370v12










(including any increase or decrease in the rate of interest thereon), any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and the Guaranty herein made shall apply to the Guaranteed Obligations
as so changed, extended, renewed or altered;

(b)

take and hold security for the payment of the Guaranteed Obligations and sell,
exchange, release, surrender, realize upon or otherwise deal with in any manner
and in any order any property by whomsoever at any time pledged or mortgaged to
secure, or howsoever securing, the Guaranteed Obligations or any liabilities
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and/or any offset there against;

(c)

exercise or refrain from exercising any rights against the Borrower or others or
otherwise act or refrain from acting;

(d)

release or substitute any one or more endorsers, guarantors (including the
Guarantors), the Borrower or other obligors;

(e)

settle or compromise any of the Guaranteed Obligations, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, or subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Borrower to
its creditors;

(f)

apply, subject to the other provisions of this Agreement, any sums by whomsoever
paid or howsoever realized to any liability or liabilities of the Borrower to
the Lenders regardless of what liability or liabilities of such Guarantor or the
Borrower remain unpaid; and/or

(g)

consent to or waive any breach of, or any act, omission or default under, this
Agreement, any Loan Document or any of the instruments or agreements referred to
herein or therein, or otherwise amend, modify or supplement this Agreement, any
Loan Document or any of such other instruments or agreements or therein.

Section 10.5

Reliance.  It is not necessary for the Administrative Agent or the Lenders to
inquire into the capacity or powers of the Borrower or its Subsidiaries or the
officers, directors, partners or agents acting or purporting to act on its
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

Section 10.6

Subordination.  Any of the Indebtedness of the Borrower now or hereafter owing
to any Guarantor is hereby subordinated to the Obligations of the Borrower;
provided, however, that payment may be made by the Borrower on any such
Indebtedness owing to such Guarantor so long as the same is not prohibited by
this Agreement; and provided further, that if the Administrative Agent so
requests at a time when an Event of Default exists, all such Indebtedness of the
Borrower to such Guarantor shall be collected, enforced and received by such
Guarantor as trustee for the Lenders and be paid over to the Administrative
Agent on behalf of the Lenders on account of the Obligations of the Borrower to
the Lenders, but without affecting or impairing in any manner the liability of
such Guarantor under the other provisions of this Guaranty.  Prior to the
transfer by any Guarantor of any note or negotiable instrument evidencing any of
the Indebtedness of the Borrower to such Guarantor, such Guarantor shall





86

NY 72168370v12










mark such note or negotiable instrument with a legend that the same is subject
to this subordination.

Section 10.7

Waiver.

(a)

Each Guarantor waives any right (except as shall be required by applicable
statute and cannot be waived) to require the Administrative Agent or the Lenders
to (i) proceed against the Borrower, any other Guarantor, any other guarantor or
any other party, (ii) proceed against or exhaust any security held from the
Borrower, any other Guarantor, any other guarantor or any other party or (iii)
pursue any other remedy in the Administrative Agent’s or the Lenders’ power
whatsoever.  Each Guarantor waives (except as shall be required by applicable
statute and cannot be waived) any defense based on or arising out of any defense
of the Borrower, any other Guarantor, any other guarantor or any other party
other than payment in full of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of the
Borrower, any other Guarantor, any other guarantor or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower other
than payment in full of the Guaranteed Obligations.  Subject to the giving of
prior written notice in accordance with the Orders, the Administrative Agent and
the Lenders may, at their election, foreclose on any security held by the
Administrative Agent or the Lenders by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent such sale is permitted by applicable law), or exercise any other
right or remedy the Administrative Agent and the Lenders may have against the
Borrower or any other party, or any security, without affecting or impairing in
any way the liability of any Guarantor hereunder except to the extent the
Guaranteed Obligations have been paid in full.  Each Guarantor waives any
defense arising out of any such election by the Administrative Agent and the
Lenders, even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other party or any security.

(b)

Each Guarantor waives all presentments, demands for performance, protests and
notices, including without limitation notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation or incurring of new or additional
Obligations.  Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that the Administrative Agent and the
Lenders shall have no duty to advise such Guarantor of information known to them
regarding such circumstances or risks.

Section 10.8

Limitation on Enforcement.  The Lenders agree that this Guaranty may be enforced
only by the action of the Administrative Agent, in each case acting upon the
instructions of the Requisite Lenders, and that no Lender shall have any right
individually to seek to enforce or to enforce this Guaranty it being understood
and agreed that such rights and remedies may be exercised by the Administrative
Agent for the benefit of the Lenders upon the terms of this Agreement.





87

NY 72168370v12










Section 10.9

Subrogation.  Each Guarantor hereby unconditionally and irrevocably agrees not
to exercise any rights that it may now have or hereafter acquire against the
Borrower or any other Loan Party that arise from the existence, payment,
performance or enforcement of such Guarantor’s Obligations under or in respect
of this Guaranty or any other Loan Document, including, without limitation, any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender against the Borrower or any other Loan Party or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Obligations and all
other Guaranteed Obligations payable under this Guaranty shall have been
indefeasibly paid in full in cash.  If any amount shall be paid to any Guarantor
in violation of the immediately preceding sentence at any time prior to the
latest of (a) the indefeasible payment in full in cash of the Obligations and
all Guaranteed Obligations payable under this Guaranty and (b) the Termination
Date, such amount shall be received and held in trust for the benefit of the
Lenders, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising.  If
(i) any Guarantor shall make payment to any Lender of all or any part of the
Guaranteed Obligations, (ii) all of the Obligations and all Guaranteed
Obligations payable under this Guaranty shall have been indefeasibly paid in
full in cash, and (iii) the Termination Date shall have occurred, the Lenders
will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Obligations (including the security interest in
the Collateral granted to the Lenders in respect thereof) resulting from such
payment made by such Guarantor pursuant to this Guaranty.

ARTICLE XI

SECURITY

Section 11.1

Security.

(a)

To induce the Lenders to make the Loans, (x) the Borrower hereby grants to the
Administrative Agent, for itself and for the ratable benefit of the Secured
Parties, as security for the full and prompt payment when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations and (y) each other
Loan Party hereby grants to the Administrative Agent, for itself and for the
ratable benefit of the Secured Parties, as security for the full and prompt
payment when due (whether at stated maturity, by acceleration or otherwise) of
the Guaranteed Obligations, in each case, a continuing first priority Lien and
security interest (subject only to (i) valid, perfected, enforceable and
nonavoidable Liens of record existing immediately prior to the Petition Date
described in Section 4.18(bggg or unperfected Liens as of filing that are
subsequently perfected pursuant to section 546(b) of the Bankruptcy Code, (ii)
the





88

NY 72168370v12










Carve-Out and (iii) Liens permitted under Section 8.2(e)) in accordance with
sections 364(c)(2) and (3) and 364(d)(1) of the Bankruptcy Code in and to all
Collateral of such Loan Party; provided, that, for the avoidance of doubt, the
security interest of the Secured Parties in any Unencumbered Stock shall be a
first priority perfected security interest.  For purposes of this Agreement, all
of the following property now owned or at any time hereafter acquired by a Loan
Party or in which a Loan Party now has or at any time in the future may acquire
any right, title or interests is collectively referred to as the “Collateral”:

(i)

all Accounts;

(ii)

all Accounts Receivable and Accounts Receivable Records;

(iii)

all books and Records pertaining to the property described in this Section 11.1;

(iv)

all Deposit Accounts;

(v)

all Chattel Paper;

(vi)

all Commercial Tort Claims described on Schedule 11.1;

(vii)

all Documents;

(viii)

all Equipment;

(ix)

all General Intangibles, including all Intellectual Property and that portion of
the Pledged Collateral constituting General Intangibles;

(x)

all Instruments;

(xi)

all Insurance;

(xii)

all Inventory;

(xiii)

all Investment Property, including all Investment Property held in Securities
Accounts;

(xiv)

all other Goods and personal property of such Loan Party, whether tangible or
intangible, wherever located, including Money, Letter of Credit Rights,
including all rights of payment or performance under letters of credit, and any
secondary obligation that supports the payment or performance of an Account,
Chattel Paper, a Document, a General Intangible, a Payment Intangible, an
Instrument, Investment Property, or any other Collateral;

(xv)

all Payment Intangibles;

(xvi)

all property of any Loan Party held by the Administrative Agent or any Secured
Party, including all property of every description, in the possession or custody
of or in transit to the Administrative Agent or such Secured Party for any





89

NY 72168370v12










purpose, including safekeeping, collection or pledge, for the account of such
Loan Party, or as to which such Loan Party may have any right or power;

(xvii)

all Real Property;

(xviii)

all Vehicles;

(xix)

to the extent not otherwise included, all monies and other property of any kind
which is, after the Petition Date, received by such Loan Party in connection
with refunds with respect to taxes, assessments and governmental charges imposed
on such Loan Party or any of its property or income;

(xx)

to the extent not otherwise included, all causes of action and all monies and
other property of any kind received therefrom, and all monies and other property
of any kind recovered by any Loan Party;

(xxi)

to the extent not otherwise included above, all Collateral Support and
Supporting Obligations relating to any of the foregoing; and

(xxii)

to the extent not otherwise included, all Proceeds of each of the foregoing and
all accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all proceeds of insurance,
indemnity, warranty or guaranty payable to any Loan Party from time to time with
respect to any of the foregoing;

provided that Stock which is not Pledged Stock is not included in the
Collateral.

Section 11.2

Perfection of Security Interests.

(a)

Each Loan Party shall, at its expense, promptly and duly execute and deliver,
and have recorded, such agreements, instruments and documents and perform any
and all actions requested by the Administrative Agent (at the direction of the
Requisite Lenders) at any time and from time to time to perfect, maintain,
protect, and enforce the Lenders’ security interest in the Collateral of such
Loan Party, including, without limitation, (i) executing and filing financing,
financing change or continuation statements, and amendments thereof, in form and
substance satisfactory to the Administrative Agent (at the direction of the
Requisite Lenders), (ii) executing and delivering such documents, agreements and
instruments as may be requested by the Administrative Agent to further evidence
and perfect its security interests in all Intellectual Property, (iii)
maintaining complete and accurate stock records, (iv) using its best efforts in
delivering to the Administrative Agent negotiable warehouse receipts in
connection with property with a Fair Market Value in excess of $100,000, if any,
and, upon the Administrative Agent’s or any Lender’s request therefor,
non-negotiable warehouse receipts in connection with property with a Fair Market
Value in excess $100,000 covering any portion of the Collateral located in
warehouses and for which warehouse receipts are issued, (v) placing notations on
such Loan Party’s certificates of title or books of account to disclose the
Administrative Agent’s security interest therein, (vi) delivering to the
Administrative Agent all documents, certificates and Instruments necessary or
desirable to perfect the Administrative





90

NY 72168370v12










Agent’s Lien in letters of credit with a face amount in excess of $100,000 on
which such Loan Party is named as beneficiary and all acceptances issued in
connection therewith, (vii) after the occurrence and during the continuation of
an Event of Default, transferring Inventory maintained in warehouses to other
warehouses designated by the Administrative Agent (at the direction of the
Requisite Lenders) and (viii) taking such other steps as are deemed necessary or
desirable to maintain the Administrative Agent’s security interest in the
Collateral.

(b)

Each Loan Party hereby authorizes the Administrative Agent at any time and from
time to time to execute and file financing statements, financing change
statements or continuation statements and amendments thereto and other filing or
recording documents or instruments with respect to the Collateral without the
signature of such Loan Party in such form and in such offices as the
Administrative Agent (at the direction of the Requisite Lenders) determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement.  Each Loan Party shall pay the costs of, or incidental to, any
recording or filing of any financing statements or financing change statements
concerning the Collateral.  Each Loan Party agrees that a carbon, photographic,
photostatic, or other reproduction of this Agreement or of a financing statement
is sufficient as a financing statement.  If any Collateral with a Fair Market
Value in excess of $100,000 is at any time in the possession or control of any
warehouseman, bailee or such Loan Party’s agents or processors, such Loan Party
shall notify such warehouseman, bailee, agents or processors of the
Administrative Agent’s security interest, which notification shall specify that
such Person shall hold all such Collateral for the benefit of the Administrative
Agent and, upon the occurrence and during the continuance of an Event of
Default, hold all such Collateral for the Administrative Agent’s account subject
to the Administrative Agent’s instructions.  From time to time, each Loan Party
shall, upon the Administrative Agent’s request, execute and deliver written
instruments pledging to the Administrative Agent the Collateral described in any
such instruments or otherwise, but the failure of such Loan Party to execute and
deliver such confirmatory instruments shall not affect or limit the
Administrative Agent’s security interest or other rights in and to the
Collateral.  Until all Obligations have been fully satisfied and the Commitments
shall have been terminated, the Administrative Agent’s security interest in the
Collateral, and all Proceeds and products thereof, shall continue in full force
and effect.

(c)

Notwithstanding subsections (a) and (b) of this Section 11.2, or any failure on
the part of any Loan Party or the Administrative Agent to take any of the
actions set forth in such subsections, the Liens and security interests granted
herein shall be deemed valid, enforceable and perfected by entry of the Interim
Order or the Final Order, as applicable.  No financing statement, notice of
lien, mortgage, deed of trust or similar instrument in any jurisdiction or
filing office need be filed or any other action taken in order to validate and
perfect the Liens and security interests granted by or pursuant to this
Agreement, the Interim Order or the Final Order.

Section 11.3

Rights of Lender; Limitations on Lenders’ Obligations.

(a)

Subject to each Loan Party’s rights and duties under the Bankruptcy Code
(including section 365 of the Bankruptcy Code), it is expressly agreed by each
Loan Party that, anything herein to the contrary notwithstanding, such Loan
Party shall remain liable under its Contracts to observe and perform the
conditions and obligations to be observed and performed





91

NY 72168370v12










by it thereunder.  Neither the Administrative Agent nor any other Secured Party
shall have any obligation or liability under any Contract by reason of or
arising out of this Agreement, the Loan Documents, or the granting to the
Administrative Agent of a security interest therein or the receipt by the
Administrative Agent or any Lender of any payment relating to any Contract
pursuant hereto, nor shall the Administrative Agent be required or obligated in
any manner to perform or fulfill any of the obligations of any Loan Party under
or pursuant to any Contract, or to make any payment, or to make any inquiry as
to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any Contract, or to present or
file any claim, or to take any action to collect or enforce any performance or
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.

(b)

Subject to Section 11.5 hereof, the Administrative Agent authorizes each Loan
Party to collect its Accounts, provided that such collection is performed in
accordance with such Loan Party’s customary procedures, and the Administrative
Agent may, upon the occurrence and during the continuation of any Event of
Default and without notice, other than any requirement of notice provided in the
Orders, limit or terminate said authority at any time.

(c)

Subject to any requirement of notice provided in the Orders, the Administrative
Agent may, and at the direction of the Requisite Lenders shall, at any time,
upon the occurrence and during the continuation of any Event of Default, after
first notifying the Borrower of its intention to do so, notify Account Debtors,
notify the other parties to the Contracts of the Borrower or any other Loan
Party, notify obligors of Instruments and Investment Property of the Borrower or
any other Loan Party and notify obligors in respect of Chattel Paper of the
Borrower or any other Loan Party that the right, title and interest of the
Borrower or such Loan Party in and under such Accounts, such Contracts, such
Instruments, such Investment Property and such Chattel Paper have been assigned
to the Administrative Agent and that payments shall be made directly to the
Administrative Agent.  Subject to any requirement of notice provided in the
Orders, upon the request of the Administrative Agent (at the direction of the
Requisite Lenders), the Borrower or such other Loan Party shall so notify such
Account Debtors, such parties to Contracts, obligors of such Instruments and
Investment Property and obligors in respect of such Chattel Paper.  Subject to
any requirement of notice provided in the Orders, upon the occurrence and during
the continuation of an Event of Default, the Administrative Agent may in its own
name, or in the name of others, communicate with such parties to such Accounts,
Contracts, Instruments, Investment Property and Chattel Paper to verify with
such Persons to the Administrative Agent’s reasonable satisfaction the
existence, amount and terms of any such Accounts, Contracts, Instruments,
Investment Property or Chattel Paper.

(d)

The Administrative Agent shall, at the direction of the Requisite Lenders, if a
Default shall have occurred and is continuing, make test verification of the
Accounts in any manner and through any medium that it considers advisable, and
each Loan Party agrees to furnish all such assistance and information as the
Administrative Agent may require in connection therewith.  Each Loan Party, at
its expense, shall cause certified independent public accountants satisfactory
to the Requisite Lenders to prepare and deliver to the Administrative Agent at
any time and from time to time, promptly upon the Administrative Agent’s
request, the following reports:  (i) a reconciliation of all Accounts of such
Loan Party, (ii) an aging of all





92

NY 72168370v12










Accounts of such Loan Party, (iii) trial balances, and (iv) a test verification
of such Accounts as the Administrative Agent may request.  The Administrative
Agent shall at any time, if directed by the Requisite Lenders, conduct periodic
audits of the Accounts of any Loan Party at the expense of the Borrower.

Section 11.4

Covenants of the Loan Parties with Respect to Collateral.  Each Loan Party
hereby covenants and agrees with the Administrative Agent that from and after
the date of this Agreement and until the Obligations are fully satisfied:

(a)

Changes in Locations, Name, Etc.  Such Loan Party shall not, except upon thirty
(30) day’s prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional executed financing statements, financing
change statements and other documents reasonably requested by the Administrative
Agent (at the direction of the Requisite Lenders) to maintain the validity,
perfection and priority of the security interests provided for herein (i) change
its jurisdiction of organization or the location of its chief executive office
or sole place of business, or (ii) change its name, identity, taxpayer
identification number, organizational identification number, or organizational
structure or form to such an extent that any financing statement filed by the
Administrative Agent in connection with this Agreement would become incorrect or
misleading.

(b)

Maintenance of Records.  Such Loan Party shall keep and maintain, at its own
cost and expense, satisfactory and complete records of the Collateral, in all
material respects, including, without limitation, a record of all payments
received and all credits granted with respect to the Collateral and all other
dealings concerning the Collateral.  For the Administrative Agent’s further
security, each Loan Party agrees that the Administrative Agent shall have a
property interest in all of such Loan Party’s books and Records pertaining to
the Collateral and, upon the occurrence and during the continuation of an Event
of Default, such Loan Party shall deliver and turn over any such books and
Records to the Administrative Agent or to its representatives at any time on
demand of the Administrative Agent (at the direction of the Requisite Lenders).

(c)

Indemnification With Respect to Collateral.  In any suit, proceeding or action
brought by the Administrative Agent (at the direction of the Requisite Lenders)
relating to any Account, Chattel Paper, Contract, General Intangible, Investment
Property, Instrument, Intellectual Property or other Collateral for any sum
owing thereunder or to enforce any provision of any Account, Chattel Paper,
Contract, General Intangible, Investment Property, Instrument, Intellectual
Property or other Collateral, such Loan Party shall save, indemnify and keep the
Secured Parties harmless from and against all expense, loss or damage suffered
by the Secured Parties by reason of any defense, setoff, counterclaim,
recoupment or reduction of liability whatsoever of the obligor thereunder,
arising out of a breach by such Loan Party of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to, or in favor of such obligor or its successors from such Loan Party, and all
such obligations of such Loan Party shall be and remain enforceable against and
only against such Loan Party and shall not be enforceable against the
Administrative Agent.

(d)

Limitation on Liens on Collateral.  Such Loan Party shall not create, permit or
suffer to exist, and shall defend the Collateral against and take such other
action as is





93

NY 72168370v12










necessary to remove, any Lien on the Collateral except Liens permitted under
Section 8.2 and shall defend the right, title and interest of the Administrative
Agent in and to all of such Loan Party’s rights under the Collateral and in and
to the Proceeds thereof against the claims and demands of all Persons whomsoever
other than claims or demands arising out of Liens permitted under Section 8.2.

(e)

Limitations on Modifications of Accounts.  Such Loan Party shall not, without
the Administrative Agent’s (at the direction of the Requisite Lenders) prior
written consent, grant any extension of the time of payment of any of the
Accounts, Accounts Receivable, Chattel Paper, Instruments, Payment Intangibles
or Supporting Obligations, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any Person liable for the
payment thereof, or allow any credit or discount whatsoever thereon other than
any of the foregoing which are done in the ordinary course of business,
consistent in all material respects with past practices and trade discounts
granted in the ordinary course of business of such Loan Party.

(f)

Notices.  Such Loan Party shall advise the Lenders promptly, in reasonable
detail, (i) of any Lien asserted against any of the Collateral other than Liens
permitted under Section 8.2, and (ii) of the occurrence of any other event which
could have a Material Adverse Effect with respect to the aggregate value of the
Collateral or on the security interests created hereunder.

(g)

Reserved.  

(h)

Pledged Collateral.

(i)

Upon request of the Administrative Agent, such Loan Party shall (x) deliver to
the Administrative Agent, all certificates or Instruments representing or
evidencing any Pledged Stock and any other Pledged Collateral with a Fair Market
Value in excess of $100,000, whether now arising or hereafter acquired, in
suitable form for transfer by delivery or, as applicable, accompanied by such
Loan Party’s endorsement, where necessary, or duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Administrative Agent, together with a Pledge Amendment, duly executed by the
Loan Party, in substantially the form of Exhibit I (a “Pledge Amendment”), in
respect of such Additional Pledged Collateral and authorizes the Administrative
Agent to attach each Pledge Amendment to this Agreement, except with respect to
certificates or Instruments that have been delivered to the Prepetition Credit
Agreement Agent pursuant to the Prepetition Credit Agreement which the Loan
Parties shall deliver to the Administrative Agent as provided in Section
7.16(bggg and (y) maintain all other Pledged Collateral constituting
Investment Property in a control account pursuant to the Prepetition Credit
Agreement until the Control of such Investments is transferred to the
Administrative Agent as provided in Section 7.16(b.  The
Administrative Agent shall have the right, at any time in its discretion and
without notice to the Loan Party, (i) to transfer to or to register in its name
or in the name of its nominees any or all of the Pledged Collateral or (ii) to
exchange certificates or instruments representing or evidencing any of the
Pledged Collateral for certificates or instruments of smaller or larger
denominations; in each case except for certificates or





94

NY 72168370v12










Instruments that have been delivered to the Prepetition Credit Agreement Agent
pursuant to the Prepetition Credit Agreement, until delivered to the
Administrative Agent as provided in Section 7.16(b.

(ii)

Except as provided in Section 11.7, such Loan Party shall be entitled to receive
all cash dividends paid in respect of the Pledged Collateral (other than
liquidating or distributing dividends) with respect to the Pledged Collateral.
 Any sums paid upon or in respect of any of the Pledged Collateral upon the
liquidation or dissolution of any issuer of any of the Pledged Collateral, any
distribution of capital made on or in respect of any of the Pledged Collateral
or any property distributed upon or with respect to any of the Pledged
Collateral pursuant to the recapitalization or reclassification of the capital
of any issuer of Pledged Collateral or pursuant to the reorganization thereof
shall, unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations.  If any sums of
money or property so paid or distributed in respect of any of the Pledged
Collateral shall be received by such Loan Party, such Loan Party shall, until
such money or property is paid or delivered to the Administrative Agent, hold
such money or property in trust for the Administrative Agent, segregated from
other funds of such Loan Party, as additional security for the Obligations.

(iii)

Except as provided in Section 11.7, such Loan Party shall be entitled to
exercise all voting, consent and corporate rights with respect to the Pledged
Collateral; provided, however, that no vote shall be cast, consent given or
right exercised or other action taken by such Loan Party which would impair the
Collateral or which would be inconsistent with or result in any violation of any
provision of this Agreement, the Orders or any other Loan Document or, without
prior notice to the Administrative Agent, to enable or take any other action to
permit any issuer of Pledged Collateral to issue any stock or other equity
securities of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any stock or other equity
securities of any nature of any issuer of Pledged Collateral.

(iv)

Such Loan Party shall not grant Control over any Investment Property to any
Person other than (in the case of Investment Property in a Securities Account,
the relevant Securities Intermediary), the Administrative Agent or prior to the
Prepetition Credit Agreement Prepayment Date, the Prepetition Credit Agreement
Agent.

(v)

In the case of each Loan Party which is an issuer of Pledged Collateral, such
Loan Party agrees to be bound by the terms of this Agreement relating to the
Pledged Collateral issued by it and shall comply with such terms insofar as such
terms are applicable to it.  In the case of each Loan Party which is a partner
in a Partnership, such Loan Party hereby consents to the extent required by the
applicable Partnership Agreement to the pledge by each other Loan Party,
pursuant to the terms hereof, of the Pledged Partnership Interests in such
Partnership and to the transfer of such Pledged Partnership Interests to the
Administrative Agent or its nominee and to the substitution of the
Administrative Agent or its nominee as a substituted partner in such Partnership
with all the rights, powers and duties of a general partner or a limited
partner,





95

NY 72168370v12










as the case may be.  In the case of each Loan Party which is a member of an LLC,
such Loan Party hereby consents to the extent required by the applicable LLC
Agreement to the pledge by each other Loan Party, pursuant to the terms hereof,
of the Pledged LLC Interests in such LLC and to the transfer of such Pledged LLC
Interests to the Administrative Agent or its nominee and to the substitution of
the Administrative Agent or its nominee as a substituted member of the LLC with
all the rights, powers and duties of a member of the LLC in question.

(vi)

Such Loan Party shall not agree to any amendment of any Constituent Documents,
an LLC Agreement or Partnership Agreement that in any way adversely affects the
perfection of the security interest of the Administrative Agent in the Pledged
Partnership Interests or Pledged LLC Interests pledged by such Loan Party
hereunder, including electing to treat the membership interest or partnership
interest of such Loan Party as a security under Section 8-103 of the UCC.

(vii)

In the event of any change in the composition of the Pledged Notes, Pledged
Stock, Pledged Partnership Interests, Pledged LLC Interests, any other
Investment Property, including by acquisition, disposition or otherwise, the
Borrower and the Loan Party that holds such property shall provide the
Administrative Agent with ten (10) days’ prior written notice of such change,
and shall promptly amend Schedule 4.21, if applicable.

(i)

Intellectual Property.

(i)

Such Loan Party (either itself or through licensees) shall (i) continue to use
each Trademark that is Material Intellectual Property in order to maintain such
Trademark in full force and effect with respect to each class of goods for which
such Trademark is currently used, free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Administrative Agent shall
obtain a perfected security interest in such mark pursuant to this Agreement and
(v) not (and not permit any licensee or sublicense thereof to) do any act or
knowingly omit to do any act whereby such Trademark may become invalidated or
impaired in any way.

(ii)

Such Loan Party (either itself or through licensees) shall not do any act, or
omit to do any act, whereby any Patent which is Material Intellectual Property
may become forfeited, abandoned or dedicated to the public.

(iii)

Such Loan Party (either itself or through licensees) (i) shall not (and shall
not permit any licensee or sublicensee thereof to) do any act or omit to do any
act whereby any portion of the Copyrights which is Material Intellectual
Property may become invalidated or otherwise impaired and (ii) shall not (either
itself or through licensees) do any act whereby any portion of the Copyrights
which is Material Intellectual Property may fall into the public domain.





96

NY 72168370v12










(iv)

Such Loan Party (either itself or through licensees) shall not do any act, or
omit to do any act, whereby any trade secret which is Material Intellectual
Property may become publicly available or otherwise unprotectable.

(v)

Such Loan Party (either itself or through licensees) shall not do any act that
knowingly infringes upon the Intellectual Property of any other Person.

(vi)

Such Loan Party shall notify the Administrative Agent immediately if it knows,
or has reason to know, that any application or registration relating to any
Material Intellectual Property may become forfeited, abandoned or dedicated to
the public, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any Governmental Authority, court or tribunal in any country)
regarding such Loan Party’s ownership of, right to use, interest in, or the
validity of, any Material Intellectual Property or such Loan Party’s right to
register the same or to own and maintain the same.

(vii)

Whenever such Loan Party, either by itself or through any agent, licensee or
designee, shall file an application for the registration of any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency within or outside the United
States, such Loan Party shall report such filing to the Administrative Agent
within five Business Days after the last day of the fiscal quarter in which such
filing occurs.  Upon request of the Administrative Agent, such Loan Party shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may request to evidence the
Administrative Agent’s security interest in any Copyright, Patent or Trademark
and the goodwill and general intangibles of such Loan Party relating thereto or
represented thereby.  Such Intellectual Property shall automatically become part
of the Collateral.

(viii)

Such Loan Party shall take all reasonable actions necessary or requested by the
Administrative Agent, including in any proceeding before the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of any Copyright,
Trademark or Patent that is Material Intellectual Property, including filing of
applications for renewal, affidavits of use, affidavits of incontestability and
opposition and interference and cancellation proceedings.

(ix)

In the event that any Material Intellectual Property is infringed upon or
misappropriated or diluted by a third party or a Loan Party reasonably believes
that another Person may be infringing upon, misappropriating or diluting any
Material Intellectual Property, such Loan Party shall notify the Administrative
Agent promptly after such Loan Party learns thereof.  Such Loan Party shall take
appropriate action in response to such infringement, misappropriation or
dilution, including, where appropriate in its reasonable business judgment,
promptly bringing suit for infringement, misappropriation or dilution and to
recover any and all damages for such infringement,





97

NY 72168370v12










misappropriation or dilution, and shall take such other actions may be
appropriate in its reasonable judgment under the circumstances to protect such
Material Intellectual Property.

(j)

Commercial Tort Claims.  The only Commercial Tort Claims of any Loan Party
existing on the date hereof (regardless of whether the amount, defendant or
other material facts can be determined) are those listed on Schedule 11.1, which
sets forth such information separately for each Loan Party. Such Loan Party
agrees that, if it shall acquire any interest in any Commercial Tort Claim
(whether from another Person or because such Commercial Tort Claim shall have
come into existence) with a value in excess of $100,000, (i) such Loan Party
shall, promptly following such acquisition, deliver to the Administrative Agent,
in each case in form and substance reasonably satisfactory to the Administrative
Agent (at the direction of the Requisite Lenders), a notice of the existence and
nature of such Commercial Tort Claim and deliver a supplement to Schedule 11.1
containing a specific description of such Commercial Tort Claim, (ii) the
provision of Section 11.1 shall apply to such Commercial Tort Claim and (iii)
such Loan Party shall execute and deliver to the Administrative Agent, in each
case in form and substance reasonably satisfactory to the Administrative Agent
(at the direction of the Requisite Lenders), any certificate, agreement and
other document, and take all other action, deemed by the Administrative Agent to
be reasonably necessary or appropriate for the Administrative Agent to obtain,
on behalf of the Secured Parties, a first-priority, perfected security interest
in all such Commercial Tort Claims. Any supplement to Schedule 11.1 delivered
pursuant to this Section 11.4(j) shall, after the receipt thereof by the
Administrative Agent, become part of Schedule 11.1 for all purposes hereunder
other than in respect of representations and warranties made prior to the date
of such receipt.

Section 11.5

Performance by Agent of the Loan Parties’ Obligations.  If any Loan Party fails
to perform or comply with any of its agreements contained herein and the
Administrative Agent, as provided for by the terms of this Agreement, shall
itself perform or comply, or otherwise cause performance or compliance, with
such agreement (without any obligation on the Administrative Agent to so
perform), the expenses of the Administrative Agent incurred in connection with
such performance or compliance, together with interest thereon at the rate then
in effect in respect of the Loan, shall be payable by such Loan Party to the
Administrative Agent on demand and shall constitute Obligations secured by the
Collateral.  Performance of such Loan Party’s obligations as permitted under
this Section 11.5 shall in no way constitute a violation of the automatic stay
provided by section 362 of the Bankruptcy Code, and each Loan Party hereby
waives applicability thereof.  Subject to the terms of the Orders, neither the
Administrative Agent nor the Lenders shall be responsible for the payment of any
costs incurred in connection with preserving or disposing of Collateral pursuant
to section 506(c) of the Bankruptcy Code or otherwise, and the Collateral may
not be charged for the incurrence of any such cost.

Section 11.6

Limitation on Agent’s Duty in Respect of Collateral.  Neither the Administrative
Agent nor any Lender shall have any duty as to any Collateral in its possession
or control or in the possession or control of any agent or nominee of it or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto, except that the Administrative Agent shall,
with respect to the Collateral in its possession or under its control, deal with
such Collateral in the same manner as the Administrative Agent deals with





98

NY 72168370v12










similar property for its own account.  Upon request of the Borrower, the
Administrative Agent shall account for any moneys received by it in respect of
any foreclosure on or disposition of the Collateral of any Loan Party.

Section 11.7

Remedies, Rights Upon Default.

(a)

If any Event of Default shall occur and be continuing, and subject only to any
required notice provided in the Orders and Section 9.2, the Administrative Agent
may exercise in addition to all other rights and remedies granted to it in this
Agreement, the Orders and in any other Loan Document, all rights and remedies of
a secured party under the UCC.  Without limiting the generality of the
foregoing, each Loan Party expressly agrees that in any such event the
Administrative Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice required by the Orders or
the notice specified below of time and place of public or private sale) to or
upon such Loan Party or any other Person (all and each of which demands,
advertisements and/or notices (except any notice required by the Orders) are
hereby expressly waived to the maximum extent permitted by the UCC and other
applicable law), may forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give an option or options to purchase, or sell or otherwise dispose of and
deliver said Collateral (or contract to do so), or any part thereof, in one or
more parcels at public or private sale or sales, at any exchange or broker’s
board or at any of the Administrative Agent’s offices or elsewhere at such
prices at it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Administrative Agent shall have the right
upon any such public sale or sales to purchase the whole or any part of said
Collateral so sold, free of any right or equity of redemption, which equity of
redemption each Loan Party hereby releases.  Each Loan Party further agrees, at
the Administrative Agent’s request, to assemble the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at such Loan Party’s premises or elsewhere.
 The Administrative Agent shall apply the proceeds of any such collection,
recovery, receipt, appropriation, realization or sale (net of all expenses
incurred by the Administrative Agent in connection therewith, including, without
limitation, attorney’s fees and expenses), to the Obligations in any order
deemed appropriate by the Administrative Agent, such Loan Party remaining liable
for any deficiency remaining unpaid after such application, and only after so
paying over such net proceeds and after the payment by the Administrative Agent
of any other amount required by any provision of law, including, without
limitation, the UCC shall the Administrative Agent account for and pay over the
surplus, if any, to such Loan Party.  To the maximum extent permitted by
applicable law, each Loan Party waives all claims, damages, and demands against
the Administrative Agent and the Lenders arising out of the repossession,
retention or sale of the Collateral except such as arise out of the fraud, gross
negligence or willful misconduct of the Administrative Agent.  Each Loan Party
agrees that the Administrative Agent need not give more than ten (10) days’
notice to the Borrower (which notification shall be deemed given when mailed or
delivered on an overnight basis, postage prepaid, addressed to the Borrower at
its address referred to in Section 13.8) of the time and place of any public
sale of Collateral or of the time after which a private sale may take place and
that such notice is reasonable notification of such matters.  The Administrative
Agent and its agents shall have the right to enter upon any real property owned
or leased by any Loan Party to exercise any of its rights or remedies under this
Agreement.  The Administrative Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been





99

NY 72168370v12










given.  The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and any such
sale may, without further notice, be made at the time and place to which it was
adjourned.  Each Loan Party shall remain liable for any deficiency if the
proceeds of any sale or disposition of the Collateral are insufficient to pay
its Obligations and all other amounts to which the Administrative Agent is
entitled, the Loan Parties also being liable for the fees and expenses of any
attorneys employed by the Administrative Agent to collect such deficiency.

(b)

ii)  The Administrative Agent may fix the reasonable remuneration of the
receiver who shall be entitled to deduct the same out of the revenue or the sale
proceeds of the Collateral.

(ii)

Every receiver shall be deemed the agent or attorney of the applicable Loan
Party and in no event, the agent of the Administrative Agent or the other
Secured Parties and the Administrative Agent and the other Secured Parties shall
not be in any way responsible for the acts or omissions of any such receiver.
 The appointment of any receiver shall not result in or create any liability or
obligation on the part of the Administrative Agent to the receiver or to any
Loan Party or to any other Person and no appointment or removal of a receiver
and no actions of a receiver shall constitute the Administrative Agent a
mortgagee in possession or responsible as such;

(iii)

No receiver shall be liable to any Loan Party to account for monies other than
monies actually received by the receiver in respect of the Collateral, or any
part thereof, and out of such monies so received every such receiver shall, in
the following order, first pay;

(A)

the receiver’s reasonable remuneration as aforesaid;

(B)

all costs and expenses of every nature and kind incurred by the receiver in
connection with the exercise of its powers and authority hereby conferred;

(C)

to the Administrative Agent all interest, principal and other monies due
hereunder or in respect of the Obligations to be paid in such order as the
Administrative Agent in its discretion shall determine; and

(D)

thereafter, every such receiver shall be accountable to the applicable Loan
Party for any surplus.

The reasonable remuneration and expenses of the receiver shall be paid by the
applicable Loan Party on demand and shall be a charge on the Collateral and
shall bear interest from the date of demand at the rate of interest per annum
equal to the highest rate of interest applicable to any other Obligations.





100

NY 72168370v12










(iv)

The rights and powers conferred herein in respect of the receiver are
supplemental to and not in substitution of any other rights and powers which the
Administrative Agent may have.

(c)

Each Loan Party hereby waives presentment, demand, protest or, except as
expressly provided herein, any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Agreement or any Collateral.

(d)

Pledged Collateral.

(i)

During the continuance of an Event of Default, if the Administrative Agent shall
give notice of its intent to exercise such rights to the relevant Loan Party or
Loan Parties, (i) the Administrative Agent shall have the right to receive any
and all cash dividends, payments or other Proceeds paid in respect of the
Pledged Collateral and make application thereof to the Obligations in the order
set forth herein, and (ii) the Administrative Agent or its nominee may exercise
(A) all voting, consent, corporate and other rights pertaining to the Pledged
Collateral at any meeting of shareholders, partners or members, as the case may
be, of the relevant issuer or issuers of Pledged Collateral or otherwise and (B)
any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to the Pledged Collateral as if it were
the absolute owner thereof (including the right to exchange at its discretion
any and all of the Pledged Collateral upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any issuer of Pledged Collateral, the right to deposit and deliver
any and all of the Pledged Collateral with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Administrative Agent may determine), all without liability except to account
for property actually received by it, but the Administrative Agent shall have no
duty to any Loan Party to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.

(ii)

In order to permit the Administrative Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder, (i) each Loan Party shall promptly execute and deliver (or
cause to be executed and delivered) to the Administrative Agent all such
proxies, dividend payment orders and other instruments as the Administrative
Agent may from time to time reasonably request and (ii) without limiting the
effect of clause (i) above, such Loan Party hereby grants to the Administrative
Agent an irrevocable proxy to vote all or any part of the Pledged Collateral and
to exercise all other rights, powers, privileges and remedies to which a holder
of the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other Person
(including the issuer of such Pledged





101

NY 72168370v12










Collateral or any officer or agent thereof) during the continuance of an Event
of Default and which proxy shall only terminate upon the payment in full of the
Obligations.

(iii)

Each Loan Party hereby expressly authorizes and instructs each issuer of any
Pledged Collateral pledged hereunder by such Loan Party to (i) comply with any
instruction received by it from the Administrative Agent in writing that (A)
states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Loan Party, and each Loan Party agrees that such
issuer shall be fully protected in so complying and (ii) during the continuance
of an Event of Default, unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Collateral directly to
the Administrative Agent.

Section 11.8

The Administrative Agent’s Appointment as Attorney-in-Fact.

(a)

Each Loan Party hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
and its Subsidiaries true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Loan Party and in the name of
such Loan Party, or in its own name, from time to time in the Administrative
Agent’s discretion, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute and deliver any and all
documents and instruments which may be necessary and desirable to accomplish the
purposes of this Agreement and the transactions contemplated hereby, and,
without limiting the generality of the foregoing, hereby give the Administrative
Agent the power and right, on behalf of such Loan Party, without notice to or
assent by such Loan Party to do the following:

(i)

to ask, demand, collect, receive and give a quittances and receipts for any and
all moneys due and to become due under any Collateral and, in the name of such
Loan Party, its own name or otherwise, to take possession of and endorse and
collect any checks, drafts, notes, acceptances or other Instruments for the
payment of moneys due under any Collateral and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Collateral whenever payable and to file any claim
or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due under any Collateral whenever payable;

(ii)

to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral, to effect any repairs
or any insurance called for by the terms of this Agreement and to pay all or any
part of the premiums therefor and the costs thereof; and

(iii)

(A) to direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due, and to become due thereunder, directly
to the Administrative Agent or as the Administrative Agent shall direct; (B) to
receive payment of and receipt for any and all moneys, claims and other amounts
due,





102

NY 72168370v12










and to become due at any time, in respect of or arising out of any Collateral;
(C) to sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts and other documents
constituting or relating to the Collateral; (D) to commence and prosecute any
suits, actions or proceedings at law or equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any Collateral; (E) to defend any suit, action or
proceeding brought against any Loan Party with respect to any Collateral of such
Loan Party; (F) to settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, to give such discharges or
releases as the Administrative Agent may deem appropriate; (G) to license or, to
the extent permitted by an applicable license, sublicense, whether general,
special or otherwise, and whether on an exclusive or non-exclusive basis, any
Intellectual Property, throughout the world for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its sole
discretion determine; (H) to take any reasonable action including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of any Copyright, Trademark or Patent; and (I) generally to sell,
transfer, pledge, make any agreement with respect to or otherwise deal with any
of the Collateral as fully and completely as though the Administrative Agent
were the absolute owner thereof for all purposes, and to do, at the
Administrative Agent’s option and such Loan Party’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent reasonably
deems necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s Lien therein, in order to effect the intent of this
Agreement, all as fully and effectively as such Loan Party might do.

(b)

The Administrative Agent agrees that it shall forbear from exercising the power
of attorney or any rights granted to the Administrative Agent pursuant to this
Section 11.8, except upon the occurrence or during the continuation of an Event
of Default (subject to any applicable notice, if any, required pursuant to the
applicable Order with respect to the forgoing).  The Loan Parties hereby ratify,
to the extent permitted by law, all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  Exercise by the Administrative Agent of the
powers granted hereunder is not a violation of the automatic stay provided by
section 362 of the Bankruptcy Code and each Loan Party waives applicability
thereof.  The power of attorney granted pursuant to this Section 11.8 is a power
coupled with an interest and shall be irrevocable until the Obligations are
indefeasibly paid in full.

(c)

The powers conferred on the Administrative Agent hereunder are solely to protect
the Administrative Agent’s and the Lenders’ interests in the Collateral and
shall not impose any duty upon it to exercise any such powers.  The
Administrative Agent shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers and neither it nor any of
its officers, directors, employees or agents shall be responsible to any Loan
Party for any act or failure to act, except for its own fraud, gross negligence
or willful misconduct.





103

NY 72168370v12










(d)

Each Loan Party also authorizes the Administrative Agent, at any time and from
time to time upon the occurrence and during the continuation of any Event of
Default (subject to any applicable notice, if any, required pursuant to the
applicable Order with respect to the forgoing) or as otherwise expressly
permitted by this Agreement, (i) to communicate in its own name or the name of
its Subsidiaries with any party to any Contract with regard to the assignment of
the right, title and interest of such Loan Party in and under the Contracts
hereunder and other matters relating thereto and (ii) to execute any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

(e)

All Obligations shall constitute, in accordance with section 364(c)(1) of the
Bankruptcy Code, claims against each Loan Party in its Case, which are
administrative expense claims having priority over any all administrative
expenses, or claims of the kind specified in sections 503(b) or 507(b) of the
Bankruptcy Code.

Section 11.9

Modifications.

(a)

The Liens, lien priority, administrative priorities and other rights and
remedies granted to the Administrative Agent for the benefit of the Lenders
pursuant to this Agreement, the Interim Order, or the Final Order (specifically,
including, but not limited to, the existence, perfection and priority of the
Liens provided herein and therein and the administrative priority provided
herein and therein) shall not be modified, altered or impaired in any manner by
any other financing or extension of credit or incurrence of Indebtedness by any
of the Loan Parties (pursuant to section 364 of the Bankruptcy Code or
otherwise), or by any dismissal or conversion of the Case, or by any other act
or omission whatsoever.  Without limitation, notwithstanding any such order,
financing, extension, incurrence, dismissal, conversion, act or omission:

(i)

except for the Carve-Out, having priority over the Obligations, no costs or
expenses of administration which have been or may be incurred in the Case or any
conversion of the same or in any other proceedings related thereto, and no
priority claims, are or will be prior to or on a parity with any claim of the
Administrative Agent or the Lenders against the Loan Parties in respect of any
Obligation;

(ii)

the Liens and security interests granted herein shall constitute valid and
perfected first priority Liens and security interests (subject only to (A) the
Carve-Out, (B) valid, perfected, enforceable and nonavoidable Liens of record
existing immediately prior to the Petition Date in respect of the liens
permitted under Section 4.18(bggg and (C) Liens permitted under Section
8.2(e)) in accordance with sections 364(c)(2) and (3) and 364(d)(1) of the
Bankruptcy Code, and shall be prior to all other Liens and security interests,
now existing or hereafter arising, in favor of any other creditor or any other
Person whatsoever; and

(iii)

the Liens and security interests granted hereunder shall continue to be valid
and perfected without the necessity that financing statements be filed or that
any other action be taken under applicable non-bankruptcy law.





104

NY 72168370v12










(b)

Notwithstanding any failure on the part of any Loan Party or the Administrative
Agent or the Lenders to perfect, maintain, protect or enforce the Liens and
security interests in the Collateral granted hereunder, the Interim Order an the
Final Order shall automatically, and without further action by any Person,
perfect such Liens and security interests against the Collateral.

ARTICLE XII

THE ADMINISTRATIVE AGENT

Section 12.1

Authorization and Action.

(a)

Each Lender hereby appoints Wilmington Trust FSB as the Administrative Agent
hereunder and each Lender authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto.  Without limiting the foregoing, each Lender hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party
and to exercise all rights, powers and remedies that the Administrative Agent
may have under such Loan Documents or the Orders and that under such Loan
Documents the Administrative Agent is acting as agent for the Lenders and the
other Secured Parties.

(b)

As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite
Lenders, and such instructions shall be binding upon all Lenders; provided,
however, that the Administrative Agent shall not be required to take any action
which (i) the Administrative Agent in good faith believes exposes it to personal
liability unless the Administrative Agent receives an indemnification
satisfactory to it from the Lenders with respect to such action or (ii) is
contrary to this Agreement or applicable law.  The Administrative Agent agrees
to give to each Lender prompt notice of each notice given to it by any Loan
Party pursuant to the terms of this Agreement or the other Loan Documents.

(c)

In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and its duties are entirely administrative in nature.  The Administrative Agent
does not assume and shall not be deemed to have assumed any obligation other
than as expressly set forth herein and in the other Loan Documents or any other
relationship as the Administrative Agent, fiduciary or trustee of or for any
Lender or holder of any other Obligation.  The Administrative Agent may perform
any of its duties under any of the Loan Documents by or through its agents,
employees or delegees.  The Administrative Agent may refrain from taking any
action if the Administrative Agent believes in good faith that it needs
instruction or clarification from the Lenders until it receives such instruction
or clarification.





105

NY 72168370v12










Section 12.2

Agent’s Reliance, Etc.  Neither the Administrative Agent nor any of its
Affiliates or any of the respective directors, officers, agents, employees or
delegees of the Administrative Agent or any such Affiliate shall be liable for
any action taken or omitted to be taken by it, him, her or them under or in
connection with this Agreement or the other Loan Documents, except for its, his,
her or their own fraud, gross negligence or willful misconduct.  Without
limiting the foregoing, the Administrative Agent (a) may treat the payee of any
Note as its holder until such Note has been assigned in accordance with Section
13.2; (b) may rely on the Register to the extent set forth in Section
13.2(c; (c) may consult with legal counsel (including counsel to the
Borrower or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (d) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made by or on behalf of any Loan Party in or in connection with
this Agreement or any of the other Loan Documents; (e) shall not have any duty
to ascertain or to inquire either as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any of the other Loan
Documents or the financial condition of any Loan Party, or the existence or
possible existence of any Default or Event of Default; (f) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any of
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (g) shall incur no liability under or in respect of this
Agreement or any of the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy or
electronic mail) or any telephone message believed by it to be genuine and
signed or sent by the proper party or parties.

Section 12.3

The Administrative Agent Individually.  The Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with any Loan Party as if it were not
acting as the Administrative Agent.

Section 12.4

Lender Credit Decision.  Each Lender acknowledges that it shall, independently
and without reliance upon the Administrative Agent or any other Lender conduct
its own independent investigation of the financial condition and affairs of the
Borrower and each other Loan Party in connection with the making and continuance
of the Loans.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and other Loan Documents.

Section 12.5

Indemnification.  Each Lender agrees to indemnify the Administrative Agent and
each of its Affiliates, and each of their respective directors, officers,
employees, agents, delegees and advisors (to the extent not reimbursed by the
Borrower), from and against such Lender’s aggregate Ratable Portion of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements (including fees and disbursements of
legal counsel) of any kind or nature whatsoever which may be imposed on,
incurred by, or asserted against, the Administrative Agent or any of its
Affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of this Agreement,





106

NY 72168370v12










the Orders or the other Loan Documents or any action taken or omitted by the
Administrative Agent under this Agreement, the Orders or the other Loan
Documents; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s or such Affiliate’s fraud, gross negligence or willful misconduct.
 Without limiting the foregoing, each Lender agrees to reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including fees and disbursements of legal counsel)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of or legal
advice in respect of its rights or responsibilities under, this Agreement, the
Orders or the other Loan Documents, to the extent that the Administrative Agent
is not reimbursed for such expenses by the Borrower or another Loan Party.

Section 12.6

Successor Administrative Agent.  The Administrative Agent may resign at any time
by giving written notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Requisite Lenders, and shall have accepted such appointment,
within thirty (30) days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, selected from among the
Lenders.  If no such successor shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation, then the Administrative Agent shall notify the Borrower and the
Lenders that no Lender has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that, in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Requisite Lenders appoint a successor Administrative Agent as provided for above
in this paragraph.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent and the retiring or removed Administrative Agent shall promptly (i)
transfer to such successor Administrative Agent all sums, Securities and other
items of Collateral held under the Loan Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Loan Documents, and
(ii) take such other actions, as may be necessary or appropriate in connection
with the assignment to such successor Administrative Agent of the security
interests created under the Loan Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder.  Such appointment by the Administrative Agent shall be subject to the
prior written approval of the Borrower (which approval may not be unreasonably
withheld, delayed or conditioned and shall not be required upon the occurrence
and during the continuance of an Event of Default).  Upon the acceptance of any
appointment as





107

NY 72168370v12










Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents.  Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.  After such resignation, the
retiring Administrative Agent shall continue to have the benefit of this Article
XII as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement, the Orders and the other Loan
Documents.

ARTICLE XIII

MISCELLANEOUS

Section 13.1

Amendments, Waivers, Etc.

(a)

No amendment or waiver of any provision of this Agreement, the Orders or any
other Loan Document nor consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Requisite Lenders (or the Administrative Agent, with the
written consent of the Requisite Lenders), and then any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by each Lender, do any of the following:

(i)

increase the Commitments of the Lenders or subject the Lenders to any additional
obligations;

(ii)

extend the scheduled final maturity of any Loan, or waive, reduce or postpone
any scheduled date fixed for the payment or reduction of principal (it being
understood that Section 2.7 does not provide for scheduled dates fixed for
payment) or of the Commitments;

(iii)

reduce the principal amount of any Loan (other than by the payment or prepayment
thereof);

(iv)

reduce the rate of interest on any Loan or any fee payable hereunder;

(v)

postpone any scheduled date fixed for payment of such interest or fees;

(vi)

change the Ratable Portion of any Lender, or change the aggregate Ratable
Portions of the Lenders which shall be required for the Lenders or any of them
to take any action hereunder;

(vii)

release all or substantially all of the Collateral except as provided in Section
11.7(aggg or release any Guarantor from its obligations under the
Guaranty





108

NY 72168370v12










except in connection with any sale or other disposition permitted by this
Agreement (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited by this Agreement); or

(viii)

amend Section 11.7(aggg or this Section 13.1 or the definition of the
terms “Requisite Lenders” or “Ratable Portion”;

and provided, further, (A) that any modification of the application of payments
to the Loans pursuant to Section 2.7 shall require the consent of the Requisite
Lenders and the Administrative Agent and (B) that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement, the Orders or the other
Loan Documents.

(b)

The Administrative Agent may, but shall have no obligation to, with the written
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender.  Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No notice to or demand on any Loan Party or the Borrower in any case
shall entitle such Loan Party or the Borrower to any other or further notice or
demand in similar or other circumstances.

Section 13.2

Assignments and Participations.

(a)

Any Lender may at any time sell, transfer, negotiate or assign to one or more
Eligible Assignees all or a portion of its rights and obligations hereunder
(including all or a portion of its Commitment and Loans at the time owing to
it); provided, however, that (i) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned and (ii) no consent or approval of any Person shall be required except
to the extent provided in clause (f) of the definition of Eligible Assignee to a
Person described in such clause (f).

(b)

The parties to each assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording, an Assignment and Acceptance, together
with any Note (if the assigning Lender’s Loans are evidenced by a Note) subject
to such assignment.  Upon such execution, delivery, acceptance and recording and
the receipt by the Administrative Agent from the assignee of an assignment fee
in the amount of $3,500 from and after the effective date specified in such
Assignment and Acceptance, (i) the assignee thereunder shall become a party
hereto and, to the extent that rights and obligations under the Loan Documents
have been assigned to such assignee pursuant to such Assignment and Acceptance,
have the rights and obligations of a Lender, and (ii) the assignor thereunder
shall, to the extent that rights and obligations under this Agreement have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(except those which survive the payment in full of the Obligations) and be
released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under the Loan Documents, such
Lender shall cease to be a party hereto).





109

NY 72168370v12










(c)

The Administrative Agent shall maintain at its address referred to in Section
13.8 a copy of each Assignment and Acceptance delivered to and accepted by it
and a register for the recording of the names and addresses of the Lenders and
the Commitments of and principal amount of the Loans owing to each Lender from
time to time (the “Register”).  The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Loan Parties, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender for all purposes of this Agreement.  The
Register shall be available for inspection by the Borrower, the Administrative
Agent or any Lender at any reasonable time and from time to time upon reasonable
prior notice.

(d)

Upon its receipt of an Assignment and Acceptance executed by an assigning Lender
and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance, (ii)
record the information contained therein in the Register and (iii) give prompt
notice thereof to the Borrower.  Within five (5) Business Days after its receipt
of such notice, the Borrower, at its own expense, shall, if requested by such
assignee, execute and deliver to the Administrative Agent, new Notes to the
order of such assignee in an amount equal to the Commitments assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Lender has
surrendered any Note for exchange in connection with the assignment and has
retained Commitments hereunder, new Notes to the order of the assigning Lender
in an amount equal to the Commitments retained by it hereunder.  Such new Notes
shall be dated the same date as the surrendered Notes and be in substantially
the form of Exhibit E hereto, as applicable.

(e)

In addition to the other assignment rights provided in this Section 13.2, each
Lender may assign, as collateral or otherwise, any of its rights under this
Agreement (including rights to payments of principal or interest on the Loans)
to (i) any Federal Reserve Bank pursuant to Regulation A of the Federal Reserve
Board without notice to or consent of any Loan Party or the Administrative Agent
and (ii) any trustee for the benefit of the holders of such Lender’s Securities;
provided, however, that no such assignment shall release the assigning Lender
from any of its obligations hereunder.

(f)

Each Lender may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Loans).  The terms of such
participation shall not, in any event, require the participant’s consent to any
amendments, waivers or other modifications of any provision of any Loan
Documents, the consent to any departure by any Loan Party therefrom, or to the
exercising or refraining from exercising any powers or rights which such Lender
may have under or in respect of the Loan Documents (including the right to
enforce the obligations of the Loan Parties), except if any such amendment,
waiver or other modification or consent would require the consent of each Lender
in accordance with Section 13.1(aggg hereof.  In the event of the sale of
any participation by any Lender, (A) such Lender’s obligations under the Loan
Documents shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties for the performance of such obligations, (C)
such Lender shall remain the holder of such Obligations for all purposes of this
Agreement, and (D) the Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Each participant
shall be entitled to the benefits of Section 2.12(c, 2.12(d), 2.12(e),
2.13 and 2.14 as if it were a Lender;





110

NY 72168370v12










provided, however, that anything herein to the contrary notwithstanding, the
Borrower shall not, at any time, be obligated to pay to any participant of any
interest of any Lender, under Section 2.12(c, 2.12(d), 2.12(e), 2.13 and 2.14,
any sum in excess of the sum which the Borrower would have been obligated to pay
to such Lender in respect of such interest had such participation not been sold.

Section 13.3

Costs and Expenses.

(a)

The Borrower and each Guarantor shall jointly and severally upon demand pay to
the Administrative Agent and the Lenders or reimburse the Administrative Agent
and the Lenders for, all reasonable out-of-pocket costs and expenses of every
type and nature (including, without limitation, all reasonable, out-of-pocket
fees, expenses and disbursements of the Administrative Agent’s and the Lenders’
counsel, and other local legal counsel, auditors, accountants, appraisers,
printers, insurance, financial and environmental advisers, and other consultants
and agents of the Lenders or their counsel) incurred by each of them in
connection with (i) the Administrative Agent’s and the Lender’s audit and
investigation of the Loan Parties and their Subsidiaries in connection with the
preparation, negotiation and execution of the Loan Documents and the Orders and
the Administrative Agent’s and the Lender’s periodic audits of the Loan Parties
and their Subsidiaries, as the case may be; (ii) the preparation, negotiation,
execution, delivery and interpretation of this Agreement (including, without
limitation, the satisfaction or attempted satisfaction of any of the conditions
set forth in Article III), the Loan Documents, the Orders and any proposal
letter or commitment letter issued in connection therewith and the making of the
Loans hereunder (including, without limitation, all due diligence, distribution,
bank meetings, transportation, computer, duplication, messenger and related
costs and expenses); (iii) the creation, perfection or protection of the Liens
under the Loan Documents and the Orders (including, without limitation, any
search (including, without limitation, any title searches or reports), filing,
registration and recording fees, documentary stamps, intangible taxes or any
other type of taxes or fees that are payable as a result of the execution and
recording of any Order or Loan Document and reasonable fees and expenses for
local counsel in various jurisdictions); (iv) the ongoing administration of this
Agreement and the Loans, including consultation with attorneys in connection
therewith and with respect to the Administrative Agent’s rights and
responsibilities hereunder and under the other Loan Documents and the Orders;
(v) the protection, collection or enforcement of any of the Obligations or the
enforcement of any of the Loan Documents and the Orders; (vi) the commencement,
defense or intervention in any court proceeding relating in any way to the
Obligations, any Loan Party, any of the Loan Parties’ Subsidiaries, this
Agreement or any of the other Loan Documents and the Orders; (vii) the response
to, and preparation for, any subpoena or request for document production with
which the Administrative Agent is served or deposition or other proceeding in
which the Administrative Agent or any Lender is called to testify, in each case,
relating in any way to the Obligations, any Loan Party, any of the Ultimate
Parent’s Subsidiaries, this Agreement, the Orders or any of the other Loan
Documents; and (viii) any amendments, consents, waivers, assignments,
restatements, or supplements to any of the Loan Documents and the Orders and the
preparation, negotiation, and execution of the same.

(b)

The Borrower and each Guarantor further agrees to pay or reimburse the
Administrative Agent and each of the Lenders upon demand for all out-of-pocket
costs and expenses, including, without limitation, reasonable attorneys’ fees
(including allocated costs of





111

NY 72168370v12










internal counsel and costs of settlement), incurred by the Administrative Agent
and such Lenders (i) in enforcing any Loan Document or the Orders or Obligation
or any security therefor or exercising or enforcing any other right or remedy
available by reason of an Event of Default; (ii) in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or in any insolvency or bankruptcy proceeding; (iii)
in commencing, defending or intervening in any litigation or in filing a
petition, complaint, answer, motion or other pleadings in any legal proceeding
relating to the Obligations, any Loan Party, any of the Ultimate Parent’s
Subsidiaries and related to or arising out of the transactions contemplated
hereby or by any of the other Loan Documents or the Orders; and (iv) in taking
any other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) described in clauses (i) through (iii) above.

Section 13.4

Indemnities.

(a)

The Borrower and each Guarantor shall jointly and severally indemnify and hold
harmless the Administrative Agent, each Lender and each of their respective
Affiliates, and each of the directors, officers, employees, controlling persons,
agents, representatives, attorneys, consultants and advisors of or to any of the
foregoing (including those retained in connection with the satisfaction or
attempted satisfaction of any of the conditions set forth in Article III) (each
such Person being an “Indemnified Party”) from and against any and all claims,
damages, liabilities, obligations, losses, penalties, actions, judgments, suits,
costs, disbursements and expenses of any kind or nature (including fees and
disbursements of counsel to any such Indemnified Party), which may be imposed
on, incurred by or asserted or awarded against any such Indemnified Party, in
each case in connection with, relating to or arising out of any investigation,
litigation or proceeding or the preparation of any defense with respect thereto,
whether or not any such Indemnified Party is a party thereto whether or not such
investigation, litigation or proceeding is brought by any Loan Party or any of
its Subsidiaries, or any of their respective shareholders or creditors, whether
or not the transactions contemplated herein or in any other Loan Document are
consummated, whether direct, indirect, or consequential and whether based on any
federal, state or local law or other statutory regulation, securities or
commercial law or regulation, or under common law or in equity, or on contract,
tort or otherwise, in any manner relating to or arising out of this Agreement,
any other Loan Document, the Orders, any Obligation, any Disclosure Document, or
any act, event or transaction related or attendant to any thereof, or the use or
intended use of the proceeds of the Loans or in connection with any
investigation of any potential matter covered hereby (collectively, the
“Indemnified Matters”); provided, however, that the Borrower shall not have any
obligation under this Section 13.4 to an Indemnified Party with respect to any
Indemnified Matter solely resulting from the fraud, gross negligence or willful
misconduct of that Indemnified Party, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.  Without limiting the
foregoing, Indemnified Matters include (i) all Environmental Liabilities and
Costs arising from or connected with the past, present or future operations of
the Loan Parties or any of their Subsidiaries involving any property subject to
a Loan Document or the Orders, or damage to real or personal property or natural
resources or harm or injury alleged to have resulted from any Release of
Contaminants on, upon or into such property or any contiguous real estate; (ii)
any costs or liabilities incurred in connection with any Remedial Action
concerning the Parent or any of its Subsidiaries; (iii) any costs or liabilities
incurred in connection with any Environmental Lien; (iv) any costs or
liabilities incurred in connection with any other matter under any





112

NY 72168370v12










Environmental Law, including applicable state property transfer laws, whether,
with respect to any of such matters, such Indemnified Party is a mortgagee
pursuant to any leasehold mortgage, a mortgagee in possession, the successor in
interest to any Loan Party or any of its Subsidiaries, or the owner, lessee or
operator of any property of any Loan Party or any of its Subsidiaries by virtue
of foreclosure, except, with respect to those matters referred to in clauses
(i), (ii), (iii) and (iv) above, to the extent incurred following (A)
foreclosure by the Administrative Agent or any Lender, or the Administrative
Agent or any Lender having become the successor in interest to any Loan Party or
any of its Subsidiaries, and (B) attributable solely to acts of the
Administrative Agent or such Lender or any agent on behalf of the Administrative
Agent or such Lender.

(b)

The Borrower and each Guarantor shall jointly and severally indemnify the
Administrative Agent and the Lenders for, and hold the Administrative Agent and
the Lenders harmless from and against, any and all claims for brokerage
commissions, fees and other compensation made against the Administrative Agent
and the Lenders for any broker, finder or consultant with respect to any
agreement, arrangement or understanding made by or on behalf of any Loan Party
or any of its Subsidiaries in connection with the transactions contemplated by
this Agreement.

(c)

The Administrative Agent and each Lender agree that in the event that any such
investigation, litigation or proceeding set forth in subparagraph (b) above is
asserted or threatened in writing or instituted against it or any other
Indemnified Party, or any Remedial Action, is requested of it or any of its
officers, directors, Administrative Agents and employees, for which any
Indemnified Party may desire indemnity or defense hereunder, such Indemnified
Party shall promptly notify the Borrower in writing.

(d)

The Borrower and the Guarantors, at the request of any Indemnified Party, shall
have the obligation to defend against such investigation, litigation or
proceeding or requested Remedial Action against or with respect to any
Indemnified Party and the Borrower, in any event, may participate in the defense
thereof with legal counsel of the Borrower’s choice.  In the event that such
Indemnified Party requests the Borrower to defend against such investigation,
litigation or proceeding or requested Remedial Action, the Borrower and the
Guarantors shall promptly do so and such Indemnified Party shall have the right
to have legal counsel of its choice participate in such defense.  No action
taken by legal counsel chosen by such Indemnified Party in defending against any
such investigation, litigation or proceeding or requested Remedial Action, shall
vitiate or in any way impair the Borrower’s and the Guarantors’ obligation and
duty hereunder to indemnify and hold harmless such Indemnified Party.

(e)

The Borrower and each Guarantor agrees that any indemnification or other
protection provided to any Indemnified Party pursuant to this Agreement
(including pursuant to this Section 13.4), the Orders or any other Loan Document
shall (i) survive payment in full of the Obligations and (ii) inure to the
benefit of any Person who was at any time an Indemnified Party under this
Agreement, the Orders or any other Loan Document, regardless of whether such
Indemnified Party is a party to this Agreement.

Section 13.5

Limitation of Liability.  The Borrower and each Guarantor agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to any Loan Party or any of their respective
Subsidiaries or any of their respective





113

NY 72168370v12










equity holders or creditors for or in connection with the transactions
contemplated hereby and in the other Loan Documents and the Orders, except to
the extent such liability is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted solely from such Indemnified Party’s
fraud, gross negligence or willful misconduct.  In no event, however, shall any
Indemnified Party be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business, or anticipated savings) and the Borrower and each
Loan Party hereby waive, release and agree (for themselves and on behalf of
their respective Subsidiaries) not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.  No Indemnified Party shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

Section 13.6

Right of Set-off.  Upon the occurrence and during the continuance of any Event
of Default, each Lender and each Affiliate of a Lender is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or its Affiliates to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the Obligations now or
hereafter existing whether or not such Lender shall have made any demand under
this Agreement or any other Loan Document and although such Obligations may be
unmatured.  Each Lender agrees promptly to notify the Borrower after any such
set-off and application made by such Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of each Lender under this Section 13.6
are in addition to the other rights and remedies (including other rights of
set-off) which such Lender may have.

Section 13.7

Sharing of Payments, Etc.

(a)

If any Lender shall receive any payment (whether voluntary, involuntary, through
the exercise of any right of set-off or otherwise) of the Loans owing to it, any
interest thereon, fees in respect thereof or amounts due pursuant to Section
13.3 or 13.4 (other than payments pursuant to Section 2.12, 2.13 or 2.14) in
excess of its Ratable Portion of all payments of such Obligations obtained by
all the Lenders, such Lender (a “Purchasing Lender”) shall forthwith purchase
from the other Lenders (each, a “Selling Lender”) such participations in their
Loans or other Obligations as shall be necessary to cause such Purchasing Lender
to share the excess payment ratably with each of them.

(b)

If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment to (ii)
the total amount so recovered from the Purchasing Lender) of any interest or
other amount paid or payable by the Purchasing Lender in respect of the total
amount so recovered.





114

NY 72168370v12










(c)

The Borrower agrees that any Purchasing Lender so purchasing a participation
from a Selling Lender pursuant to this Section 13.7 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

Section 13.8

Notices, Etc.  All notices, demands, requests and other communications provided
for in this Agreement shall be given in writing, or by any telecommunication
device capable of creating a written record, and addressed to the party to be
notified as follows:

(a)

if to any Loan Party:

RathGibson, Inc.

475 Half Day Road, Suite 210

Lincolnshire, Illinois 60069

Attention:  Chief Financial Officer

Phone:  (847) 276-2100




with a copy to:

Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019
Attention: Marc Abrams
Telecopy No.: 212-728-9200




(b)

if to any Lender, at its address specified opposite its name on Schedule III or
on the signature page of any applicable Assignment and Acceptance; and

(c)

if to the Administrative Agent:

Wilmington Trust FSB

1100 North Market Street

Rodney Square North

Wilmington, DE 19890

Attn: James Hanley

Phone: 302-636-6453

E Mail: jhanley@wilmingtontrust.com




with a copy to:

Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, NY 10038
Attention:  Scott Welkis
Telecopy No:  (212) 806-6006





115

NY 72168370v12










or at such other address as shall be notified in writing (i) in the case of the
Borrower and the Administrative Agent, to the other parties and (ii) in the case
of all other parties, to the Borrower and the Administrative Agent.  All such
notices and communications shall be effective upon personal delivery (if
delivered by hand, including any overnight courier service), when deposited in
the mails (if sent by mail), or when properly transmitted (if sent by a
telecommunications device); provided, however, that notices and communications
to the Administrative Agent pursuant to Article II or X shall not be effective
until received by the Administrative Agent.

Section 13.9

No Waiver; Remedies.  No failure on the part of any Lender or the Administrative
Agent to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 13.10

Binding Effect.  This Agreement shall become effective upon entry of the Interim
Order and when it shall have been executed by the Loan Parties and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Lender that such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Loan Parties, the Administrative Agent and
each Lender and their respective successors and assigns, except that no Loan
Party shall have the right to assign any of its rights or obligations hereunder
or any interest herein without the prior written consent of the Administrative
Agent and the Requisite Lenders.

Section 13.11

Governing Law.  This Agreement and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York, including, without limitation, Sections 5-1401
and 5-1402 of the New York General Obligations Law, and, to the extent
applicable, the Bankruptcy Code.

Section 13.12

Submission to Jurisdiction; Service of Process.

(a)

Any legal action or proceeding with respect to this Agreement, the Orders or any
other Loan Document shall be brought in the Bankruptcy Court and, by execution
and delivery of this Agreement, each Loan Party hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid court; provided, that the Administrative Agent, the Loan Parties and
the Lenders acknowledge that any appeals of from the Bankruptcy Court may have
to be heard by a court other than the Bankruptcy Court; provided, further, that
nothing in this Agreement shall be deemed or operate to preclude the
Administrative Agent or the other Secured Parties from bringing suit or taking
other legal action in any other jurisdiction to realize on the Collateral or any
other security for the Obligations, or to enforce a judgment or other court
order in favor of the Administrative Agent or the Secured Parties.  The parties
hereto hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, which any of
them may now or hereafter have to the bringing of any such action or proceeding
in such respective jurisdictions.

(b)

Each Loan Party hereby irrevocably consents to the service of any and all legal
process, summons, notices and documents in any suit, action or proceeding
brought in the





116

NY 72168370v12










United States of America arising out of or in connection with this Agreement,
the Orders or any of the other Loan Documents by the mailing (by registered or
certified mail, postage prepaid) or delivering of a copy of such process to such
Loan Party at its address specified in Section 13.8.  Each Loan Party agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

(c)

Nothing contained in this Section 13.12 shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrower or any other Loan Party in any other jurisdiction.

(d)

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars (the “Original Currency”) into another
currency (the “Other Currency”), the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the Original Currency with such Other Currency at the spot rate
of exchange quoted by the Administrative Agent at 11:00 A.M. (New York time) on
the Business Day preceding that on which final judgment is given, for the
purchase of the Original Currency, for delivery two (2) Business Days
thereafter.  The obligations of the Loan Parties in respect of any sum due to
the Administrative Agent or any Lender hereunder shall, notwithstanding any
judgment in such Other Currency, be discharged only to the extent that on the
Business Day following receipt by the Administrative Agent or such Lender (as
the case may be) of any sum adjudged to be so due in the Other Currency, the
Administrative Agent or such Lender (as the case may be) may in accordance with
normal banking procedures purchase the Original Currency with the Other
Currency.  If the Original Currency so purchased is less than the sum originally
due to the Administrative Agent or such Lender in the Original Currency, the
Loan Parties agree, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender (as the case may
be) against such loss.

Section 13.13

WAIVER OF JURY TRIAL.  EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE
BORROWER AND THE GUARANTORS IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE ORDERS OR ANY OTHER LOAN
DOCUMENT.

Section 13.14

Marshaling; Payments Set Aside.  None of the Administrative Agent or any Lender
shall be under any obligation to marshal any assets in favor of the Loan Parties
or any other party or against or in payment of any or all of the Obligations.
 To the extent that the Loan Parties make a payment or payments to the
Administrative Agent or the Lenders or any such Person receives payment from the
proceeds of the Collateral or exercise their rights of setoff, and such payment
or payments or the proceeds of such enforcement or setoff or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party, then
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, right and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.





117

NY 72168370v12










Section 13.15

Section Titles.  The Section titles contained in this Agreement are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.

Section 13.16

Execution in Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
 Delivery of an executed signature of this Agreement in portable document format
(.pdf) or by facsimile transmission shall be as effective as delivery of a
manually signed counterpart hereof.

Section 13.17

Entire Agreement.  This Agreement, together with the Orders and all of the other
Loan Documents and all certificates and documents delivered hereunder or
thereunder, embodies the entire agreement of the parties and supersedes all
prior agreements and understandings relating to the subject matter hereof.  

Section 13.18

Severability.  Any provision of this Agreement or any other Loan Document held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 13.19

Limited Disclosure.  Each Lender and the Administrative Agent agree to use all
reasonable efforts to keep information obtained by it pursuant hereto and the
other Loan Documents confidential in accordance with such Lender’s or the
Administrative Agent’s, as the case may be, customary practices and agrees that
it shall only use such information in connection with the transactions
contemplated by this Agreement and not disclose any such information other than
(a) to such Lender’s or the Administrative Agent’s, as the case may be,
employees, representatives, advisors and agents that are or are expected to be
involved in the evaluation of such information in connection with the
transactions contemplated by this Agreement and are advised of the confidential
nature of such information, (b) to the extent such information presently is or
hereafter becomes available to such Lender or the Administrative Agent, as the
case may be, on a non-confidential basis from a source other than the Borrower,
any other Loan Party or any Subsidiary, (c) to the extent disclosure is required
by law, regulation or judicial order or requested or required by bank regulators
or auditors or (d) to current or prospective assignees and participants,
contractual counterparties in any Hedging Contract and to their respective legal
or financial advisors, in each case and to the extent such assignees,
participants, grantees or counterparties agree to be bound by, and to cause
their advisors to comply with, the provisions of this Section 13.19.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]





118

NY 72168370v12










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

RATHGIBSON, INC., as Borrower

 

 

 

By: _________________

 

Name:

 

Title:

 

 

 

RGCH HOLDINGS CORP., as a Guarantor

 

 

 

By: _________________

 

Name:

 

Title:

 

 

 

 

 

GREENVILLE TUBE COMPANY, as a Guarantor

 

 

 

By: _________________

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





119

NY 72168370v12













WILMINGTON TRUST FSB, as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 





120

NY 72168370v12













 

Lenders

 

 




 

WAYZATA OPPORTUNITIES FUND, LLC, as Lender

 

 

 

By:  Wayzata Investment Partners LLC, its Manager

 

 

 

By: _____________________

 

Name:

 

Title:  Authorized Signatory

 

 

 

 

 

WAYZATA OPPORTUNITIES FUND II, L.P., as a Lender

 

 

 

By: WOF II GP, L.P., its General Partner

 

 

 

By: WOF II GP, LLC, its General Partner

 

 

 

By: _____________________

 

Name:

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

 








121

NY 72168370v12













MANAGED ACCOUNT SERIES: HIGH INCOME PORTFOLIO

By: BlackRock Financial Management, Inc.,

its Sub-Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

BLACKROCK GLOBAL INVESTMENT SERIES: INCOME STRATEGIES PORTFOLIO

By: BlackRock Financial Management, Inc.,

its Sub-Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

BLACKROCK DEBT STRATEGIES FUND, INC.

By: BlackRock Financial Management, Inc.,

its Sub-Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 




BLACKROCK DIVERSIFIED INCOME STRATEGIES FUND, INC.

By: BlackRock Financial Management, Inc.,

its Sub-Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

BLACKROCK HIGH INCOME FUND OF BLACKROCK BOND FUND, INC.

By: BlackRock Financial Management, Inc.,

its Sub-Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

BLACKROCK FUNDS – HIGH YIELD BOND PORTFOLIO

By: BlackRock Financial Management, Inc.,

its Sub-Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

BLACKROCK SENIOR HIGH INCOME FUND, INC.

By:  BlackRock Financial Management, Inc.,

its Sub-Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 








122

NY 72168370v12













BOSTON INCOME PORTFOLIO

By: Boston Management and Research,

as Investment Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

HIGH INCOME OPPORTUNITIES PORTFOLIO

By: Boston Management and Research,

as Investment Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

EATON VANCE COLLECTIVE INVESTMENT TRUST FOR EBP PLANS-HIGH YIELD FUND

By: Eaton Vance Trust Company,

as Investment Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





123

NY 72168370v12













INTERNATIONAL UNION OF OPERATING ENGINEERS OF EASTERN PA AND DELAWARE

By: Boston Management and Research,

as Investment Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

TRANSAMERICA PARTNERS HIGH YIELD BOND PORTFOLIO

By: Eaton Vance Management,

as Investment Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

By: Eaton Vance Management,

as Investment Advisor

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 











124

NY 72168370v12


